EXECUTION VERSION







AMENDED AND RESTATED RECEIVABLES LOAN AND SECURITY AGREEMENT

Dated as of July 19, 2019

by and among

VOLT FUNDING II, LLC
as Borrower,


VOLT INFORMATION SCIENCES, INC.
as Servicer,

THE LENDERS FROM TIME TO TIME PARTY HERETO,
as Lenders and LC Participants

DZ BANK AG DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK,
FRANKFURT AM MAIN, NEW YORK BRANCH
as Agent

and

AUTOBAHN FUNDING COMPANY LLC,
and
DZ BANK AG DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK,
FRANKFURT AM MAIN, NEW YORK BRANCH
as LC Issuers




--------------------------------------------------------------------------------

TABLE OF CONTENTS



Page





ARTICLE I DEFINITIONS
2
 
Section 1.01
Certain Defined Terms
2
 
Section 1.02
Terms
36
 
Section 1.03
Interpretation
36
 
Section 1.04
Volt MSP Receivables
36
ARTICLE II ADVANCES
37
 
Section 2.01
Advances
37
 
Section 2.02
Procedures for Advances
37
 
Section 2.03
Reduction of the Maximum Facility Amount
38
 
Section 2.04
Repayments
38
 
Section 2.05
Loan Interest
39
 
Section 2.06
Deemed Collections
40
 
Section 2.07
Fees
41
 
Section 2.08
Time and Method of Payments
41
 
Section 2.09
Additional Costs; Capital Requirements
42
 
Section 2.10
Breakage Costs
43
 
Section 2.11
Taxes
43
ARTICLE III CONDITIONS TO LENDING
46
 
Section 3.01
Conditions Precedent to Effectiveness of Original Agreement
46
 
Section 3.02
Conditions Precedent to All Advances
48
 
Section 3.03
Conditions Precedent to Effectiveness of Amendment
49
ARTICLE IV REPRESENTATIONS AND WARRANTIES
52
 
Section 4.01
Representations and Warranties of the Borrower
52
 
Section 4.02
Representations and Warranties of the Servicer
62
 
Section 4.03
Ordinary Course
65
ARTICLE V GENERAL COVENANTS OF THE BORROWER AND THE SERVICER
65
 
Section 5.01
Affirmative Covenants of the Borrower.
65
 
Section 5.02
Reporting Requirements of the Borrower
68
 
Section 5.03
Negative Covenants of the Borrower.
69
 
Section 5.04
Affirmative Covenants of the Servicer.
73
 
Section 5.05
Negative Covenants of the Servicer
75
 
Section 5.06
Financial Covenants of the Servicer
76






--------------------------------------------------------------------------------



ARTICLE VI COLLECTIONS AND DISBURSEMENTS; FEES
76
 
Section 6.01
Establishment of the Bank Accounts
76
 
Section 6.02
Daily Administration of Collections
81
 
Section 6.03
Disbursements from the Collection Accounts; Settlement Date Procedures, Etc.
82
 
Section 6.04
Amortization Date; Liquidation Settlement Procedures
85
 
Section 6.05
Notification by Servicer
86
 
Section 6.06
Investment of Accounts
86
 
Section 6.07
Termination Procedure
86
ARTICLE VII APPOINTMENT OF THE SERVICER
87
 
Section 7.01
Appointment of the Servicer
87
 
Section 7.02
Duties and Responsibilities of the Servicer
87
 
Section 7.03
Authorization of the Servicer
89
 
Section 7.04
Enforcement Rights
89
 
Section 7.05
Servicing Fees
90
 
Section 7.06
Negative Servicing Covenants of the Servicer
91
 
Section 7.07
Reporting
91
 
Section 7.08
Sub-Servicers
93
 
Section 7.09
Annual Statement as to Compliance
93
 
Section 7.10
Annual Independent Public Accountants’ Servicing and Compliance Report;
Compliance Reviews.
93
 
Section 7.11
Corporate Existence
94
 
Section 7.12
Cooperation with Requests for Information or Documents
94
ARTICLE VIII GRANT OF SECURITY INTERESTS
94
 
Section 8.01
Borrower Grant of Security Interest
94
 
Section 8.02
Delivery of Collateral
96
 
Section 8.03
Borrower Remains Liable
96
 
Section 8.04
Covenants of the Borrower and Servicer Regarding the Collateral
97
ARTICLE IX EVENTS OF DEFAULT
99
 
Section 9.01
Events of Default
99
 
Section 9.02
Servicer Event of Default
102
 
Section 9.03
Amortization Events
103
 
Section 9.04
Representations Regarding Receivable
104





ii

--------------------------------------------------------------------------------



ARTICLE X REMEDIES
104
 
Section 10.01
Actions Upon an Event of Default
104
 
Section 10.02
Receipt of Payments in Trust
105
 
Section 10.03
Application of Proceeds
105
 
Section 10.04
Exercise of Remedies
106
 
Section 10.05
Severability of Remedies
106
 
Section 10.06
Waiver of Agreement
106
 
Section 10.07
Power of Attorney
107
 
Section 10.08
Continuing Security Interest
107
ARTICLE XI SUCCESSOR SERVICER
107
 
Section 11.01
Servicer Not to Resign
107
 
Section 11.02
Appointment of the Successor Servicer
107
 
Section 11.03
Duties of the Servicers
108
 
Section 11.04
Effect of Termination or Resignation
108
 
Section 11.05
Services Following Termination
108
ARTICLE XII INDEMNIFICATION
108
 
Section 12.01
Indemnities by the Borrower
108
 
Section 12.02
Indemnities by the Servicer
110
ARTICLE XIII THE AGENT
111
 
Section 13.01
Authorization and Action
111
 
Section 13.02
Delegation of Duties
111
 
Section 13.03
Exculpatory Provisions
111
 
Section 13.04
Reliance
112
 
Section 13.05
Non-Reliance on Agent and Other Lenders
112
 
Section 13.06
Reimbursement and Indemnification
112
 
Section 13.07
Agent in Its Individual Capacity
113
 
Section 13.08
Successor Agent
113
ARTICLE XIV ASSIGNMENTS; PARTICIPATIONS
114
 
Section 14.01
Assignments and Participations
114








iii

--------------------------------------------------------------------------------

ARTICLE XV LETTER OF CREDIT
117
 
Section 15.01
Letter of Credit
117
 
Section 15.02
Issuance of Letters of Credit; Participations
117
 
Section 15.03
Requirements for Issuance of Letters of Credit
119
 
Section 15.04
Disbursements; Reimbursement
119
 
Section 15.05
Repayment of Participation Advances
120
 
Section 15.06
Documentation
120
 
Section 15.07
Determination to Honor Drawing Request
121
 
Section 15.08
Nature of Participation and Reimbursement Obligations
121
 
Section 15.09
Indemnity
122
 
Section 15.10
Liability for Acts or Omissions
123
 
Section 15.11
Letter of Credit Assignment Upon Issuance
124
ARTICLE XVI MISCELLANEOUS
124
 
Section 16.01
Notices, etc.
124
 
Section 16.02
Binding Effect; Assignability
124
 
Section 16.03
Costs, Expenses and Taxes
125
 
Section 16.04
Confidentiality
126
 
Section 16.05
No Proceedings
127
 
Section 16.06
Amendments; Waivers; Consents; Entire Agreement
127
 
Section 16.07
GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
127
 
Section 16.08
Execution in Counterparts; Severability
128
 
Section 16.09
Descriptive Headings
128
 
Section 16.10
Ratable Payments
128
 
Section 16.11
Recourse Against Certain Parties
129
 
Section 16.12
Rule 17g-5 Information
129
 
Section 16.13
Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
130
 
Section 16.14
Amendment and Restatement.
130





iv

--------------------------------------------------------------------------------



SCHEDULES
SCHEDULE 1
Addresses for Notice
SCHEDULE 2
UCC Filing Locations
SCHEDULE 3
Litigation (Borrower)
SCHEDULE 4
Litigation (Servicer)
SCHEDULE 5
List of Excluded MSP Receivables
   
EXHIBITS
EXHIBIT A
Forms of Borrower’s Notice
 
- Funding and Allocation Request
 
- Repayment of Advance
 
- Termination of Commitment
EXHIBIT B
Form of Officer’s Certificate as to Insolvency
EXHIBIT C
Form of Officer’s Certificate of Borrower
EXHIBIT D
Form of Officer’s Certificate of Servicer
EXHIBIT E
Form of Monthly Report
EXHIBIT F
Form of Daily Borrowing Base Report
EXHIBIT G
Credit and Collection Policies and Procedures
EXHIBIT H
Form of LC Request
EXHIBIT I
Form of Letter of Credit Application
   





 
v

--------------------------------------------------------------------------------



 
AMENDED AND RESTATED RECEIVABLES LOAN AND SECURITY AGREEMENT, dated as of July
19, 2019 (the “Amended Agreement”) by and among VOLT FUNDING II, LLC, a Delaware
limited liability company (as the “Borrower”), VOLT INFORMATION SCIENCES, INC.,
a New York corporation, as the servicer (in such capacity, the “Servicer”),
AUTOBAHN FUNDING COMPANY LLC, a Delaware limited liability company (“Autobahn”),
as the Conduit Lender prior to the Conduit Lender’s cessation, if any, in its
sole discretion, as a Conduit Lender and a Lender and LC Participant pursuant to
Section 16.02(b) hereof, the other Lenders and LC Participants from time to time
party hereto, together with their respective successors and assigns (the
“Lenders”), DZ BANK AG DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK, FRANKFURT AM MAIN,
NEW YORK BRANCH (“DZ Bank”), as agent (in such capacity, together with its
successors and assigns, the “Agent”) and AUTOBAHN and DZ BANK, as Letter of
Credit issuers (together with their respective successors and assigns, the “LC
Issuers”),
 
W I T N E S S E T H:
 
WHEREAS, the Borrower has been established for the sole purpose of purchasing,
financing and selling Receivables;
 
WHEREAS, the Borrower and the Lenders intend that the Lenders will make Advances
to the Borrower from time to time, such advances to be secured by Receivables
and other related collateral owned or otherwise acquired by the Borrower from
time to time;
 
WHEREAS, the Borrower and the LC Issuers intend that an LC Issuer will issue
Letters of Credit at the request of the Borrower from time to time, subject to
the terms and conditions set forth herein;
 
WHEREAS, the Agent has been requested and is willing to act as agent on behalf
of the Lenders in connection with the making and financing of such Advances;
 
WHEREAS, in order to effectuate the purposes of this Agreement, the Lenders and
the Agent desire that the Servicer be appointed to perform certain servicing and
collection functions in respect of the Collateral under this Agreement and the
Administrator be appointed to perform certain administrative functions relating
to the transactions contemplated hereby;
 
WHEREAS, in order to secure the Advances made to the Borrower by the Lenders and
the other Obligations of the Borrower hereunder and under the other Basic
Documents to which it is a party, the Borrower intends to grant to the Agent,
for the benefit of the Secured Parties, a security interest in all right, title
and interest of the Borrower in and to such Receivables, and other related
collateral owned or otherwise acquired by the Borrower from time to time; and
 
WHEREAS, to effect the foregoing, the parties hereto entered into that certain
Receivables Loan and Security Agreement, dated as of January 25, 2018 (the
“Original Agreement”), which Original Agreement thereafter was amended by
Amendment No. 1 thereto dated June 8, 2018, Amendment No. 2 thereto dated
January 4, 2019, Amendment No. 3 thereto dated February 15, 2019 and Amendment
No. 4 thereto dated as of June 4, 2019 (“Amendment No. 4”) (the Original
Agreement, as so amended, the “Existing Agreement”); and the parties hereto now
wish to amend and restate the Existing Agreement in its entirety;
 

--------------------------------------------------------------------------------

NOW, THEREFORE, the parties agree as follows:
 
ARTICLE I

DEFINITIONS
 
Section 1.01          Certain Defined Terms.  As used herein, the following
terms shall have the following meanings:
 
“30-Day Delinquency Rate”:  As of the last day of any Remittance Period, a
percentage equal to (i) the aggregate Outstanding Balance of all Receivables
that are 30-Day Delinquent Receivables as of such date, divided by (ii) the
Eligible Receivables Balance (excluding Unbilled Receivables) plus the aggregate
Outstanding Balance of 90-Day Delinquent Receivables as of such date.
 
“30-Day Delinquent Receivable”:  Any Receivable for which any scheduled payment
is past due more than 30 days from the original due date of such payment, and
which is not a Defaulted Receivable.
 
“90-Day Delinquency Rate”:  As of the last day of any Remittance Period, a
percentage equal to (i) the aggregate Outstanding Balance of all Receivables
that are 90-Day Delinquent Receivables as of such date, divided by (ii) the
Eligible Receivables Balance (excluding Unbilled Receivables) plus the aggregate
Outstanding Balance of 90-Day Delinquent Receivables as of such date.
 
“90-Day Delinquent Receivable”:  Any Receivable for which any scheduled payment
is past due more than 90 days from the original due date of such payment.
 
“Account Bank”:  Each of the US Lockbox Account Bank, the US Collection Account
Bank, the UK Lockbox Account Bank and the UK Collection Account Bank.
 
“Additional Amounts”:  Any amounts payable to any Affected Party under
Sections 2.09, 2.10 and 2.11.
 
“Additional Costs”:  As defined in Section 2.09(b).
 
“Adjusted LC Participation Amount”:  At any time of determination, the greater
of (i) the LC Participation Amount less the amount of cash collateral held in
the LC Collateral Account, if any, at such time and (ii) zero ($0).
 
“Adjusted LIBOR”:  With respect to any Yield Period, the interest rate per annum
determined by the Agent by dividing (the resulting quotient rounded upwards, if
necessary, to the nearest 1/100th of 1% per annum) (i) LIBOR, by (ii) a number
equal to 1.00 minus the Eurodollar Reserve Percentage.  The calculation of
Adjusted LIBOR may also be expressed by the following formula:
 
2

--------------------------------------------------------------------------------

Adjusted LIBOR =
LIBOR
 
1.00 - Eurodollar Reserve Percentage

                   

 
Adjusted LIBOR shall be adjusted on the effective date of any change in the
Eurodollar Reserve Percentage as of such effective date. The Agent shall give
prompt notice to the Borrower of Adjusted LIBOR as determined or adjusted in
accordance herewith (which determination shall be presumed correct absent
manifest error).
 
“Administration Agreement”:  That certain Administration Agreement dated as of
the Original Closing Date, between the Servicer and the Administrator, and all
exhibits, schedules and appendices thereto, as amended, modified, supplemented
or restated from time to time.
 
“Administrator”:  Finacity Corporation, a Delaware corporation, in its capacity
as Administrator under the Administration Agreement, and any successor thereto
in such capacity.
 
“Advance”:  As defined in Section 2.01.
 
“Advance Rate”:  At any time of determination, the lesser of (A) 87% and
(B) (x) 100% minus (y) the Required Reserve Percentage.
 
“Advances Outstanding”:  For any day, the aggregate principal amount of all
Advances outstanding on such day, after giving effect to all repayments and
issuances of Advances on such day.
 
“Adverse Claim”:  Any claim of ownership or any lien, security interest, title
retention, trust or other charge or encumbrance, or other type of preferential
arrangement having the effect or purpose of creating a lien or security
interest, other than the security interest created under this Agreement.
 
“Affected Party”:  Any Lender, any LC Participant, any LC Issuer, the Agent, any
letter of credit provider or liquidity provider of a Lender, or any Affiliate of
the foregoing Persons.
 
“Affiliate”:  As to any Person, any other Person which, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For the purposes of this definition, the term “control” (including,
with correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or to cause the direction of management and
policies of such Person, whether through the ownership of Voting Securities or
by contract or otherwise.
 
“Agent”:  DZ Bank, as Agent hereunder, together with its successors and assigns.
 
“Agent Fee”:  With respect to any Remittance Period, a fee, payable monthly in
arrears on each Settlement Date, in an amount set forth in the Fee Letter.
 
3

--------------------------------------------------------------------------------

“Aggregate Unpaids”:  At any time, an amount equal to the sum of Advances
Outstanding, all accrued Yield, any applicable Commitment Fee, Lender’s Fee,
Structuring Fee, Termination Fee and Agent Fee and all other amounts owed
(whether due or accrued) hereunder or under the Fee Letter to the Agent, the
Lenders and any other Secured Party at such time.  For avoidance of doubt,
“Aggregate Unpaids” shall not include any unasserted indemnification or
reimbursement claim or other inchoate obligation.
 
“Agreement”:  The Amended Agreement, as amended, modified, supplemented or
restated from time to time.
 
“Alternative Rate”:  On any day, an interest rate per annum equal to Adjusted
LIBOR for such day; provided, however, that, to the extent a Eurodollar
Disruption Event has occurred and is continuing, the term “Alternative Rate” may
be amended to refer to (x) with only the consent of the Agent (such consent not
to be unreasonably withheld or delayed) and the Borrower, a comparable successor
rate or (y) absent such consent, a comparable successor rate that is the
prevailing market standard for credit agreements of this type for the
replacement of or successors to the Eurodollar rate in the U.S. syndicated loan
market.
 
“Amended Agreement”:  As defined in the preamble.
 
“Amended and Restated US PSA”:  That certain Amended and Restated Receivables
Purchase and Sale Agreement dated as of the Amendment Effective Date among the
US Originators, the Servicer and the Borrower.
 
“Amendment Effective Date”:  The date on which the conditions specified in
Section 3.03 shall have been satisfied.
 
“Amendment No. 4”:  As defined in the preamble.
 
“Amortization Date”:  The earliest of (a) January 25, 2021, (b) the date so
designated pursuant to the last paragraph of Section 9.01 as a result of an
Event of Default and (c) the date so designated pursuant to the last paragraph
of Section 9.03 as a result of an Amortization Event.
 
“Amortization Event”:  As defined in Section 9.03.
 
“Assignment and Acceptance”:  An assignment and acceptance, in form and
substance acceptable to the Agent, pursuant to which a Person becomes a party
hereto as a Lender.
 
“Assignment and Termination Agreement”:  That certain Assignment and Termination
Agreement dated as of the Original Closing Date by and among Old Volt Funding,
the Parent, US Originator VM, US Originator PS, UK Originator VCG, UK Originator
VE, and PNC Bank.
 
“Backup Servicer”:  Finacity Corporation, a Delaware corporation, in its
capacity as Backup Servicer under the Backup Servicing Agreement, together with
its successors and assigns in such capacity.
 
4

--------------------------------------------------------------------------------

“Backup Servicing Agreement”:  That certain Backup Servicing Agreement dated as
of the Amendment Effective Date, among the Borrower, the Servicer, the Agent and
the Backup Servicer, and all exhibits, schedules and appendices thereto, as
amended, modified, supplemented or restated from time to time.
 
“Backup Servicing Fee”:  The fees payable to the Backup Servicer pursuant to the
Backup Servicing Agreement (or pursuant to a fee letter referenced in the Backup
Servicing Agreement).
 
“Bail-In Action”:  The exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
 
“Bail-In Legislation”:  With respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
 
“Bank Accounts”:  The US Lockbox Account, the US Collection Account, the UK
Lockbox Accounts and the UK Collection Account, and any other bank account
established hereunder for the purpose of receiving or applying Collections.
 
“Base Rate”:  On any date, a fluctuating rate of interest per annum equal to the
Prime Rate.
 
“Basic Documents”:  This Agreement, the Fee Letter, the Limited Guaranty, the US
PSA (including any Joinder Agreement with respect thereto), the UK PSA
(including any Joinder Agreement with respect thereto), the Administration
Agreement, the Backup Servicing Agreement, the US Lockbox Account Control
Agreement, the US Collection Account Control Agreement, the UK Lockbox Account
Agreement, the UK Collection Account Agreement, the UK Charge, the US Check
Processing Services Agreement, the Assignment and Termination Agreement, the UK
Lockbox Novation Agreement, the UK Lockbox Transfer Agreement and all
agreements, instruments, guarantees, certificates, financing statements or other
documents required to be delivered hereunder or thereunder.
 
“Borrower”:  As defined in the preamble.
 
“Borrower Assigned Agreements”:  As defined in Section 8.01(d).
 
“Borrower Bank Account Collateral”:  As defined in Section 8.01(e).
 
“Borrower Notice”:  A written notice, in the form of Exhibit A hereto (including
a calculation of the Borrowing Base), except as otherwise provided in Section
2.02(a), to be used for each Advance, repayment of any Advance (or a portion
thereof), LC Request or reduction or termination of the Maximum Facility Amount.
 
“Borrower Pension Plan”:  A “pension plan” as such term is defined in section
3(2) of ERISA, which is subject to title IV of ERISA (other than any
“multiemployer plan” as such term is defined in section 4001(a)(3) of ERISA),
and to which the Borrower or any ERISA Affiliates of the Borrower (or, with
respect to Sections 4.02, 7.06 and 9.02, to which Servicers or any ERISA
Affiliate of Servicers) may have any liability, including any liability by
reason of having been a substantial employer within the meaning of section 4063
of ERISA at any time during the preceding five years, or by reason of being
deemed to be a contributing sponsor under section 4069 of ERISA.
 
5

--------------------------------------------------------------------------------

“Borrowing Base”:  At any time, the sum of (i) the product of (x) the Net
Eligible Receivables Balance and (y) the Advance Rate, and (ii) all aggregate
amounts on deposit in the Collection Accounts (determined (x) by including only
amounts therein representing Collections on Receivables included in the
Collateral, (y) net of any accrued and unpaid Loan Interest, accrued Lender’s
Fees, accrued Commitment Fees and other accrued Facility Fees, known unpaid
reimbursable expenses and indemnities payable to the Agent, any Lender, the
Servicer or the Backup Servicer and accrued and unpaid third party fees and
expenses related to the Facility and (z) with any funds held in a Reserve
Currency converted to Dollars at the Spot Rate).
 
“Borrowing Base Deficiency”:  At any time, the extent to which the sum of (i)
the then Advances Outstanding and (ii) the Adjusted LC Participation Amount,
exceeds the Borrowing Base.
 
“Breakage Costs”:  As defined in Section 2.10.
 
“Business Day”:  Any day of the year other than a Saturday, Sunday or any other
day on which banks generally are required, or authorized, to close in New York,
New York.
 
“Change in Control”:  With respect to (a) the Parent, any transaction pursuant
to which it will cease to be a publicly traded company the shares of which are
listed on a recognized stock exchange, (b) the Borrower, any transfer of
Borrower membership interests by the Parent or any Subsidiary thereof that
results in the Parent not owning, directly or indirectly, 100% of the membership
interests in the Borrower, and (c) any Originator, any transfer of stock
ownership of (or membership interests in) such Originator by the Parent or any
Subsidiary thereof that results in the Parent not owning, directly or
indirectly, 100% of the stock ownership of (or membership interests in) such
Originator.
 
“Code”:  The Internal Revenue Code of 1986, as amended.
 
“Collateral”:  As defined in Section 8.01.
 
“Collection Account”: The US Collection Account or the UK Collection Account, as
the case may be.
 
“Collection Account Bank”:  The US Collection Account Bank or the UK Collection
Account Bank, as the case may be.
 
“Collections”:  With respect to any Receivable, (a) all cash collections and
other cash proceeds of such Receivable (including, without limitation, any
purchase price received upon any sale of such Receivable, amounts received from
an Originator in respect of Defective Receivables pursuant to Section 4.5(c) or
10.1 of the US PSA or Section 4.5(c) or 10.1 of the UK PSA, Deemed Collections
remitted to a Collection Account pursuant to Section 2.06(a), late charges,
penalties, fees, fines and interest arising thereon, all amounts received on
account of the foreclosure of any Related Security for such Receivable and all
recoveries with respect thereto) and (b) all payments received by the Borrower
or the Servicer under any insurance policy to the extent any such payments are
related to the Borrower or the Collateral.
 
6

--------------------------------------------------------------------------------

“Commercial Paper Notes”:  Commercial paper notes issued directly or indirectly
by a Lender.
 
“Commitment”:  For each Lender, LC Issuer or LC Participant, the commitment of
such Lender to fund Advances to the Borrower, or to the LC Issuer as LC
Participation Advances, in an aggregate amount not to exceed the amount set
forth below such Lender’s name on the signature pages of this Agreement, the
Assignment and Acceptance or such other joinder agreement pursuant to which it
became a party hereto, as such amount may be modified in accordance with the
terms hereof.
 
“Commitment Fee”:  The Commitment Fee set forth in the Fee Letter.
 
“Conduit Lender”:  Autobahn (prior to Autobahn’s cessation, if any, in its sole
discretion, as a Conduit Lender and a Lender pursuant to Section 16.02(b)) and
any other Issuer that agrees, pursuant to the pertinent Assignment and
Acceptance, to make Advances pursuant to Article II hereof as a Conduit Lender.
 
“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
“Contract”: With respect to any Receivable, any and all contracts, instruments,
agreements, leases, invoices, notes or other writings, pursuant to which such
Receivable arises or that evidence such Receivable or under which a Contract
Obligor becomes or is obligated to make payment in respect of such Receivable.
 
“Contract Obligor”: With respect to any Receivable, the Person obligated to make
payment of such Receivable under the terms of the related Contract. For the
avoidance of doubt, in the case of an MSP Receivable the Contract Obligor means
the applicable Managed Service Provider (and not also the Customer, unless also
a party to the Contract between the Managed Service Provider and the
Originator); except that where the Managed Service Provider is the Originator,
then the Customer is the Contract Obligor.
 
“Contractual Dilutions” means Deemed Collections that arise from commissions,
bank charges, inspection costs, sales discounts or other amounts reasonably
determined by the Servicer, unless otherwise determined by the Agent, to be
contractual in nature.
 
“CP Rate”:  On any day, the per annum rate equivalent to the weighted average of
the per annum rates paid or payable by the Lender from time to time as interest
or otherwise (by means of interest rate hedges or otherwise) in respect of the
promissory notes issued by the Lender that are allocated, in whole or in part,
by the Agent (on behalf of the Lender) to fund or maintain the Advances during
the related Yield Period, as determined by the Agent (on behalf of the Lender)
and reported to the Borrower and the Servicer, which rates shall reflect and
give effect to the commissions of placement agents and dealers in respect of
such Commercial Paper Notes, to the extent such commissions are allocated, in
whole or in part, to such promissory notes by the Agent (on behalf of the
Lender); provided, however, that if any component of such rate is a discount
rate, in calculating the “CP Rate” the Agent shall for such component use the
rate resulting from converting such discount rate to an interest bearing
equivalent rate per annum.
 
7

--------------------------------------------------------------------------------

“Credit and Collection Policies and Procedures”:  The origination, credit and
collection policies and procedures of each Originator and the Servicer in effect
on the Amendment Effective Date, a copy of each of which is attached as Exhibit
G hereto, as such policies and procedures may hereafter be amended, modified or
supplemented from time to time in accordance with Section 7.06(g) and Section
7.02(b)(ix).
 
“Currency Fluctuation”:  With respect to any Reserve Currency, the mathematical
set of all Relative Currency Fluctuations that were observed during the
applicable Currency Fluctuation Period.
 
“Currency Fluctuation Period”:  For any Reserve Currency, a period equal to ten
(10) years prior to the most recent Determination Date for which data is
available for such Reserve Currency to such most recent date.
 
“Customer”:  The user of services which generate a Receivable of an Originator,
whether that Receivable results from: (x) a Contract directly between that
Customer and an Originator; (y) back-to-back Contracts, one between that
Customer and a Managed Service Provider, and the other between that Managed
Service Provider and an Originator (pursuant to which that Originator provides
all or part of such services for that Customer); or (z) a multiparty Contract
among that Customer, an Originator and a Managed Service Provider.
 
“Daily Borrowing Base Report”:  As defined in Section 5.02(a).
 
“Days’ Sales Outstanding”:  For any Remittance Period, an amount computed as of
the last day of such Remittance Period equal to: (a) the average of the Eligible
Receivables Balance as of the last day of each of the three most recent
Remittance Periods ended on the last day of such Remittance Period, divided by
(b) (i) the aggregate initial Outstanding Balance of Eligible Receivables
originated by the Originators during the three most recent Remittance Periods
ended on the last day of such Remittance Period, divided by (ii) 90.
 
“DBRS”:  DBRS, Inc., and any successor thereto.
 
“Debt”:  As to any Person at any date, all liabilities, obligations and
indebtedness (without duplication) of such Person (a) for borrowed money, (b)
evidenced by promissory notes, bonds, debentures or other similar instruments,
(c) to pay the deferred purchase price of property or services, (d) as lessee
under leases which have been or should be, in accordance with GAAP, recorded as
capital leases, (e) secured by any lien or other charge upon property or assets
owned by such Person, even though such Person has not assumed or become liable
for the payment of such obligations, (f) under any interest rate, swap, cap,
collar or other hedging agreement, (g) under reimbursement agreements or similar
agreements with respect to the issuance of letters of credit (other than
obligations in respect of letters of credit opened to provide for payment of
goods and services purchased in the ordinary course of business), (h) under
direct or indirect guaranties in respect of, and obligations (contingent or
otherwise) to purchase or otherwise acquire, or otherwise to assure a creditor
against loss in respect of, indebtedness or obligations of others of the kinds
referred to in clauses (a) through (g) above, and (i) for liabilities in respect
of unfunded vested benefits under plans covered by ERISA.  For the purposes
hereof, the term “guarantee” shall include any agreement, whether such agreement
is contingent or otherwise, to purchase, repurchase or otherwise acquire Debt of
any other Person, or to purchase, sell or lease, as lessee or lessor, property
or services, in any such case primarily for the purpose of enabling another
person to make payment of Debt, or to make any payment (whether as an advance,
capital contribution, purchase of an equity interest or otherwise) to assure a
minimum equity, Borrowing Base, working capital or other balance sheet or
financial condition, in connection with the Debt of another Person, or to supply
funds to or in any manner invest in another Person in connection with Debt of
such Person.
 
8

--------------------------------------------------------------------------------

“Debt to Tangible Net Worth Ratio”:  With respect to any Person, the ratio of
Debt (to the extent included in clauses (a), (b), (g) or (h) of the definition
thereof) of such Person to its Tangible Net Worth.
 
“Deemed Collections”:  The meaning set forth in Section 2.06(b).
 
“Default Interest Rate:  The Prime Rate plus 2.50% per annum.
 
“Default Ratio”:  The ratio (expressed as a percentage and rounded to the
nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the last
day of each Remittance Period by dividing: (a) the aggregate Eligible
Receivables Balance (other than Unbilled Receivables) that became Defaulted
Receivables during such Remittance Period, by (b) the aggregate initial
Outstanding Balance of Eligible Receivables originated by the Originators during
the Fiscal Month that is five Fiscal Months before such Remittance Period
(Receivables being deemed originated for such purpose only when invoiced).
 
“Defaulted Receivable”:  Any Receivable for which (a) any scheduled payment is
past due more than 90 days from the original due date of such payment; (b) a
charge-off has been taken or the Receivable is otherwise, or should have been,
deemed uncollectible by the Servicer; (c) has been restructured, amended and/or
renewed for credit reasons; or (d) there shall have occurred a bankruptcy of any
related Obligor.
 
“Defective Receivable”:  Any Receivable coming within Section 4.5(a) or (b) of
the US PSA or Section 4.5(a) or (b) of the UK PSA.
 
“Determination Date”:  With respect to any Settlement Date, the last day of the
immediately preceding Remittance Period.
 
“Dilution Horizon Ratio”:  For any Remittance Period, the ratio (expressed as a
percentage and rounded to the nearest 1/100th of 1%, with 5/1000th of 1% rounded
upward) computed as of the last day of such Remittance Period by dividing: (a)
the aggregate initial Outstanding Balance of Eligible Receivables originated by
the Originators during the most recent Remittance Period (a Receivable being
deemed originated for such purpose only when invoiced), by (b) the Net Eligible
Receivables Balance (excluding Unbilled Receivables) as of the last day of such
Remittance Period.
 
9

--------------------------------------------------------------------------------

“Dilution Ratio”:  For any Remittance Period, the ratio (expressed as a
percentage and rounded to the nearest 1/100th of 1%, with 5/1000th of 1% rounded
upward), computed as of the last day of each Remittance Period by dividing: (a)
the aggregate amount of Deemed Collections during such Remittance Period (other
than any Deemed Collections (x) with respect to Receivables which are Defaulted
Receivables, (y) with respect to Receivables which were never Eligible
Receivables and (z) with respect to the portion of Receivables related to
Contractual Dilutions), net of any Positive Adjustments during such Remittance
Period, by (b) the aggregate initial Outstanding Balance of Eligible Receivables
originated by the Originators during the Remittance Period preceding such
Remittance Period.
 
“Dilution Reserve Percentage”:  On any day, the product of (a) the Dilution
Horizon Ratio, multiplied by (b) the sum of (i) 2.00 times the average of the
Dilution Ratios for the twelve most recent Remittance Periods, plus (ii) the
greater of the S&P Dilution Volatility Component and the Fitch Dilution
Volatility Component.
 
“Discount”:  For any date of determination during any Yield Period, (a) the
product of (i) the Yield Rate for such Yield Period, (ii) the Advances
Outstanding, and (iii) the number of days elapsed during such Yield Period prior
to such date of determination divided by (b) 360.
 
“Discount Reserve Percentage”:  At any time, (a) the sum of (i) the Termination
Discount at such time, and (ii) the then accrued and unpaid Discount, divided by
(b) the Net Eligible Receivables Balance, expressed as a percentage.
 
“Dollar” and “$”:  Lawful currency of the United States of America.
 
“Dollar Equivalent” means, at any time in relation to an amount denominated in a
Reserve Currency, that amount converted to Dollars at the Spot Rate.
 
“DZ Bank”:  As defined in the Preamble.
 
“EEA Financial Institution”:  (a) Any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
 
“EEA Member Country”:  Any of the member states of the European Union, Iceland,
Liechtenstein, and Norway. This term, and each other corresponding term, also
includes and shall be applied, mutatis mutandis, to the United Kingdom in the
event it ceases to be a member state of the European Union.
 
10

--------------------------------------------------------------------------------

“EEA Resolution Authority”:  Any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 
“EFT”: Any electronic transfer of funds, regardless of the methodology thereof,
and including (without limitation) Automated Clearing House (ACH) transfers and
traditional wire transfers. The term includes electronic transfers from one
account to a different account within the same financial institution.
 
“Eligible Receivable”:  A Receivable that is beneficially owned by the Borrower
and:
 
(i)          Which arises in the ordinary course of the business of the Parent
and the Originators;
 
(ii)          As to which the related Contract with the related Contract Obligor
is currently in force and is governed by the laws of the United States (or of
any state thereof or of the District of Columbia), in the case of US
Receivables, or of England and Wales, in the case of UK Receivables;
 
(iii)          Which is a legally valid, enforceable, irrevocable and binding
obligation of the related Contract Obligor, and as to which no further
performance by the Parent, any Originator or any other Person other than the
Contract Obligor (and, if different, the Customer, in the case of an MSP
Receivable containing a pay-when paid or similar provision) is required;
 
(iv)          Which has been assigned or contributed by the related Originator
to the Borrower free of any Adverse Claims (other than Permitted Liens);
 
(v)          Which complies with, and was originated in accordance with, all
applicable laws, regulations and licensing and notice requirements;
 
(vi)          Which complies with the Credit and Collection Policies and
Procedures applicable to such Receivable;
 
(vii)          Which is not subject to any dispute, right of rescission,
set-off, counterclaim or other defense (if subject to any of the foregoing, then
only the portion so subject shall be ineligible under this clause);
 
(viii)          Which has been originated without fraud by either the Originator
or any related Obligor;
 
(ix)          As to which the related Obligor (which, in the case of a US
Receivable or UK Receivable that also constitutes a Volt MSP Receivable, shall
be deemed for this purpose to be solely the Customer) (a) is not an Affiliate of
the Parent; (b) has a location within the United States (in the case of a US
Receivable) or within the United Kingdom (in the case of a UK Receivable); (c)
is not a Governmental Authority; and (d) is not subject to any bankruptcy or
insolvency proceeding;
 
11

--------------------------------------------------------------------------------

(x)          Which is denominated in Dollars (or, in the case of UK Receivables,
in British Pounds);
 
(xi)          As to which the Contract Obligor has been directed to remit
payments: (a) in the case of a US Receivable, by EFT directly to the US Lockbox
Account (or by check to the US Check Delivery Address); and (b) in the case of a
UK Receivable (except as deemed paid by a UK Originator, as Managed Service
Provider, to a UK Originator pursuant to Section 1.04(d)), by EFT directly to
the UK Lockbox Account pertaining to the applicable UK Originator;
 
(xii)          Which has been billed with a payment term of not greater than 95
days or is an Unbilled Receivable;
 
(xiii)          Which is not a Defaulted Receivable or, at the time pledged
hereunder, a 90-Day Delinquent Receivable;
 
(xiv)          Which is not, with respect to any Receivable pledged after the
Original Closing Date, a 30-Day Delinquent Receivable when pledged;
 
(xv)          Which, for any MSP Receivable with respect to a Managed Service
Provider listed on the Excluded MSP Receivables Schedule: (a) relates to a
Customer of such Managed Service Provider identified as such on the Excluded MSP
Receivables Schedule and not identified therein as “Ineligible”; (b) provides
for maximum terms for remittance of payments under the respective Contract and
invoice (or as otherwise established as set forth in the footnotes to the table
in the Excluded MSP Receivables Schedule) corresponding to the MSP Contractual
Day Turnaround and MSP Customer Day Turnaround for such Managed Servicer
Provider and Customer as set forth in the Excluded MSP Receivables Schedule; and
(c) arises under contractual, structural or other circumstances such that the
Servicer, in considering the matter in a manner consistent with past practices,
reasonably believes that the Originator (or its assigns) would have, in the
event of the respective Managed Service Provider’s bankruptcy or insolvency, an
enforceable claim against the respective Customer for any applicable Receivables
not theretofore remitted by such Customer to such Managed Service Provider; and
 
(xvi)          Which, in the case of any UK Receivable, is not subject to any
enforceable Restrictions on Transferability (unless the related Contract Obligor
has waived such restrictions or otherwise consented to the assignment of such UK
Receivable for purposes of the transactions contemplated by this Agreement);
 
provided, however, that Eligible Receivables shall not (unless otherwise agreed
by the Agent in writing in its sole and absolute discretion) include:
 
(i)          any Receivable for which the representations and warranties set
forth in Section 4.01(y) are not true and correct;
 
(ii)          any Receivable in which the Agent does not have a first-priority
Perfected security interest for the benefit of the Secured Parties or which is
subject to any Adverse Claim (other than Permitted Liens) or with respect to
which all applicable Perfection Actions have not been completed;
 
12

--------------------------------------------------------------------------------

(iii)          any Receivable that has been written-off or is being reserved
against by the Borrower in accordance with the Credit and Collection Policies
and Procedures applicable to such Receivable;
 
(iv)          any Receivable acquired by the Borrower from an Affiliate of the
Borrower with respect to which the Agent shall not have received an opinion, in
form and substance acceptable to the Agent, as to such bankruptcy matters as the
Agent may request; or
 
(v)          any Receivable for which the information pertaining to it set forth
in the related Funding and Allocation Request and Monthly Report is not true and
correct.
 
“Eligible Receivables Balance”:  At any time, the aggregate Outstanding Balance
with respect to all Eligible Receivables.
 
“Eligible Unapplied Cash and Credits”:  At any time for any Contract Obligor,
the lesser of (i) the sum of all cash and non-cash credits applied to such
Contract Obligor’s account but not yet applied to any particular Receivables
with respect to such Contract Obligor, and (ii) the aggregate Outstanding
Balance of Eligible Receivables for such Contract Obligor.
 
“ERISA”:  The Employee Retirement Income Security Act of 1974, as amended from
time to time, and the regulations promulgated thereunder.
 
“ERISA Affiliate”:  An entity, whether or not incorporated, which is or was
under common control with the Borrower within the meaning of Section 4001 of
ERISA or Section 414 of the Code during the immediately preceding six-year
period.
 
“EU Bail-In Legislation Schedule”:  The EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
 
“Eurodollar Disruption Event”:  An event that shall be deemed to have occurred
if, by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining the LIBOR (without regard to the
proviso in the definition thereof).
 
“Eurodollar Reserve Percentage”:  For any day, the maximum effective percentage
in effect on such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including without limitation, supplemental, marginal, and emergency reserve
requirements) with respect to eurocurrency funding (currently referred to as
“Eurocurrency Liabilities”).
 
“Event of Bankruptcy”:  With respect to any specified Person, the occurrence of
any of the following events:
 
13

--------------------------------------------------------------------------------

(a)          a case or other proceeding shall be commenced, without the
application or consent of such Person, in any court, seeking the liquidation,
reorganization, debt arrangement, marshalling of assets, dissolution, winding
up, or composition or readjustment of debts of such Person, the appointment of a
trustee, receiver, custodian, liquidator, assignee, sequestrator or the like for
such Person or any substantial part of its assets, or any similar action with
respect to such Person under any law (foreign or domestic) relating to
bankruptcy, insolvency, reorganization, winding up or composition or adjustment
of debts, and such case or proceeding shall continue undismissed, or unstayed
and in effect, for a period of sixty (60) days or an order for relief in respect
of such Person shall be entered in an involuntary case under the federal
bankruptcy laws or other similar laws (foreign or domestic) now or hereafter in
effect; or
 
(b)          such Person shall commence a voluntary case or other proceeding
under any applicable bankruptcy, insolvency, reorganization, debt arrangement,
marshalling of assets, dissolution or other similar law now or hereafter in
effect, or shall consent to the appointment of or taking possession by a
receiver, liquidator, assignee, trustee, custodian, sequestrator (or other
similar official) for such Person or for any substantial part of its property,
or shall make any general assignment for the benefit of creditors, or shall fail
to, or admit in writing its inability to, pay its debts generally as they become
due, or take any action in furtherance of any of the foregoing.
 
“Event of Default”:  As defined in Section 9.01.
 
“Excluded MSP Receivable”:  Each Eligible Receivable payable from or through a
Managed Service Provider and related to services for a specific Customer, to the
extent such Managed Service Provider and such specific Customer are identified
on the Excluded MSP Receivables Schedule and not identified therein as
“Ineligible.”
 
“Excluded MSP Receivables Schedule”:  Schedule 5, as such schedule may be
amended (or amended and restated) from time to time by agreement in writing by
the Borrower (or the Servicer) and the Agent (anything in Section 16.06 to the
contrary notwithstanding).
 
“Excluded Taxes”:  Any of the following Taxes imposed on or with respect to an
Affected Party or required to be withheld or deducted from a payment to an
Affected Party, (i) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (a)
imposed as a result of such Affected Party being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (b) that are Other Connection Taxes, (ii) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in an Advance
or Commitment pursuant to a law in effect on the date on which (a) such Lender
acquires such interest in such Advance or Commitment (other than pursuant to an
assignment request by the Borrower under Section 14.01(g)) or (b) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.11, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (iii) Taxes
attributable to such Affected Party’s failure to comply with Section 2.11(d) and
(iv) any U.S. federal withholding Taxes imposed under FATCA.
 
14

--------------------------------------------------------------------------------

“Existing Agreement”:  As defined in the recitals.
 
“Expected Dilution”:  For any Remittance Period, the average of the Dilution
Ratios for the twelve most recent Remittance Periods.
 
“Facility”:  The loan facility provided by the Lenders to the Borrower as
evidenced by this Agreement.
 
“Facility Fees”:  The Lender’s Fee, the Commitment Fee, the Structuring Fee, the
Termination Fee, the Agent Fee, the Servicing Fee and the Backup Servicing Fee.
 
“Facility Maturity Date”:  July 25, 2021.
 
“FATCA”:  Sections 1471 through 1474 of the Code, as of the Original Closing
Date (or any amended or successor version that is substantively comparable and
not materially more onerous to comply with), any current or future regulations
or official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.
 
“Federal Funds Rate”:  For any day, the rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank on the Business Day next succeeding such
day; provided, that (a) if such day is not a Business Day, the Federal Funds
Rate for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average of the quotation for such day on
such transactions received by the Agent from three federal funds brokers of
recognized standing selected by it.
 
“Fee Letter”:  The fee and terms letter agreement, dated as of the Original
Closing Date, among the Borrower, the Parent and the Agent, as amended,
supplemented or otherwise modified from time to time.
 
“Final LC Issuer”:  DZ Bank, in its capacity as the final LC Issuer hereunder.
 
“Financial Covenant”:  Each covenant of the Servicer set forth in Section 5.06.
 
“Fiscal Month”:  With respect to the Parent or any of its Subsidiaries,
including the Borrower, each of the twelve (12) monthly Remittance Periods, each
of which Remittance Periods contains either four (4) or five (5) weeks (each of
which runs from and including a Monday to and including the following Sunday),
into which the particular fiscal year of the Parent or such Subsidiary is
divided.
 
“Fitch”:  Fitch Ratings, Inc., and any successor thereto.
 
“Fitch Dilution Volatility Component”:  For any Remittance Period, (a) the
standard deviation of Expected Dilution for the twelve most recent Remittance
Periods multiplied by (b) 1.96.
 
15

--------------------------------------------------------------------------------

“Funding and Allocation Request”:  The Borrower Notice delivered pursuant to
Section 6.03(c) during the Revolving Period directing the allocation of certain
funds in the Collection Accounts, giving notice of an additional prepayment
and/or requesting an Advance on the following Funds Allocation Date or
Settlement Date.
 
“Funding Date”:  The Original Effective Date and any Funds Allocation Date on
which an Advance is made.
 
“Funds Allocation Date”:  The Friday of any week or, if such Friday shall not be
a Business Day, the immediately preceding Business Day.  In the case of funds
being allocated from the UK Collection Account, if such Business Day is not also
a London Business Day, then (unless the Servicer and the Agent otherwise agree)
the Funds Allocation Date for such UK funds instead shall be the next London
Business Day to the extent practicable, and otherwise the next London Business
Day that also is a Business Day; provided that the Funds Allocation Date with
respect to funds in the US Collection Account shall not be delayed for transfer
of funds from the UK Collection Account, and the Borrower and Servicer shall be
responsible for deposit of funds in the US Collection Account in a timely manner
for payment on such Settlement Date.
 
“FX Reserve Percentage”:  With respect to any Reserve Currency, as of any
Determination Date, a percentage expressed as a decimal equal to the greater
absolute value of:
 
(a) one percent (i.e., 99th percentile confidence interval) of the Currency
Fluctuation on such Determination Date as observed for such Reserve Currency
over 2.0 times the Observation Period for the Remittance Period ending on such
Determination Date; and
 
(b) the product of (i) 2.0 times (ii) one percent (i.e., 99th percentile
confidence interval) of the Currency Fluctuation on such Determination Date as
observed for such Reserve Currency over the Observation Period for the
Remittance Period ending on such Determination Date.
 
“GAAP”:  Generally accepted accounting principles as in effect in the United
States, consistently applied, as of the date of such application.
 
“Governmental Authority”:  The government of the United States of America, or
any other nation, or of any state, local or other political subdivision thereof
and any entity exercising executive, legislative, judicial, regulatory or
administrative functions thereof or pertaining thereto.
 
“Income Taxes”:  Any federal, state, local or foreign taxes based upon, measured
by, or imposed upon gross or net income, gross or net receipts, capital, net
worth, or the privilege of doing business, and any minimum taxes or withholding
taxes based upon any of the foregoing, including any penalties, interest or
additions to tax imposed with respect thereto.
 
“Indemnified Amounts”:  As defined in Section 12.01(a).
 
“Indemnified Party”:  As defined in Section 12.01(a).
 
16

--------------------------------------------------------------------------------

“Indemnified Taxes”:  All Taxes other than Excluded Taxes imposed upon or with
respect to any payments made by or on account of any obligation of the Borrower
under any Basic Document.
 
“Independent Director”:  A natural person who (A) for the five-year period prior
to his or her appointment as Independent Manager has not been, and during the
continuation of his or her service as Independent Manager is not: (i) an
employee, director, stockholder, trade creditor, shareholder, member, manager,
partner or officer of (x) a Servicer, (y) the Borrower or (z) any of their
respective principals or Affiliates (other than his or her service as an
Independent Manager of the Borrower or an affiliate of the Borrower that is a
special purpose bankruptcy remote entity); provided that he or she may be an
independent manager or an independent director of another special purpose entity
affiliated with a Servicer, the Borrower or any of their respective principals
or Affiliates; (ii) a customer or supplier of the Borrower, a Servicer or any of
their respective principals or Affiliates (other than his or her service as an
Independent Manager of the Borrower or an affiliate of the Borrower that is a
special purpose bankruptcy remote entity); or (iii) any member of the immediate
family of a person described in (i) or (ii), and (B) has, (i) prior experience
as an independent director or manager for a corporation or limited liability
company whose charter documents required the unanimous consent of all
independent directors or managers thereof before such corporation or limited
liability company could consent to the institution of bankruptcy or insolvency
proceedings against it or could file a petition seeking relief under any
applicable federal or state law relating to bankruptcy and (ii) at least three
years of employment experience with one or more entities that provide, in the
ordinary course of their respective businesses, advisory, management or
placement services to issuers of securitization or structured finance
instruments, agreements or securities.  Any new Independent Manager of the
Borrower appointed after the Original Closing Date must have at least three
years of employment experience with Lord Securities Corporation, Co-Issuer
Corporate Staffing, LLC, Global Securitization Services, LLC, Wilmington Trust,
National Association, Wilmington Trust Company, Amacar Group L.L.C., Delaware
Trust Company or Corporation Service Company.
 
“Independent Manager”:  As defined in Section 4.01(c)(xvi).
 
“Initial LC Issuer”:  Autobahn, in its capacity as the initial LC Issuer
hereunder.
 
“Issuer”:  Any Lender whose principal business consists of issuing commercial
paper or other securities (directly or indirectly) to fund advances or the
acquisition, financing and maintenance of receivables, accounts, instruments,
chattel paper, general intangibles and other similar assets.
 
“Joinder Agreement”:  Any joinder agreement entered into pursuant to the terms
of either PSA to, among other things, add an Originator as a party thereto.
 
“LC Collateral Account”:  The account at any time designated as the LC
Collateral Account established and maintained by the Agent (for the benefit of
the LC Issuer and the LC Participants), or such other account as may be so
designated as such by the Agent.
 
“LC Fee Expectation”:  The meaning set forth in Section 15.05(c).
 
17

--------------------------------------------------------------------------------

“LC Issuer”:  Autobahn, together with its successors and assigns, including
without limitation DZ Bank in its capacity as Final LC Issuer pursuant to
Section 15.11.
 
“LC Limit”:  $35,000,000. References to the unused portion of the LC Limit shall
mean, at any time of determination, an amount equal to (x) the LC Limit at such
time, minus (y) the LC Participation Amount.
 
“LC Participant”:  Each Lender.
 
“LC Participation Amount”:  At any time of determination, the sum of the amounts
then available to be drawn under all outstanding Letters of Credit.
 
“LC Request”:  A letter in substantially the form of Exhibit H hereto executed
and delivered by the Borrower to the Agent, the LC Issuer and the Lenders
pursuant to Section 15.02(a).
 
“Lender”:  The Conduit Lender (prior to the Conduit Lender’s cessation, if any,
in its sole discretion, as Conduit Lender and a Lender pursuant to Section
16.02(b) hereof) and/or any assignee that agrees, pursuant to the pertinent
Assignment and Acceptance, to make Advances pursuant to Article II hereof.
 
“Lender Margin”:  As defined in the Fee Letter.
 
“Lender’s Fee”:  As defined in the Fee Letter.
 
“Letter of Credit”:  Any standby letter of credit issued by the LC Issuer at the
request of the Borrower pursuant to this Agreement.
 
“Letter of Credit Application”:  As defined in Section 15.02.
 
“LIBOR”:  For any Yield Period, the rate per annum determined by the Agent at
approximately 11:00 a.m. (London time) on the related LIBOR Determination Date
by reference to the ICE Benchmark Administration (or any successor service or
entity that has been authorized by the U.K. Financial Conduct Authority to
administer the London Interbank Offered Rate) for deposits in Dollars (as set
forth by any service selected by the Agent that has been nominated by the ICE
Benchmark Administration as an authorized vendor for the purpose of displaying
such rates and is reasonably acceptable to the Issuer), for a period of three
months.
 
“LIBOR Determination Date”:  For any Yield Period, the second London Business
Day immediately preceding the first day of such Yield Period.
 
“Limited Guarantor”:  The Parent, as limited guarantor under the Limited
Guaranty.
 
“Limited Guaranty”:  The Amended and Restated Limited Guaranty, dated as of the
Amendment Effective Date, provided by the Limited Guarantor to the Agent for the
benefit of the Secured Parties, guaranteeing (i) the performance of certain of
the Servicer’s and Originators’ obligations under this Agreement and the PSAs,
and (ii) the Loans under certain limited circumstances specified therein, as
such amended and restated limited guaranty may be further amended, supplemented
or otherwise modified from time to time.
 
18

--------------------------------------------------------------------------------

“Liquid Assets”:  The cash and cash equivalents of the Servicer and its
consolidated Subsidiaries, including amounts that are available for borrowing
under this Agreement based on the current Eligible Receivables, Borrowing Base
and Advance Rate.
 
“Loan Interest”:  For all Advances for any Yield Period, interest on such
Advances at a rate equal to the Yield on such Advances for each day in such
Yield Period and calculated on the basis of the actual number of days in such
Yield Period and a 360-day year.
 
“Loans”:  Any indebtedness for borrowed money owed by the Borrower hereunder,
including the Advances.
 
“Lockbox Account”:  The US Lockbox Account or a UK Lockbox Account, as the case
may be.
 
“Lockbox Account Bank”:  The US Lockbox Account Bank or the UK Lockbox Account
Bank, as the case may be.
 
“Lockbox Account Control Agreement”:  The US Lockbox Account Control Agreement
or the UK Lockbox Account Agreement, as the case may be.
 
“London Business Day”:  For purposes of LIBOR, a day on which banks are open for
dealing in foreign currency and exchange in London, England; and, for all other
purposes, any day of the year other than a Saturday, Sunday or any other day on
which banks generally are required, or authorized, to close in London, England.
 
“Loss Horizon”:  For any Remittance Period, the four most recent Fiscal Months
including and ending with such Remittance Period.
 
“Loss Horizon Ratio”:  For any Remittance Period, a fraction (expressed as a
percentage) the numerator of which is the aggregate initial Outstanding Balance
of Eligible Receivables originated by Originators during the Loss Horizon (a
Receivable being deemed originated for such purpose only when invoiced) and the
denominator of which is the Net Eligible Receivables Balance (excluding Unbilled
Receivables) as of the end of such Remittance Period.
 
“Loss Reserve Percentage”:  For any Remittance Period, the sum of (a) the
product of (i) 2.00 times (ii) the highest three-month rolling average Default
Ratio (expressed as a percentage) as of the last day of each of the last twelve
Remittance Periods times (iii) the Loss Horizon Ratio plus (b) (i) the standard
deviation of the Default Ratio for the twelve most recent Remittance Periods
times (ii) 1.96.
 
“Low Ratings Account Bank”:  As defined in Section 6.01(e).
 
“Managed Service Provider”:  An Obligor that: (x) enters into a Contract with a
Customer to arrange for and/or provide services to such Customer; and (y) also
enters into a Contract with an Originator and/or other service providers
pursuant to which such Originator and/or other service providers provide all or
part of such services for such Customer.  The term also includes the same
arrangement pursuant to a single Contract involving such Obligor, the Customer
and one or more service providers.
 
19

--------------------------------------------------------------------------------

“Maximum Available Advance”:  On any day, the lesser of (i) the Maximum Facility
Amount less the sum of (a) the aggregate amount of all Advances Outstanding and
(b) the LC Participation Amount and (ii) the excess of (I) the Borrowing Base
(calculated after giving effect to the purchase of any Receivables being
purchased with the proceeds of any Advance being made on such day) over (II) the
sum of the aggregate amount of Advances Outstanding and the LC Participation
Amount at such time.
 
“Maximum Facility Amount”:  An amount equal to $115,000,000 as the same may be
reduced from time to time pursuant to Section 2.03 or as the same may be
increased at the request of the Borrower with the approval of the Agent (on
behalf of the Lenders) in its sole discretion.
 
“Maximum Lawful Rate”:  As defined in Section 2.05(e).
 
“Minimum Purchase Price”.  For any Receivable, the Outstanding Balance of such
Receivable multiplied by the applicable Advance Rate.
 
“Monthly Report”:  As defined in Section 5.02(a).
 
“Moody’s”:  Moody’s Investors Service, Inc., and any successor thereto.
 
“MSP Contractual Day Turnaround”:  With respect to each Excluded MSP Receivable
pertaining to a referenced Managed Service Provider in respect of a referenced
Customer, the maximum number of Business Days (London Business Days, in the case
of UK Receivables) from such Managed Service Provider’s receipt of payment from
such Customer to such Managed Service Provider’s remittance to the applicable
Originator (or its assignee) of the required payment under such Excluded MSP
Receivable, as set forth on the Excluded MSP Receivables Schedule.
 
“MSP Customer Day Turnaround”:  With respect to each Excluded MSP Receivable
pertaining to a referenced Managed Service Provider in respect of a referenced
Customer, the maximum number of calendar days from the date the Receivable is
invoiced by the Managed Service Provider within which such Customer is required
to make payment to such Managed Service Provider, as set forth on the Excluded
MSP Receivables Schedule.
 
“MSP Receivable”:  A Receivable arising from services performed for a Customer
in a circumstance where such Customer has engaged a Managed Service Provider as
an intermediary to arrange for the provision of such services, and including
both the Receivable payable by the Customer to the Managed Servicer Provider (to
the extent it is an Originator) and the Receivable payable by a Managed Servicer
Provider to an Originator; it being understood that Contracts between a Managed
Service Provider and an Originator providing such services generally provide
that payment to such Originator (or its assignee) is made by such Managed
Service Provider after such Managed Service Provider’s receipt of corresponding
payment from such Customer.
 
20

--------------------------------------------------------------------------------

“MSP Reserve Percentage”:  At any date of determination, the sum, for all
Excluded MSP Receivables for all applicable Managed Service Providers, of the
percentages calculated as to each respective Managed Service Provider (for the
Excluded MSP Receivables of such respective Managed Service Provider as to its
related respective specific Customer) as follows: (a) 0.50 times the related MSP
Contractual Day Turnaround divided by the sum of (x) the related MSP Contractual
Day Turnaround and (y) the related MSP Customer Day Turnaround; times (b) the
percentage of Eligible Receivables represented by the Excluded MSP Receivables
of such Managed Service Provider as to such Customer (equal to the aggregate
Outstanding Balance of the Excluded MSP Receivables of such Managed Service
Provider as to such Customer divided by the Net Eligible Receivables Balance).
 
“Net Eligible Receivables Balance”:  As of any date, an amount equal to (i) the
Eligible Receivables Balance, less (ii) the aggregate Eligible Unapplied Cash
and Credits for all Contract Obligors as of such date, less (ii) the
Overconcentration Amount and (iii) less the portion of Receivables related to
Contractual Dilutions.
 
“Net Income”:  Net income of the Servicer determined in accordance with GAAP.
 
“Obligations”:  All obligations of every nature of the Borrower (other than to
the Servicer, any Originator or any member, manager or officer of the Borrower),
now or hereafter existing, under this Agreement, each other Basic Document to
which it is a party and any promissory note or other document or instrument
delivered pursuant to such documents, and all amendments, extensions or renewals
hereof or thereof, whether for principal, interest (including interest accruing
at the then applicable rate provided in this Agreement after the maturity of the
Loans and interest accruing at the then applicable rate provided in this
Agreement after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceedings, relating to the Borrower
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding), fees, expenses, indemnities or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), whether now existing or hereafter arising,
voluntary or involuntary, whether or not jointly owed with others, direct or
indirect, absolute or contingent, liquidated or unliquidated, and whether or not
from time to time decreased or extinguished and later increased, created or
incurred and all or any portion of such obligations that are paid, to the extent
all or any part of such payment is avoided or recovered directly or indirectly
from the Lenders, the Agent or any other Secured Party as a preference,
fraudulent transfer or otherwise.
 
“Obligor”:  A Person obligated to make payment under a Receivable. In the case
of an MSP Receivable for which the Managed Service Provider is not an
Originator, “Obligor” includes the Customer as well as the Managed Service
Provider.  In connection with the determination of the Overconcentration Amount,
Eligible Receivables of any single Obligor or group of Obligors within any
rating or range of ratings shall include, without duplication for any
Receivable, (A) Eligible Receivables of any Customer with ratings in such range,
and (B) with respect to MSP Receivables (other than, for purposes of clauses
(i)–(x) of the definition of “Overconcentration Amount,” Volt MSP Receivables
and Excluded MSP Receivables), Eligible Receivables with a Managed Service
Provider with ratings in such range.  For clarity, Volt MSP Receivables and
Excluded MSP Receivables shall be included in any rating or range of ratings
based solely on the ratings of the Customer.
 
21

--------------------------------------------------------------------------------

“Observation Period”:  A period equal to the Days’ Sales Outstanding.
 
“Officer’s Certificate”:  With respect to any Person, a certificate of such
Person signed on its behalf by a Senior Officer or any other duly authorized
officer of such Person acceptable to the Agent.
 
“Old Volt Funding”:  Volt Funding Corp., a Delaware corporation.
 
“Original Agreement”:  As defined in the recitals.
 
“Original Closing Date”:  January 25, 2018.
 
“Original Effective Date”:  January 25, 2018.
 
“Originator”:  Each of the US Originators and the UK Originators.
 
“Other Connection Taxes”:  With respect to any Affected Party, Taxes imposed as
a result of a present or former connection between such Affected Party and the
jurisdiction imposing such Tax (other than connections arising from such
Affected Party having executed, delivered, become a party to, performed its
obligations under, received payments under, received or Perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Basic Document, or sold or assigned an interest in any Advance, Commitment or
Basic Document).
 
“Other Costs”:  As defined in Section 16.03(a).
 
“Other Taxes”:  All present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes and fees that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to any Loan document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 14.01(g)).
 
“Outstanding Balance” With respect to any Receivable at any time, the then
outstanding principal balance thereof; provided, that: (i) with respect to any
Receivable payable in a Reserve Currency, such Outstanding Balance shall be the
Dollar Equivalent thereof, based on a conversion to Dollars at the Spot Rate at
such time; and (ii) with respect to any Volt MSP Receivable, the Outstanding
Balance thereof shall be determined pursuant to Section 1.04.
 
“Overconcentration Amount”:  At any date of determination, an amount equal to
(a) the Eligible Receivable Balance on such date multiplied by (b) the sum of
the excesses, if any, on such date (without duplication) of (x) the percentages
of the Eligible Receivables Balance attributable to Eligible Receivables in the
categories described below over (y) the percentages listed below to the right of
those categories:
 
22

--------------------------------------------------------------------------------

(i)          Eligible Receivables of any single Obligor rated “AA-” (or its
equivalent) or better by at least one Rating Agency: 20%;
 
(ii)          Eligible Receivables of any single Obligor rated below “AA-” (or
its equivalent) or unrated by each Rating Agency and rated “A-” (or its
equivalent) or better by at least one Rating Agency: 10%;
 
(iii)          Eligible Receivables of any single Obligor rated below “A-” (or
its equivalent) or unrated by each Rating Agency and rated “BBB-” (or its
equivalent) or better by at least one Rating Agency: 8%;
 
(iv)          Eligible Receivables of the two Obligors rated below “A-” (or its
equivalent) or unrated by each Rating Agency and rated “BBB-” (or its
equivalent) or better by at least one Rating Agency that have the highest
aggregate Outstanding Balance of Eligible Receivables: 10%
 
(v)          Eligible Receivables of any single Obligor rated below “BBB-” (or
its equivalent) or unrated by each Rating Agency and rated “BB-” (or its
equivalent) or better by at least one Rating Agency: 5%;
 
(vi)          Eligible Receivables of the four Obligors rated below “BBB-” (or
its equivalent) or unrated by each Rating Agency and rated “BB-” (or its
equivalent) or better by at least one Rating Agency that have the highest
aggregate Outstanding Balance of Eligible Receivables: 10%
 
(vii)          Eligible Receivables of any single Obligor (except Customer A)
rated below “BB-” (or its equivalent) or unrated by each Rating Agency and rated
“B-” (or its equivalent) or better by at least one Rating Agency: 3%;
 
(viii)          Eligible Receivables of the five Obligors rated below “BB-” (or
its equivalent) or unrated by each Rating Agency and rated “B-” (or its
equivalent) or better by at least one Rating Agency that have the highest
aggregate Outstanding Balance of Eligible Receivables: 10%
 
(ix)          Eligible Receivables of any single Obligor rated below “B-” (or
its equivalent) or unrated by each Rating Agency: 2%;
 
(x)          Eligible Receivables of the six Obligors rated below “B-” (or its
equivalent) or unrated by each Rating Agency that have the highest aggregate
Outstanding Balance of Eligible Receivables: 10%
 
(xi)          Eligible Receivables that are Unbilled Receivables: 15%;
 
(xii)          Eligible Receivables (other than Eligible Receivables for which
Customer B Company or a Subsidiary thereof is an Obligor, so long as Customer B
Company is rated “A” (or its equivalent) or better by at least one Rating
Agency) with original payment terms permitting payment more than 60 days after
the date the Receivable is invoiced: 10.0%;
 
23

--------------------------------------------------------------------------------

(xiii)          Eligible Receivables (other than Eligible Receivables for which
the Obligor is rated “BBB-” (or its equivalent) or better by at least one Rating
Agency) with original payment terms permitting payment more than 60 days after
the date the Receivable is invoiced: 2.5%;
 
(xiv)          Eligible Receivables that are UK Receivables: 15%;
 
(xv)          Eligible Receivables payable in a Reserve Currency: 15%;
 
(xvi)          Eligible Receivables for which Customer A is the Obligor: 5% (if
Customer A is rated “B-” (or its equivalent) or better by at least one Rating
Agency) or 2% (otherwise); and
 
(xvii)          Eligible Receivables that are Volt MSP Receivables (other than
those for which UK Originator VCG is the Managed Service Provider): 5%.
 
“Parent”:  Volt Information Sciences, Inc., a New York corporation.
 
“Participant Register”:  As defined in Section 14.01(i).
 
“PBGC”:  The Pension Benefit Guaranty Corporation.
 
“Perfect”, “Perfected” or “Perfection”:  Either (a) to the extent that the
Agent’s interest in a Receivable or any other asset of the Borrower may be
perfected by the filing of one or more UCC financing statements, the Agent has a
first priority, perfected interest in such Receivable or other asset of the
Borrower or (b) to the extent that the Agent’s interest in a Receivable or any
other asset of the Borrower cannot be perfected by the filing of one or more UCC
financing statements, if a third party were to take legal action to enforce a
security interest, lien, or other encumbrance against such Receivable or such
other asset, the interest of the Agent in such Receivable or such other asset is
senior to such security interest, lien, or other encumbrance.  For purposes of
the foregoing, and provided the applicable Contract Obligor under such
Receivable has been directed to remit payment to the US Lockbox Account or the
US Check Delivery Address, in the case of a US Receivable, or to a UK Lockbox
Account, in the case of a UK Receivable, “Perfection” may exist notwithstanding
that, under UCC Section 9-406 (or any corresponding provision under applicable
law of England and Wales), such Contract Obligor may have a defense to payment
(and, in the case of applicable UK law, the assignment may only operate as an
equitable assignment) unless and until notified of such assignment (with such
notification being subject to Section 5.01(s)).
 
“Perfection Action Certification”:  As defined in Section 5.02(i).
 
“Perfection Actions”:  With respect to any Receivable, including, without
limitation, any Receivable acquired by the Borrower pursuant to either PSA, each
of the following actions: (i) the filing of all appropriate financing statements
in the proper filing office in the appropriate jurisdictions under the UCC as
necessary in order to Perfect the security interest granted by the Borrower to
the Agent in such Receivable and the proceeds thereof pursuant to Section 8.01;
and (ii) any other actions which are agreed upon in writing by the Borrower and
the Agent in order to Perfect such security interest.
 
24

--------------------------------------------------------------------------------

“Permitted Investments”:  One or more of the following types of investments:
 
(a)   marketable obligations of the United States the full and timely payment of
which are backed by the full faith and credit of the United States and which
have a maturity of not more than 270 days;
 
(b)   marketable obligations the full and timely payment of which are directly
and fully guaranteed by the full faith and credit of the United States and which
have a maturity of not more than 270 days;
 
(c)   bankers’ acceptances and certificates of deposit and other
interest-bearing obligations denominated in U.S. Dollars and issued by any bank
with capital, surplus and undivided profits aggregating at least $100,000,000,
the short-term securities of which are rated at least “A-1” by S&P, “P-1” by
Moody’s and at least “F-1” by Fitch (if rated by Fitch) and which have a
maturity of not more than 270 days;
 
(d)   repurchase obligations with a term of not more than ten days for
underlying securities of the types described in clauses (a), (b) and (c) above
entered into with any bank of the type described in clause (c) above;
 
(e)   commercial paper rated at least “A-1” by S&P, “P-1” by Moody’s and “F-1”
by Fitch (if rated by Fitch);
 
(f)   demand deposits, time deposits or certificates of deposits (having
original maturities of no more than 365 days) of depository institutions or
trust companies incorporated under the laws of the United States or any state
thereof (or domestic branches of any foreign bank) and subject to supervision
and examination by federal or state banking or depository institution
authorities; provided, however, that at the same time such investment, or the
commitment to make such investment, is entered into the short-term debt rating
of such depository institution or trust company shall be at least “A-1” by S&P,
“P-1” by Moody’s and “F-1” by Fitch (if rated by Fitch);
 
(g)   with respect to the UK Collection Account and UK Lockbox Accounts, demand
deposits, time deposits or certificates of deposits (having original maturities
of no more than 365 days) of depository institutions or trust companies
incorporated under the laws of England and Wales (or incorporated elsewhere, so
long as each applicable Bank Account is domiciled in England or Wales and
governed by the law of England and Wales) and subject to supervision and
examination by United Kingdom banking or depository institution authorities;
provided, however, that at the same time such investment, or the commitment to
make such investment, is entered into the short-term debt rating of such
depository institution or trust company shall be at least “A-1” by S&P, “P-1” by
Moody’s and “F-1” by Fitch (if rated by Fitch); and
 
25

--------------------------------------------------------------------------------

(h)   money market funds (which may be sponsored by the Agent or any of its
Affiliates) that redeem their shares on demand, and have ratings at least equal
to A/A2/A or the equivalent from S&P, Moody’s and Fitch (if rated by Fitch) or
Aaa-mf from Morningstar.
 
The Agent may purchase from or sell to itself or an Affiliate on arm’s-length
terms, as principal or agent, the Permitted Investments listed above.
 
“Permitted Liens”:  As defined in Section 5.03(a).
 
“Person”:  An individual, partnership, corporation (including a business trust),
limited liability company, joint stock company, trust, unincorporated
association, sole proprietorship, joint venture, Governmental Authority or any
other entity of whatever nature.
 
“PNC Bank”:  PNC Bank, National Association.
 
“Positive Adjustments”: With respect to any Remittance Period, the aggregate of
all increases in Outstanding Balances of Eligible Receivables during such
Remittance Period due to positive adjustments in such Outstanding Balances, and
accordingly not attributable to creation of new Eligible Receivables or change
in status of a Receivable to becoming an Eligible Receivable
 
“Potential Event of Default”:  Any of the events specified in Section 9.01,
whether or not any requirement of giving notice, lapse of time, or any other
condition has been satisfied.
 
“Potential Servicer Event of Default”:  Any of the events specified in
Section 9.02, whether or not any requirement of giving notice, lapse of time, or
any other condition has been satisfied.
 
“Prime Rate”:  The rate per annum (rounded upwards, if necessary, to the next
one-sixteenth of one percent (1/16 of 1.00%)) equal to the Federal Funds Rate
for such day as published in the Wall Street Journal plus three percent (3.00%).
 
“Proceeds”:  With respect to any Collateral, whatever is receivable or received
when such Collateral is sold, collected, liquidated, foreclosed, exchanged or
otherwise disposed of (including any interest or finance changes), whether such
disposition is voluntary or involuntary, including all rights to payment with
respect to any insurance relating to the Collateral; and in any event including
any and all “proceeds” as defined under the applicable UCC.
 
“PSA”:  The US PSA or the UK PSA, as the case may be.
 
“Qualifying Rule 17g-5 Website”:  A password-protected internet website
maintained by the Agent (or any Affiliate thereof) pursuant to the requirements
of Rule 17g-5 and as to which access shall be permitted only to nationally
recognized statistical rating organizations which shall have provided to the
Securities and Exchange Commission the certification described in paragraph (e)
of Rule 17g-5.
 
26

--------------------------------------------------------------------------------

“Rating Agency”:  Each of Moody’s and S&P and, with respect to any Obligor not
rated by both Moody’s and S&P, any of Fitch, DBRS and Taiwan Ratings that rates
such Obligor.
 
“Receivable”:  All indebtedness and any other obligations of any Contract
Obligor constituting an “account” under the applicable UCC and arising from the
sale of goods or rendition of services by the respective Originator under a
Contract, including all rights to payment of any interest or finance charges and
any security related thereto.  Any such right to payment arising from any one
transaction, including, without limitation, any such right to payment
represented by an individual invoice or agreement, shall constitute a Receivable
separate from a Receivable consisting of any such right to payment arising from
any other transaction.
 
“Receivable Obligor Number”:  The number by which the Contract Obligor of a
Receivable is identified on the books and records of the Servicer (or applicable
Sub-Servicer) as set forth in the Receivable Schedule.
 
“Receivable Schedule”:  The list of Receivables included in the Collateral on a
given date (such list, as of the close of business on the Business Day
immediately preceding the Amendment Effective Date, having been separately
delivered to the Agent by electronic means) setting forth the following
information with respect to each Receivable:
 


(1)
the Contract Obligor, the Customer (with respect to any MSP Receivable for which
the Managed Service Provider is not an Originator) and the Receivable Obligor
Number;

 


(2)
the Outstanding Balance of such Receivable (together, in the case of an MSP
Receivable, with the full outstanding balance thereof, without adjustment in
accordance with Section 1.04);

 


(3)
the due date of such Receivable; and

 


(4)
the date of creation of the Receivable.

 
The Receivable Schedule shall also set forth the total of the amount described
under clause (2) above for all of the Receivables.  The Receivable Schedule may
be in the form of more than one list, collectively setting forth all of the
information required, and may be in the form of a computer disk or electronic
files.  The Receivable Schedule may be updated from time to time, and in any
event shall be updated from time to time in accordance with Section 5.02(a).
 
“Records”:  All invoices, timesheet records or other documents evidencing all or
part of the Receivables purchased or to be purchased, as applicable, by the
Borrower, and other documents, books, records and other information (including,
without limitation, computer programs, tapes, disks, data processing software
and related property and rights) prepared and maintained by the Originators, the
Servicer or the Borrower, as applicable, with respect to such Receivables and
with respect to the related Obligors for such Receivables.
 
“Register”:  As defined in Section 14.01(c).
 
27

--------------------------------------------------------------------------------

“Regulatory Change”:  As defined in Section 2.09(a).
 
“Related Party”:  As defined in Section 4.01(c)(iii).
 
“Related Security”: With respect to any Receivable:
 
(a) all of the Borrower’s and each Originator’s interest in any goods (including
returned goods), and documentation of title evidencing the shipment or storage
of any goods (including returned goods), the sale of which gave rise to such
Receivable;
 
(b) all instruments and chattel paper that may evidence such Receivable;
 
(c) all other security interests or liens and property subject thereto from time
to time purporting to secure payment of such Receivable, whether pursuant to the
Contract related to such Receivable or otherwise, together with all UCC
financing statements or similar filings relating thereto;
 
(d) all of the Borrower’s and each Originator’s rights, interests and claims
under the related Contracts and all guaranties, indemnities, insurance and other
agreements (including the related Contract) or arrangements of whatever
character from time to time supporting or securing payment of such Receivable or
otherwise relating to such Receivable, whether pursuant to the Contract related
to such Receivable or otherwise; and
 
(e) all of the Borrower’s rights, interests and claims under the PSAs and the
other Basic Documents.
 
“Relative Currency Fluctuation”:  For each non-overlapping Observation Period
occurring during the Currency Fluctuation Period for a Reserve Currency, a
percentage equal to the difference between:
 
(a) the ratio of (i) the exchange rate with respect to U.S. Dollars available on
the final day of the Observation Period for such Reserve Currency and (ii) the
exchange rate available on the first day of the Observation Period for such
Reserve Currency; and
 
(b) one (1).
 
“Released Collateral”:  As defined in Section 8.04(g).
 
“Remittance Period”:  With respect to any Settlement Date, the period beginning
on the first Monday (or, in the case of the first such period (following the
Original Closing Date) for all purposes other than calculation of the Required
Reserve Percentage, the Dilution Reserve Percentage, the Discount Reserve
Percentage, the Loss Reserve Percentage and the F/X Reserve Percentage,
beginning on the Original Closing Date) and ending on the last Sunday of the
Fiscal Month of the Parent or the Borrower most recently ended prior to such
Settlement Date.
 
28

--------------------------------------------------------------------------------

“Report Date”: For each Remittance Period, the second Wednesday following such
Remittance Period or, if such day is not a Business Day, the immediately
following Business Day.
 
“Required Lenders”:  The Lenders with Commitments (or, if the Commitments have
been terminated, the Advances) in excess of sixty-six and two-thirds percent (66
2/3%) of the Maximum Facility Amount (or, if the Commitments have been
terminated, the Advances Outstanding) at a given time.
 
“Required Reserve Percentage”:  As of any date of determination, the total
amount of reserves, expressed as a percentage of the Net Eligible Receivables
Balance, equal to the sum of the Dilution Reserve Percentage, the Discount
Reserve Percentage, the Loss Reserve Percentage, the F/X Reserve Percentage and
the MSP Reserve Percentage.
 
“Reserve Currency”:  The British Pound (GBP) or, to the extent approved in
writing by the Agent, the Euro (€).
 
“Restrictions on Transferability”:  Any material condition to or restriction on
the ability of the holder or an assignee of the holder of any right, title or
interest to sell, assign, transfer or otherwise liquidate such right, title or
interest in a commercially reasonable time and manner or which would otherwise
materially deprive the holder or any assignee of the holder of the benefits
thereof.
 
“Revolving Period”:  The period commencing on the Original Closing Date and
ending on the Amortization Date.
 
“Rule 17g-5”:  Rule 17g-5 under the Securities Exchange Act of 1934, as amended,
as such rule may be amended from time to time, and subject to such clarification
and interpretation as have been provided by the Securities and Exchange
Commission in the adopting release (Amendments to Rules for Nationally
Recognized Statistical Rating Organizations, Exchange Act Release No. 34-61050,
74 Fed. Reg. 63,832, 63,865 (Dec. 4, 2009)) and subject to such clarification
and interpretation as may be provided by the Securities and Exchange Commission
or its staff from time to time.
 
“Rule 17g-5 Representative”:  Any representative of the Agent’s “Asset
Securitization Group.”
 
“S&P”:  Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor or successors thereto.
 
“S&P Dilution Volatility Component”:  For any Remittance Period, (a) the
positive difference, if any, between: (i) the highest Dilution Ratio for any
Remittance Period during the twelve most recent Remittance Periods and (ii) the
arithmetic average of the Dilution Ratios for such twelve Remittance Periods
times (b) (i) the highest Dilution Ratio for any Remittance Period during the
twelve most recent Remittance Periods, divided by (ii) the arithmetic average of
the Dilution Ratios for such twelve Remittance Periods.
 
29

--------------------------------------------------------------------------------

“Secured Parties”:  Collectively, the Lenders, the LC Issuer, the LC
Participants, the Agent and the Affected Parties.
 
“Senior Officer”:  As to any Person, its Chairman of the Board, its Vice
Chairman of the Board, its President, its Chief Executive Officer, its Chief
Financial Officer, its General Counsel, any of its Vice Presidents (of whatever
ranking) or its Treasurer.
 
“Servicer”:  Volt Information Sciences, Inc. or any Person designated as
Successor Servicer hereunder, and its successors and assigns from time to time
hereunder.
 
“Servicer ERISA Affiliate”:  An entity, whether or not incorporated, which is or
was under common control with the Servicer within the meaning of Section 4001 of
ERISA or Section 414 of the Code during the immediately preceding six-year
period.
 
“Servicer Event of Default”:  As defined in Section 9.02.
 
“Servicer Pension Plan”:  A “pension plan” as such term is defined in section
3(2) of ERISA, which is subject to Title IV of ERISA (other than any
“multiemployer plan” as such term is defined in section 4001(a)(3) of ERISA),
and to which the Servicer or any Servicer ERISA Affiliate may have any
liability, including any liability by reason of having been a substantial
employer within the meaning of section 4063 of ERISA at any time during the
preceding five years, or by reason of being deemed to be a contributing sponsor
under section 4069 of ERISA.
 
“Servicer Termination Notice”:  A notice by the Agent to the Servicer that a
Servicer Event of Default has occurred and that the Servicer’s appointment
hereunder has been terminated.
 
“Servicing Fee”:  An amount, for any Settlement Date, equal to the Servicing Fee
Rate times the Net Eligible Receivables Balance at the beginning of the related
Remittance Period.  Such Servicing Fee shall be calculated as of the last
Business Day of each Remittance Period and shall be payable monthly in arrears,
on each Settlement Date, and shall be calculated on the basis of the actual
number of days in such Remittance Period and a year of 360 days.
 
“Servicing Fee Rate”:  1.00% per annum, adjusted, for any Settlement Date.
 
“Settlement Date”:  For each Remittance Period, the later of (i) the second
Friday following the last day of such Remittance Period or, if such day is not a
Business Day, the next succeeding Business Day and (ii) two Business Days after
the related Report Date; provided, however, that on and after any Event of
Default, the Settlement Date for purposes of paying interest and principal on
the Advances Outstanding shall occur on such dates as the Agent shall determine.
In the case of funds being allocated for payment of services from the UK
Collection Account, if such Business Day is not also a London Business Day, then
(unless the Servicer and the Agent otherwise agree) the Settlement Date for such
UK funds instead shall be the next London Business Day to the extent
practicable, and otherwise the next London Business Day that also is a Business
Day, it being understood that any withdrawals from the UK Collection Account for
deposit in the US Collection Account (upon conversion to Dollars) shall be made
in a timely manner to satisfy required date for withdrawals and distributions
therefrom on the applicable Business Day therefor.
 
30

--------------------------------------------------------------------------------

“Spot Rate”:  As of any date, the currency exchange rate at the time at which
such rate is to be determined for foreign exchange transactions for receipt of
Dollars in exchange for the relevant Reserve Currency, as determined in good
faith and in a commercially reasonable manner by the Agent.
 
“Structuring Fee”:  The Structuring Fee set forth in the Fee Letter.
 
“Subsidiary”: With respect to any Person, any corporation or other entity in
which the holders of securities or other ownership interests having ordinary
voting power to elect a majority of the board of directors or other persons
performing similar functions are at the time directly or indirectly owned or
controlled by such Person.
 
“Successor Servicer”:  As defined in Section 11.02.
 
“Successor Servicing Fees and Expenses”:  The fees and expenses payable by the
Borrower to the Successor Servicer, as agreed to by the Borrower and the Agent.
 
“Taiwan Ratings”:  Taiwan Ratings Corp., and any successor thereto.
 
“Tangible Net Worth”:  With respect to any Person on any date of determination,
the tangible net worth of such Person as determined on a consolidated basis in
accordance with GAAP.
 
“Taxes”:  As defined in Section 2.11(a).
 
“Termination Discount”:  On any date of determination, an amount determined
pursuant to the following formula:
 
AO * ACDR * [(2 * DSO) / 360]
 
Where:
 
AO      = the Advances Outstanding on such date;
ACDR = an annualized current daily rate equal to the sum of (i) the Alternative
Rate on such date, (ii) the Lender Margin, (iii) the Servicing Fee Rate, and
(iv) 0.05%;
DSO = Days Sales Outstanding on such date.
 
“Termination Event”:  An event identified as a “Termination Event” under the US
PSA or the UK PSA.
 
“Termination Fee”:  The Termination Fee set forth in the Fee Letter.
 
“Customer A”:  Customer A, Inc., a Delaware corporation, and its Subsidiaries.
 
31

--------------------------------------------------------------------------------

“Transaction Information”:  Any information provided to any nationally
recognized statistical rating organization providing a rating or proposing to
provide a rating to, or monitoring an existing rating of, the Conduit Lender’s
commercial paper, in each case, to the extent related to providing or proposing
to provide such rating or monitoring such rating including, without limitation,
information in connection with the Borrower, the Servicer, any Originator or the
Collateral.
 
“UCC”:  The Uniform Commercial Code as in effect from time to time in the
specified jurisdiction.
 
“UK”:  The United Kingdom of Great Britain and Northern Ireland.
 
“UK Charge”:  The Deed of Charge over UK Receivables, Collection Account and
Lockbox Accounts, dated July 19, 2019, between the Borrower and the Agent, as
amended, modified, supplemented or restated from time to time.
 
“UK Collateral”:  The UK Receivables (including proceeds), the UK Lockbox
Accounts, the UK Collection Account, and all other Collateral located in the UK.
 
“UK Collection Account”:  The bank account in the name of the Borrower
maintained with the UK Collection Account Bank described in Section 6.01(b), and
any account that is a successor thereto pursuant to Section 6.01(b)(vii) or
Section 6.01(e) or as otherwise provided in this Agreement or with the written
consent of the Agent.
 
“UK Collection Account Agreement”:  Collectively: (a) that certain Account
Mandate Agreement, dated July 19, 2019, between the Borrower and the
UK Collection Account Bank, as amended, modified, supplemented or restated from
time to time; and (b) that certain Account Bank Agreement, dated July 19, 2019,
between the Borrower and the UK Collection Account Bank, as amended, modified,
supplemented or restated from time to time (the “July 2019 Account Bank
Agreement”).  In the event that the July 2019 Account Bank Agreement is replaced
as provided in Section 6.01(b)(vii), then clause (b) above instead shall mean
such replacement Account Bank Agreement, as thereafter amended, modified,
supplemented or restated from time to time.
 
“UK Collection Account Bank”:  US Bank National Association, acting through its
affiliate Elavon Financial Services DAC, a designated activity company
registered in Ireland and acting through its UK branch (registered number
BR009373) from its offices at 125 Old Broad Street, London, EC2N 1AR, England,
under the trade name U.S. Bank Global Corporate Trust Services).
 
“UK Lockbox Account”:  Each bank account in the name of the Borrower maintained
with the UK Lockbox Account Bank described in Section 6.01(b), and any account
that is a successor thereto pursuant to Section 6.01(e) or as otherwise provided
in this Agreement or with the written consent of the Agent.
 
“UK Lockbox Account Agreement”:  The Lockbox Account Agreement dated July 19,
2019 among the UK Originators, the UK Lockbox Account Bank, the Servicer, the
Agent and the Borrower, as amended, modified, supplemented or restated from time
to time.
 
32

--------------------------------------------------------------------------------

“UK Lockbox Account Bank”:  HSBC UK Bank plc, acting through its registered
office at 8 Canada Square, London E14 5HQ.
 
“UK Lockbox Novation Agreement”:  The Novation Agreement dated July 8, 2019, and
effective as of July 10, 2019, by and among the UK Lockbox Account Bank, Old
Volt Funding and the Borrower, relating to the UK Lockbox Accounts, as such
agreement may be amended, modified, supplemented or restated from time to time.
 
“UK Lockbox Transfer Agreement”:  The Transfer Agreement dated July 19, 2019,
between Old Volt and the Borrower with respect to the UK Lockbox Accounts, as
amended, restated, supplement or otherwise modified from time to time.
 
“UK Originator”:  Each of UK Originator VE and UK Originator VCG, and any other
Person that is directly or indirectly wholly-owned by the Parent and that has
been approved by the Agent as an additional originator of UK Receivables and has
joined the UK PSA as an additional seller thereunder.
 
“UK Originator VCG”:  Volt Consulting Group, Ltd., a company incorporated under
the laws of England and Wales.
 
“UK Originator VE”:  Volt Europe Limited, a company incorporated under the laws
of England and Wales.
 
“UK PSA”:  That certain Receivables Purchase and Sale Agreement, dated as of the
date of this Amended Agreement, among the UK Originators, the Servicer and the
Borrower, as amended, restated, supplemented or otherwise modified from time to
time, pursuant to which the UK Originators sell Receivables to the Borrower.
 
“UK Receivables”:  Receivables originated by the UK Originators under Contracts
governed by the laws of the England and Wales.
 
“Unbilled Receivable”:  At any time, any Receivable (i) with respect to which
the related service has been rendered, (ii) with respect to which a timesheet
has been signed by the related Contract Obligor, (iii) which has been recorded
in the Parent’s system and recognized as revenue under GAAP, and (iv) as to
which the invoice or bill with respect thereto has not yet been sent to the
Contract Obligor thereof.
 
“US Check Delivery Address”:  The post office box address within the United
States maintained by the US Check Processing Bank pursuant to the US Check
Processing Services Agreement for receipt of Collections on US Receivables paid
by check.
 
“US Check Processing Bank”:  PNC Bank, or any other financial institution
acceptable to the Agent and Volt.
 
“US Check Processing Services Agreement”:  The agreement in effect from time to
time between the US Check Processing Bank and the Borrower (or the Parent, where
entered into on a group-wide basis consistent with the policies and procedures
of the US Check Processing Bank) whereby the US Check Processing Bank undertakes
to provide, among other things, check processing services for payments made to
the US Check Delivery Address in respect of US Receivables owned by the
Borrower, which agreement shall be in form and substance satisfactory to the
Agent.
 
33

--------------------------------------------------------------------------------

“US Collection Account”:  The trust account in the name of the Borrower
maintained with the trust department of the US Collection Account Bank described
in Section 6.01(c), and any account that is a successor thereto pursuant to
Section 6.01(e) or as otherwise provided in this Agreement or with the written
consent of the Agent.
 
“US Collection Account Bank”:  U.S. Bank National Association, or another
financial institution acceptable to the Agent and the Parent.
 
“US Collection Account Control Agreement”:  An agreement among the Agent, the
Servicer, the Borrower and the US Collection Account Bank, in form and substance
satisfactory to the Agent, pursuant to which the parties to such agreement
acknowledge the Agent’s security interest in, and control over, the US
Collection Account, as amended or modified from time to time.
 
“US Lockbox Account”:  The bank account in the name of the Borrower maintained
with US Lockbox Account Bank described in Section 6.01(a), and any account that
is a successor thereto pursuant to Section 6.01(e) or as otherwise provided in
this Agreement or with the written consent of the Agent.
 
“US Lockbox Account Bank”:  PNC Bank, or another financial institution
acceptable to the Agent and the Parent.
 
“US Lockbox Account Control Agreement”:  An agreement among the Agent, the
Servicer, the Borrower and the US Lockbox Account Bank, in form and substance
satisfactory to the Agent, pursuant to which the parties to such agreement
acknowledge the Agent’s security interest in, and control over, such Lockbox
Account, as amended or modified from time to time.
 
“US Originator”:  Each of US Originator VM and US Originator PS, and any other
Person that is directly or indirectly wholly-owned by the Parent and that has
been approved by the Agent as an additional originator of US Receivables and has
joined the US PSA as an additional seller thereunder.
 
“US Originator PS”:  P/S Partner Solutions, Ltd., a Delaware corporation.
 
“US Originator VM”:  Volt Management Corp., a Delaware corporation.
 
“US PSA”:  The Amended and Restated US PSA, as further amended, restated,
supplemented or otherwise modified from time to time, pursuant to which the US
Originators sell Receivables to the Borrower.
 
“US Receivables”:  Receivables originated by the US Originators under Contracts
governed by the laws of the United States or one of its states (or the District
of Columbia).
 
34

--------------------------------------------------------------------------------

“Volt MSP Receivables”:  MSP Receivables for which the Parent or a Subsidiary
thereof is the Managed Services Provider.
 
“Voting Securities”:  Securities of all classes the holders of which are
ordinarily, in the absence of contingencies, entitled to elect a majority of the
board of directors (or Persons performing similar functions) of a Person.
 
“Welfare Plan”:  A “welfare plan,” as such term is defined in section 3(1) of
ERISA.
 
“Write-Down and Conversion Powers”:  With respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
 
“Yield”:  For all Advances for any Yield Period, the sum of the products (for
each day during such Yield Period) of:
 
YR x C x 1/360
 where:
 


YR           =           the Yield Rate applicable on such day with respect to
each applicable Advance (or portion thereof) funded by reference to a particular
rate of interest at such time; and   C =
the Advances outstanding on such day.

 
provided, however, that (i) no provision of this Agreement shall require the
payment or permit the collection of Yield in excess of the maximum permitted by
applicable law and (ii)  Yield shall not be considered paid by any distribution
if such distribution is rescinded or must otherwise be returned for any reason.
 
“Yield Period”:  Initially, the period commencing on the initial Advance under
the Original Agreement and ending on the last day of the Fiscal Month in which
such initial Advance occurred, and thereafter, for any Settlement Date, the
immediately preceding Fiscal Month; provided, however, that on and after any
Event of Default, the Yield Period, for purposes of determining payments of
interest and principal on the Advances Outstanding, shall be the period selected
as such by and in the sole discretion of the Agent (including a period of one
day) and in the absence of any such selection by the Agent shall remain the
period determined according to this definition above.
 
“Yield Rate”:  For any date of determination, (i) with respect to Advances (or
portion thereof) that are funded through the issuance of Commercial Paper Notes,
an interest rate per annum equal to the CP Rate for such day and (ii) with
respect to any Advances (or portion thereof) that are funded other than through
the issuance of Commercial Paper Notes, an interest rate equal to the
Alternative Rate on such day.  Notwithstanding anything in this definition to
the contrary, following the occurrence and continuation of any Event of Default,
the Yield Rate for all Advances shall be deemed to be the Default Interest Rate.
 
35

--------------------------------------------------------------------------------

“Yield Reserve Percentage”:  At any time of determination:
 
1.50 x DSO x (BR + SFR)
               360
 
where:
 


BR           =           the Base Rate at such time;   DSO
=
Days’ Sales Outstanding for the Remittance Period most recently ended; and   SFR
=
the Servicing Fee Rate.

 
Section 1.02          Terms.  All accounting terms not specially defined herein
shall be construed in accordance with GAAP.  All terms used in Article 9 of the
UCC of the State of New York, and not specifically defined herein, are used
herein as defined in such Article 9.  All hourly references herein shall refer
to New York City time.
 
Section 1.03          Interpretation.  Except as otherwise indicated, all
agreements defined in this Agreement refer to the same as from time to time
amended or supplemented or as the terms of such agreements are waived or
modified in accordance with their terms.  As used in this Agreement, the word
“including” (and words correlative thereto), where not followed by the phrase
“without limitation,” shall be deemed to be followed by that phrase unless the
context otherwise shall require.  As used in this Agreement, references to any
asset or to any property, and like references, means all applicable property
(whether personalty or realty or mixed, and whether tangible or intangible)
unless the context otherwise shall require.  The words “hereof,” “herein” and
“hereunder” and words of similar import refer to this Agreement as a whole and
not to any particular provision.  References to any Article or Section, and
similar references, are to those of this Agreement unless the context requires
otherwise.
 
Section 1.04          Volt MSP Receivables.  With respect to Volt MSP
Receivables, the following provisions shall apply for purposes of this Agreement
(but shall not apply for purposes of any other Basic Document unless expressly
so stated therein):
 
(a)          Except as otherwise provided in subsection (b) below, the
“Outstanding Balance” of any Volt MSP Receivable shall be an amount equal to the
actual then-outstanding principal balance of such Receivable (in the case of a
Receivable payable in a Reserve Currency, as converted to US Dollars in
accordance with clause (i) of the definition of “Outstanding Balance”).
 
(b)          For any Volt MSP Receivable that is a UK Receivable where UK
Originator VCG is the Managed Service Provider, the “Outstanding Balance” of the
Volt MSP Receivable payable to UK Originator VCG by the Customer shall, for
purposes of this Agreement only (other than for the definition of Minimum
Purchase Price), be limited to (A) the portion of such UK Receivable
corresponding to the fee payable to UK Originator VCG on account of its service
as the Managed Service Provider, plus (B) in the case where another UK
Originator performed services covered by such UK Receivable, the portion of such
UK Receivable corresponding to the intercompany Receivable owed to such other UK
Originator (in each case where the Receivable is payable in a Reserve Currency,
as converted to US Dollars in accordance with clause (i) of the definition of
“Outstanding Balance”).  The foregoing shall apply notwithstanding that the full
outstanding balance of such UK Receivable, including the portion thereof
attributable to services performed by third parties, is required to be assigned
by UK Originator VCG to the Borrower and included in the Collateral hereunder. 
Further, to avoid duplication, in the case where another UK Originator performed
services covered by such UK Receivable, the corresponding intercompany
Receivable of such other UK Originator owed by UK Originator VCG shall be
regarded for purposes of this Agreement only (other than for the definition of
Minimum Purchase Price) as having an “Outstanding Balance” of zero.
 
36

--------------------------------------------------------------------------------

(c)          For the avoidance of doubt, Volt MSP Receivables of a Managed
Service Provider as Originator that otherwise qualify as Eligible Receivables do
not become ineligible by virtue of such Managed Service Provider having a
corresponding payment obligation owing to service providers other than
Originators, but only the portion of the corresponding payment obligation
related to services performed by Originators is includable for purposes of
calculating the Outstanding Balance thereof pursuant to this Agreement (except
as otherwise expressly provided in this Agreement).  In addition, any payment of
a Volt MSP Receivable to the Borrower (as assignee from a Managed Service
Provider that is the Originator thereof) in respect of services performed by
another Originator shall, for purposes of this Agreement only, be deemed to be
payment of the corresponding Receivable owed by such Managed Service Provider to
such other Originator, notwithstanding any contrary payment provisions contained
elsewhere in this Agreement or any other Basic Document.
 


ARTICLE II

ADVANCES
 
Section 2.01          Advances.  On the terms and conditions hereinafter set
forth, during the Revolving Period, the Borrower may request that the Lenders
make advances (each, an “Advance”) to the Borrower from time to time, with each
requested Advance to be in an amount not to exceed the Maximum Available
Advance. On the terms and conditions hereinafter set forth, the Lenders shall
make such requested Advances to the Borrower from time to time on any Funds
Allocation Date during the Revolving Period. Under no circumstance shall the
Lenders make any Advance in excess of the Maximum Available Advance, nor shall a
Lender be required to make an Advance at any time in excess of its Commitment,
or be obligated to make an Advance upon the termination by a regulatory
authority of such Lender’s activities.
 
Section 2.02          Procedures for Advances.
 
(a)          The Borrower may request an Advance by delivery to the Agent of a
Borrower Notice constituting a Funding and Allocation Request in accordance with
paragraph (b) of this Section 2.02 and Section 6.03(c).  The Borrower Notice
shall specify the amount of Advances to be borrowed on the following Funds
Allocation Date.
 
37

--------------------------------------------------------------------------------

(b)          Subject to the conditions described in Section 2.01 and Section
3.02, and as more specifically set forth in Section 6.03(c), the Borrower may
request an Advance from the Lenders on any Funding Date by delivering a Funding
and Allocation Request specifying the amount of the requested Advance to the
Agent by 4:00 p.m. two (2) Business Days prior to the applicable Funding Date. 
Each Funding and Allocation Request pursuant to which an Advance is requested
shall specify (i) the aggregate amount of the requested Advance, which shall be
in an amount equal to $250,000 or an integral multiple of $1,000 in excess
thereof, (ii) the Funding Date on which the Advance is to be made, (iii) the
Advance Rate then in effect, (iv) the Net Eligible Receivables Balance, the
Borrowing Base and Advances Outstanding (in each case, after giving effect to
the requested Advance on such Funding Date, the allocation of funds in the
Collection Accounts being distributed on such Funding Date and the purchase of
any additional Eligible Receivables through the day preceding such Borrower
Notice) and (v) calculations necessary to determine the Overconcentration Amount
after giving effect to such Advances and distributions and the purchase of such
Eligible Receivables.  Each Funding and Allocation Request including a request
for an Advance shall include a representation that all conditions precedent for
a funding have been met, including a representation by the Borrower that on the
Funds Allocation Date the requested Advance will not exceed the Maximum
Available Advance.
 
(c)          On the Funding Date for any Advance, the Lenders shall upon
satisfaction of the applicable conditions set forth in Sections 2.01 and 2.02
hereof and Article III hereof, make available to the Borrower, no later than
4:00 p.m., in same day funds, the amount of such Advance (net of amounts payable
to or for the benefit of the Lenders), by payment into the account which the
Borrower has designated in writing.
 
Section 2.03          Reduction of the Maximum Facility Amount.
 
The Borrower may, upon at least thirty (30) days’ notice or on such other date
agreed to by the Agent in writing, terminate in whole or reduce in part the
portion of the Maximum Facility Amount that exceeds the sum of the aggregate
principal amount of Advances Outstanding (after giving effect to any prepayment
to be made pursuant to Section 2.04 pursuant to a notice accompanying such
notice of reduction of the Maximum Facility Amount), and, unless otherwise
agreed to by each affected Lender, the Commitments of the Lenders shall be
reduced proportionately; provided, however, that each partial reduction of the
Maximum Facility Amount shall be in an aggregate amount equal to $5,000,000 or
an integral multiple thereof.  Each notice of reduction or termination pursuant
to this Section 2.03 shall be irrevocable and shall be subject to the payment of
any applicable Termination Fee as set forth in the Fee Letter.
 
Section 2.04          Repayments.
 
(a)          Subject to any optional prepayment described in paragraph (b) of
this Section 2.04, the Advances shall be repaid on the earlier of the Facility
Maturity Date and on the dates required pursuant to Sections 6.03 and 6.04.
 
38

--------------------------------------------------------------------------------

(b)          The Borrower shall, by delivery of a Borrower Notice constituting a
Funding and Allocation Request delivered to the Agent as least two (2) Business
Days (or, for a prepayment in full, at least thirty (30) days) prior to the date
of such prepayment, have the option to repay the aggregate Advances Outstanding
hereunder in whole or in part on any Funds Allocation Date or (to the extent any
Settlement Date shall not be a Funds Allocation Date), to the extent of funds
available pursuant to clause (viii) of the priority of payments in Section
6.03(b), on such Settlement Date; provided, however, the Borrower shall, on the
date of such repayment, pay to the Agent for the benefit of the Lenders (ratably
based on Advances Outstanding) the applicable Termination Fee, if any;
it being understood that in addition to the Advances Outstanding and any
Termination Fee, the Borrower shall, following any such prepayment, continue to
be responsible for the payment of all other Aggregate Unpaids (including all
Breakage Costs payable under Section 2.10) payable by it hereunder pursuant to
Article VI or otherwise.  For the avoidance of doubt, no Termination Fee shall
be payable with respect to (i) any reduction in the aggregate Advances
Outstanding made pursuant to Sections 6.03 or 6.04 or (ii) any repayment of all,
but not less than all, Advances Outstanding (including any such repayment made
pursuant to Section 6.02(b)(ii)) in the event that (A) the Borrower or the
Servicer shall be required to pay any amounts under Section 2.09 or Taxes
pursuant to Section 2.11 or (B) the Loans shall accrue Yield at a rate other
than the CP Rate for a period of thirty (30) consecutive days or more, or for
thirty (30) out of sixty (60) consecutive days; provided, however, that any such
repayment shall be made concurrently with a termination in whole of the Maximum
Facility Amount.
 
(c)          The Borrower may, as set forth in the related Funding and
Allocation Request, utilize excess funds in the US Collection Account to make
any such prepayment, subject to the conditions set forth in Section 6.03(c), and
otherwise make such prepayment in accordance with Section 6.02(ii).
 
Section 2.05          Loan Interest.
 
(a)          The Borrower shall pay to the Lenders, as set forth in Sections
6.03 and 6.04, the Loan Interest on the unpaid principal amount of each Advance
for the period commencing on and including the Funding Date of such Advance
until but excluding the date such Advance shall be paid in full (it being
understood that the Borrower will not be deemed to have failed to comply with
its agreement set forth in this Section 2.05(a) as a consequence of the failure
by the US Collection Account Bank or the Agent to apply funds held in the US
Collection Account pursuant to the provisions of Sections 6.03 and 6.04 in the
manner contemplated in the related Monthly Report, and, in any event, the
Borrower shall promptly make any corrective payments, if any, required to
correct any such failure).
 
(b)          Notwithstanding the foregoing, the Borrower shall pay interest on
any unpaid Loan Interest, on any Advance or any installment thereof, and on any
other amount payable by the Borrower to the Agent or the Lenders hereunder or
under any other Basic Document to which it is a party (to the extent permitted
by law) that shall not be paid in full when due (whether at stated maturity, by
acceleration or otherwise) for the period commencing on the due date thereof to
(but excluding) the date the same is paid in full at the Default Interest Rate.
 
(c)          Neither the Lenders nor the Agent shall have any obligation to
cause Loans to accrue Yield at the CP Rate. Any decision of the Conduit Lender
to issue commercial paper to fund a Loan shall be made by the Conduit Lender in
its sole discretion and it is understood and agreed that only such a Loan would
accrue Yield at the CP Rate.
 
39

--------------------------------------------------------------------------------

(d)          If the Agent or any Lender determines (i) that maintenance of an
Advance accruing interest at Adjusted LIBOR at a time when the Alternate Rate is
applicable would violate any applicable law or regulation or any guideline or
request from any central bank or other governmental authority (whether or not
having the force of law), (ii) that deposits of a type and maturity appropriate
to match fund any such Advance are not available or adequate and reasonable
means do not exist for ascertaining the applicable LIBOR, (iii) that the
maintenance of any Advance bearing interest based on Adjusted LIBOR will not
adequately and fairly reflect the cost of such Lender of funding such Advance,
or (iv) that the making or funding of an Advance accruing interest based on
Adjusted LIBOR has become impracticable, then the Agent, upon the direction of
the applicable Lender, shall suspend the availability of Advances bearing
interest based on Adjusted LIBOR until such time as the Agent or such Lender
provides notice that the circumstances giving rise to such suspension no longer
exist, and, if required by any applicable law or regulation or any guideline or
request from any central bank or other governmental authority (whether or not
having the force of law), terminate any outstanding Advance so affected.  Any
Advance bearing interest at the Alternate Rate shall thereafter bear interest at
the Base Rate.  The Agent shall promptly deliver written notice to the Borrower
upon any such change in the Alternate Rate.
 
(e)          Anything in the Basic Documents to the contrary notwithstanding, if
at any time the rate of interest payable by any Person under the Basic Documents
exceeds the highest rate of interest permissible under any applicable law (the
“Maximum Lawful Rate”), then, so long as the Maximum Lawful Rate would be
exceeded, the rate of interest under such Basic Document shall be equal to the
Maximum Lawful Rate.  If at any time thereafter the rate of interest payable
under such Basic Document is less than the Maximum Lawful Rate, such Person
shall continue to pay interest under such Basic Document at the Maximum Lawful
Rate until such time as the total Loan Interest received from such Person is
equal to the total interest that would have been received had the applicable law
not limited the interest rate payable under such Basic Document.  In no event
shall the total interest received by the Agent or any Lender under the Basic
Documents exceed the amount which such Person could lawfully have received, had
the interest due under such Basic Documents been calculated since the Original
Effective Date at the Maximum Lawful Rate.
 
Section 2.06          Deemed Collections.
 
(a)          If on any day the Outstanding Balance of a Receivable is reduced or
cancelled as a result of any defective or rejected goods or services, any cash
discount or adjustment (including any adjustment resulting from the application
of any special refund or other discounts or any reconciliation), any setoff or
credit (whether such claim or credit arises out of the same, a related, or an
unrelated transaction) or any other reason not arising from the financial
inability of any related Obligor to pay undisputed indebtedness, the Borrower
shall be deemed to have received on such day a Collection on such Receivable in
the amount of such reduction or cancellation.  If on any day any representation,
warranty, covenant or other agreement of the Borrower or an Originator related
to a Receivable is not true or is not satisfied, the Borrower shall be deemed to
have received on such day a Collection in the amount of the Outstanding Balance
of such Receivable.  All such Collections deemed received by the Borrower under
this Section 2.06(a), subject to Section 2.06(b), shall be remitted by the
Borrower to the Collection Account pertaining to such Receivable in accordance
with Section 6.01.
 
40

--------------------------------------------------------------------------------

(b)          At any time before the Facility Maturity Date that the Borrower is
deemed to have received any Collection under Section 2.06(a) (“Deemed
Collections”) that derives from a Receivable that is otherwise reported as an
Eligible Receivable, the Borrower shall not be obligated to deliver the amount
of such Deemed Collections to the applicable Collection Account if, after giving
effect to such Deemed Collections, there is no Borrowing Base Deficiency.
 
Section 2.07          Fees.
 
(a)          The Borrower shall pay the Servicing Fee to the Servicer and the
Successor Servicing Fees and Expenses to any Successor Servicer.
 
(b)          The Borrower shall pay the Commitment Fee and Structuring Fee (to
the extent not previously paid by the Parent) to the Agent and the Lender’s Fee
and any Termination Fee to the Agent (for the benefit of the Lenders) according
to the terms and provisions of the Fee Letter.
 
(c)          The Borrower shall pay the Agent’s Fee to the Agent and all fees
owed to the Lockbox Account Banks and the Collection Account Banks, and shall
reimburse the Parent for the Borrower’s share of any fees and expenses owed to
the US Check Processing Bank.
 
Section 2.08          Time and Method of Payments.
 
Subject to the provisions of Sections 6.03 and 6.04, all payments of principal
of the Advances, Loan Interest, and all other Obligations payable by the
Borrower to the Agent and Lenders hereunder and under the other Basic Documents
to which it is a party shall be made to the Agent in Dollars, in immediately
available funds, not later than 11:00 a.m. on the date on which such payment
shall become due (it being understood that the Borrower will not be deemed to
have failed to comply with its agreement set forth in this Section 2.08 as a
consequence of the failure by the US Collection Account Bank or the Agent to
apply by the specified time funds held in the US Collection Account pursuant to
the provisions of Sections 6.03 and 6.04 in the manner contemplated in the
related Monthly Report).  Any such payment made on such date but after such time
shall, if the amount paid bears interest, be deemed to have been made on, and
interest shall continue to accrue and be payable thereon until, the next
succeeding Business Day.  If any payment of principal or Loan Interest or other
amount due hereunder becomes due on a day other than a Business Day, such
payment may be made on the next succeeding Business Day and, if such amount
being paid bears interest, such extension shall be included in computing
interest in connection with such payment.  All payments hereunder shall be made
without setoff or counterclaim and in such amounts as may be necessary in order
that all such payments shall not be less than the amounts otherwise specified to
be paid under this Agreement.
 
41

--------------------------------------------------------------------------------

Section 2.09          Additional Costs; Capital Requirements.
 
(a)          If any Affected Party determines that the existence of or
compliance with any Regulatory Change after the Original Closing Date affects or
would affect the amount of capital required or expected to be maintained by such
Affected Party and such Affected Party determines that the amount of such
capital is increased by or based upon the existence of any commitment to make
purchases of or otherwise to maintain the Loans, the Commitments or any related
liquidity facility or credit enhancement facility and other commitments of the
same type, then, upon written demand by such Affected Party (with a copy to the
Agent and the Borrower), the Borrower shall immediately pay to such Affected
Party, from time to time as specified by such Affected Party, additional amounts
sufficient to compensate such Affected Party in the light of such circumstances,
to the extent that such Affected Party reasonably determines such increase in
capital to be allocable to the existence of any of such commitments or
maintenance of the Loans.  A certificate from such Affected Party to the
Borrower certifying, in reasonably specific detail, the basis for, calculation
of, and amount of such additional costs or reduced amount receivable shall be
conclusive in the absence of manifest error; provided, however, that no Affected
Party shall be required to disclose any confidential or tax planning information
in any such certificate.  The term “Regulatory Change” shall mean (i) the
adoption after the Original Closing Date of any applicable law, rule or
regulation (including any applicable law, rule or regulation regarding capital
adequacy or liquidity coverage) or any change therein after the Original Closing
Date or (ii) any change after the Original Closing Date in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
with any request or directive (whether or not having the force of law) of any
such authority, central bank or comparable agency; provided that for purposes of
this definition, (x) the United States bank regulatory rule titled “Risk-Based
Capital Guidelines; Capital Adequacy Guidelines; Capital Maintenance: Regulatory
Capital; Impact of Modifications to Generally Accepted Accounting Principles;
Consolidation of Asset-Backed Commercial Paper Programs; and Other Related
Issues”, adopted on December 15, 2009, (y) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder, issued in connection therewith or in implementation thereof, and (z)
all requests, rules, guidelines and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to or in connection with Basel II or Basel
III, shall in each case be deemed to be a “Regulatory Change”, regardless of the
date enacted, adopted, issued or implemented.
 
(b)          In the event that any Regulatory Change shall: (i) change the basis
of taxation of any amounts payable to any Affected Party hereunder or subject
any Affected Party to any Taxes on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto (in each case, other than taxes imposed on the
overall net income of such Affected Party for any such Loan by the United States
of America or by jurisdiction in which such Affected Party has its principal
office); (ii) impose or modify any reserve, Federal Deposit Insurance
Corporation premium or assessment, special deposit or similar requirements
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities of such Affected Party; or (iii) impose any other conditions
affecting this Agreement in respect of any Loans (or any of such extensions of
credit, assets, deposits or liabilities); and the result of any event referred
to in clause (i), (ii) or (iii) above shall be to increase such Affected Party’s
costs of making or maintaining any Loans or its Commitment or its commitments
under any of the program documents relating to the issuance of Commercial Paper
Notes funding any Advances (to the extent attributable to Commercial Paper Notes
issued to fund such Advances), or to reduce any amount receivable by such
Affected Party hereunder in respect of any of its Loans or its Commitment (such
increases in costs and reductions in amounts receivable are hereinafter referred
to as “Additional Costs”) then, upon demand made by the Agent on behalf of such
Affected Party, as promptly as practicable after it obtains knowledge that such
a Regulatory Change exists and determines to make such demand, the Borrower
shall pay to the Agent on behalf of such Affected Party, from time to time as
specified by the Agent, additional fees or other amounts which shall be
sufficient to compensate such Affected Party for such Additional Costs incurred
by such Affected Party from the date of such change.
 
42

--------------------------------------------------------------------------------

(c)          Determinations by any Affected Party for purposes of this Section
2.09 of the effect of any Regulatory Change on its costs of making or
maintaining Loans or on amounts receivable by it in respect of Loans, and of the
additional amounts required to compensate such Affected Party in respect of any
Additional Costs, shall be set forth in a written notice to the Borrower in
reasonable detail and shall be conclusive, absent manifest error.
 
(d)          Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section shall survive the termination of this Agreement.
 
(e)          Notwithstanding the foregoing, no Affected Party shall be entitled
to claim any additional amounts pursuant to this Section 2.09 in respect of
Indemnified Taxes, taxes described in clauses (ii) through (iv) of the
definition of Excluded Taxes or Connection Income Taxes.
 
Section 2.10          Breakage Costs.
 
The Borrower shall pay to each Lender, as applicable, upon the request of such
Lender or the Agent on its behalf, such amount or amounts as shall compensate
such Lender for any actual loss (including loss of profit), cost or expense
incurred by the Lender (as reasonably determined by such Lender) as a result of
(x) any repayment of an Advance (and interest thereon) other than on the
scheduled maturity date of the source of funds obtained or utilized by such
Lender to fund such Advance (or, if earlier, the Facility Maturity Date) or (y)
any failure by the Borrower to borrow funds in respect of any Advance requested
by the Borrower pursuant to Article II, in either case, such compensation to
include, without limitation, an amount equal to any loss or expense suffered by
such Lender during the period from the date of receipt of such repayment or
failure to borrow, as the case may be, to (but excluding) the scheduled maturity
date of such source of funds (or, if earlier, the Facility Maturity Date), if
the rate of interest obtained by such Lender upon the redeployment of an amount
of funds equal to the amount of such repayment or failure to borrow, as the case
may be, is less than the Yield applicable to such source of funds (such expense
to be referred to as “Breakage Costs”).  The determination by any Lender of the
amount of any such loss or expense shall be set forth in a written notice to the
Borrower in reasonable detail and shall be conclusive, absent manifest error.
 
Section 2.11          Taxes.
 
(a)          Any and all payments by or on account of any obligation of the
Borrower hereunder shall be made free and clear of and without deduction or
withholding for any and all present or future taxes, levies, imposts, duties,
deductions, assessments, fees, charges or withholdings imposed by any
Governmental Authority, and all liabilities (including, without limitation,
interest, additions to tax or penalties) with respect thereto (hereinafter
referred to as “Taxes”), except as required by applicable law.  If the Borrower
or any other withholding agent shall be required by law to deduct or withhold
any Taxes from or in respect of any such payment, (i) the Borrower shall, if
such Tax is an Indemnified Tax, make an additional payment to the applicable
Affected Party in an amount sufficient so that, after making all required
deductions or withholdings (including deductions or withholdings applicable to
additional sums payable under this section), such Affected Party receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the applicable withholding agent shall make such deductions and (iii) the
applicable withholding agent shall timely pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
law.
 
43

--------------------------------------------------------------------------------

(b)          The Borrower will indemnify the Affected Parties, within 10 days
after demand therefor, for the full amount of Indemnified Taxes (including,
without limitation, any Indemnified Taxes imposed by any jurisdiction on amounts
payable under this section) paid by such Affected Party or required to be
withheld or deducted from a payment to such Affected Party and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Borrower by an Affected Party (with a copy to the
Agent) or by the Agent on behalf of an Affected Party shall be conclusive absent
manifest error.
 
(c)          Within thirty (30) days after the date of any payment by the
Borrower of any Taxes to a Governmental Authority pursuant to this Section 2.11
or Section 16.03(b), the Borrower will furnish to the Agent the original or
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
payment thereof reasonably satisfactory to the Agent.
 
(d)          The Agent, any LC Issuer and any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Basic Document shall deliver to the Borrower and the Agent, at the
time or times reasonably requested by the Borrower or the Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding.  In addition, the Agent, LC Issuer and any Lender,
if reasonably requested by the Borrower or the Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not the Agent, LC Issuer or such Lender is subject to backup
withholding or information reporting requirements.  Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than IRS forms W-9 or W-8) shall not be
required if in the Agent, LC Issuer or Lender’s reasonable judgment such
completion, execution or submission would subject the Agent, the LC Issuer or
such Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Agent, LC Issuer or Lender.
 
(e)          If a payment made to a Lender, LC Issuer or the Agent under any
Basic Document would be subject to U.S. federal withholding Tax imposed by FATCA
if such Lender, LC Issuer or the Agent were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender, LC Issuer or Agent
shall deliver to the Borrower and the Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Borrower or the Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Agent as may be necessary for the
Borrower and the Agent to comply with their obligations under FATCA and to
determine that such Lender, LC Issuer or Agent has complied with such Lender’s,
LC Issuer’s or Agent’s obligations under FATCA or to determine the amount to
deduct and withhold from such payment.  Solely for purposes of this clause (e),
“FATCA” shall include any amendments made to FATCA after the Original Closing
Date.
 
44

--------------------------------------------------------------------------------

(f)          If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 2.11 (including by the payment of
additional amounts pursuant to this Section 2.11), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (f) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (f), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (f) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
 
(g)          Each Lender shall severally indemnify the Agent, within 10 days
after demand therefor, for (i) any Indemnified Taxes and Other Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Agent for such Indemnified Taxes and without limiting
the obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 14.01(i) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the Agent
in connection with any Basic Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under any Basic Document or otherwise payable by the Agent
to the Lender from any other source against any amount due to the Agent under
this Section 2.11(g).
 
(h)          Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section and Section 16.03(b) shall survive the termination of this
Agreement, the resignation or replacement of the Agent or any assignment of
rights by, or the replacement of, a Lender or LC Issuer, and the repayment,
satisfaction or discharge of all obligations under any Basic Document.
 
45

--------------------------------------------------------------------------------

ARTICLE III

CONDITIONS TO LENDING
 
Section 3.01          Conditions Precedent to Effectiveness of Original
Agreement.
 
The effectiveness of the Original Agreement was subject to the condition
precedent that the Agent shall have received on or before the Original Effective
Date the following instruments, agreements and other documents (each in form and
substance satisfactory to the Agent):
 
(a)          An executed copy of each Basic Document as of the Original Closing
Date, each in a form approved by the Agent, and evidence to the effect that all
conditions precedent to the effectiveness thereof shall have been satisfied;
 
(b)          With respect to the Borrower:
 
(i)          the certificate of formation of the Borrower certified, as of a
date prior to the Original Closing Date, by the Secretary of State of its state
of formation;
 
(ii)          a good standing certificate, dated no more than twenty (20) days
prior to the Original Closing Date, from the respective Secretary of State of
its state of formation and each state in which the Borrower then was required to
qualify or then represented that it was qualified to do business;
 
(iii)          a certificate of the Secretary or Assistant Secretary of the
Borrower certifying as of the Original Closing Date:  (A) the names and true
signatures of the officers of the Borrower authorized to sign each Basic
Document as of the Original Closing Date to which the Borrower is a party, (B) a
copy of the Borrower’s Operating Agreement and all amendments thereto, and (C) a
copy of the resolutions of the board of managers of the Borrower approving the
execution, delivery and performance by the Borrower of each Basic Document as of
the Original Closing Date to which it was a party and of the transactions
contemplated thereby;
 
(iv)          an Officer’s Certificate dated the Original Closing Date
substantially in the form of Exhibit B hereto (but referring to the Original
Agreement); and
 
(v)          an Officer’s Certificate dated the Original Closing Date
substantially in the form of Exhibit C hereto (but referring to the Original
Agreement);
 
(c)          With respect to the Servicer:
 
(i)          the certificate of incorporation of the Servicer certified, as of a
date prior to the Original Closing Date, by the Secretary of State of its state
of organization;
 
46

--------------------------------------------------------------------------------

(ii)          a good standing certificate, dated no more than twenty (20) days
prior to the Original Closing Date, from the respective Secretary of State of
its state of formation and each state in which the Servicer conducted its
principal place of business or was otherwise required to qualify, or represented
that it was qualified, to do business;
 
(iii)          a certificate of the Secretary or Assistant Secretary of the
Parent certifying as of the Original Closing Date:  (A) the names and true
signatures of the officers authorized on its behalf to sign each Basic Document
as of the Original Closing Date to which it is a party, (B) a copy of the
Servicer’s by-laws and (C) a copy of the resolutions of the board of directors
of the Servicer approving the execution, delivery and performance by it of the
Basic Documents as of the Original Closing Date to which it is a party in any
capacity hereunder and the transactions contemplated thereby; and
 
(iv)          an Officer’s Certificate dated the Original Closing Date
substantially in the form of Exhibit D hereto (but referring to the Original
Agreement);
 
(d)          Certified copies of a search report certified by a party acceptable
to the Agent, dated as of a date prior to the Original Closing Date acceptable
to the Agent and listing all then-effective financing statements and other
similar instruments and documents which name the Borrower as debtor (under its
present name and any previous name) together with copies of such financing
statements and any copies of search reports required by the terms of the PSAs;
 
(e)          Any executed financing statements (form UCC-3) necessary to release
all security interests and other rights of any Person in the Collateral granted
prior to the Original Closing Date by the Borrower and, in accordance with the
terms of the PSAs, any executed financing statements (form UCC-3) necessary to
release all security interests and other rights of any Person in the Collateral
granted prior to the Original Closing Date by any US Originator, the Parent or
any of their Affiliates;
 
(f)          The Assignment and Termination Agreement, effecting a release of
the security interest of PNC Bank in all Collateral in which it then had a
security interest;
 
(g)          Any necessary third party (including any Governmental Authority)
consents to the closing of the transactions contemplated by the Original
Agreement and the other Basic Documents as of the Original Closing Date on
behalf of the Borrower, the Parent and the US Originators;
 
(h)          Financing statements (form UCC-1), in respect of the Collateral,
naming the Borrower as debtor, and the Agent on behalf of the Secured Parties,
as secured party, or other, similar instruments or documents, as may have been
necessary or, in the opinion of the Agent, desirable, under the UCC of any
appropriate jurisdiction or any other applicable law to Perfect the Agent’s
security interest in all the Collateral, and any financing statements (form
UCC-1) required pursuant to the terms of the PSAs as of the Original Closing
Date;
 
(i)          The favorable opinion of counsel to the Borrower and the Parent as
to such UCC, true sale, non-consolidation, enforceability, corporate and other
matters as the Agent may have requested;
 
47

--------------------------------------------------------------------------------

(j)          Audited consolidated statements of income and cash flows and
consolidated balance sheet of the Parent and its Subsidiaries for the one year
period ended on or about October 31, 2017, audited by a nationally recognized
accounting firm, setting forth in each case figures for the corresponding period
in the preceding fiscal year (if any);
 
(k)          Evidence, satisfactory to the Agent, that each of the US Lockbox
Account and the US Collection Account had been established;
 
(l)          All fees, costs and expenses due and payable on the Original
Closing Date to the Agent for its own account, or for the account of the
Lenders, as the case may be, had been paid in full;
 
(m)          A pro forma settlement statement prepared with respect to the
initial Advance; and
 
(n)          A certified copy (in form and substance reasonably acceptable to
the Agent) of a policy of insurance covering crime, fraud, dishonesty, fidelity
and forgery by employees of the Parent and its Subsidiaries, in an amount at
least equal to $1 million and in any event customary for companies in the same
industry and business as the Parent and its Subsidiaries.
 
Section 3.02          Conditions Precedent to All Advances.
 
Each Advance (including the initial Advance under the Original Agreement) shall
be subject to the further conditions precedent that:
 
(a)          On the related Funding Date, the Borrower shall have certified in
the related Funding and Allocation Request (and, by the accepting the proceeds
of such Advance, the Borrower shall be deemed to represent and warrant, as of
such Funding Date) that:
 
(i)          The representations and warranties of the Borrower and the Servicer
set forth in Sections 4.01 and 4.02 are true and correct on and as of such date,
before and after giving effect to such Advance and to the application of the
proceeds therefrom, as though made on and as of such date;
 
(ii)          No event has occurred, or would result from such Advance or from
the application of the proceeds therefrom, which constitutes a Potential Event
of Default, an Event of Default or an Amortization Event;
 
(iii)          The Borrower is in compliance with each of its covenants set
forth herein and each of the other Basic Documents to which it is a party; and
 
(iv)          No event has occurred which constitutes a Servicer Event of
Default or Potential Servicer Event of Default;
 
(b)          The Amortization Date shall not have occurred;
 
(c)          Before and after giving effect to such borrowing and to the
application of proceeds therefrom, there exists no Borrowing Base Deficiency;
 
48

--------------------------------------------------------------------------------

(d)          No claim has been asserted or proceeding commenced challenging any
of the Basic Documents;
 
(e)          There shall have been no material adverse change in (i) the
condition (financial or otherwise), business, operations, results of operations
or properties of the Parent, the Servicer, the Borrower or any Originator or
(ii) in the collectability of the Receivables (taken as a whole) since the
preceding Funding Date (if any);
 
(f)          Prior to making such Advance, the Borrower shall have satisfied all
of the conditions therefor set forth in Section 6.01(a), (b) and (c);
 
(g)          The Borrower and the Parent shall have complied with all reporting
requirements pursuant to Section 7.07; and
 
(h)          All terms and conditions of the applicable PSA required to be
satisfied in connection with such sale, if any, of each Receivable being pledged
hereunder on such Funding Date, including, without limitation, the Perfection of
the Borrower’s interests therein shall have been satisfied and all filings
(including, without limitation, real property and UCC filings, if any) required
to be made by any Person and all actions required to be taken or performed
pursuant to the terms of such PSA in any jurisdiction to give the Borrower a
first priority Perfected security interest in such Receivable and the proceeds
thereof shall have been made, taken or performed.
 
Section 3.03          Conditions Precedent to Effectiveness of Amendment.
 
The effectiveness of this Amended Agreement is subject to the condition
precedent that the Agent shall have received on or before the Amendment
Effective Date the following, in form and substance satisfactory to the Agent:
 
(a)          An executed copy of each of the following documents, each in a form
approved by the Agent, and evidence to the effect that all conditions precedent
to the effectiveness thereof shall have been satisfied:
 
(i)          this Amended Agreement;
 
(ii)         the UK PSA;
 
(iii)        the Amended US PSA;
 
(iv)        the UK Charge;
 
(v)         the UK Lockbox Novation Agreement;
 
(vi)        the UK Lockbox Transfer Agreement;
 
(vii)       the UK Lockbox Account Agreement; and
 
(viii)      the UK Collection Account Agreement.
 
49

--------------------------------------------------------------------------------

(b)          With respect to the Borrower:
 
(i)          the certificate of formation of the Borrower certified, as of a
recent date, by the Secretary of State of its state of formation;
 
(ii)          a good standing certificate, dated no more than twenty (20) days
prior to the Amendment Effective Date, from the respective Secretary of State of
its state of formation and each state in which the Borrower is required to
qualify or represents that it is qualified to do business;
 
(iii)          a certificate of the Secretary or Assistant Secretary of the
Borrower certifying as of the Amendment Effective Date:  (A) the names and true
signatures of the officers of the Borrower authorized to sign each Basic
Document to which the Borrower is a party, (B) a copy of the Borrower’s
Certificate of Formation and Operating Agreement and all amendments thereto
(unless unamended since the Original Closing Date and, in the case of the
Certificate of Formation, evidence thereof is contained in the good standing
certificate referenced in clause (ii) above), and (C) a copy of the resolutions
of the board of managers of the Borrower approving the execution, delivery and
performance by the Borrower of each Basic Document to which it is a party and of
the transactions contemplated thereby;
 
(iv)          an Officer’s Certificate in the form of Exhibit B hereto; and
 
(v)          an Officer’s Certificate in the form of Exhibit C hereto;
 
(c)          With respect to the Servicer:
 
(i)          the certificate of incorporation of the Servicer certified, as of a
recent date, by the Secretary of State of its state of organization;
 
(ii)          a good standing certificate, dated no more than twenty (20) days
prior to the Amendment Effective Date, from the Secretary of State of its state
of formation;
 
(iii)          a certificate of the Secretary or Assistant Secretary of the
Parent certifying as of the Amendment Effective Date:  (A) the names and true
signatures of the officers authorized on its behalf to sign each Basic Document
to which it is a party, (B) a copy of the Servicer’s certificate of
incorporation and by-laws and all amendments thereto (unless unamended since the
Original Closing Date and, in the case of the certificate of incorporation,
evidence thereof is contained in the good standing certificate referenced in
clause (ii) above) and (C) a copy of the resolutions of the board of directors
of the Servicer approving the execution, delivery and performance by it of the
Basic Documents to which it is a party in any capacity hereunder and the
transactions contemplated thereby; and
 
(iv)          an Officer’s Certificate in the form of Exhibit D hereto;
 
(d)          Certified copies of a search report certified by a party acceptable
to the Agent, dated as of a recent date acceptable to the Agent and listing all
effective financing statements and other similar instruments and documents which
name the Borrower or either UK Originator as debtor (in each case under its
present name and any previous name) together with copies of such financing
statements and any copies of search reports required by the terms of the PSAs;
 
50

--------------------------------------------------------------------------------

(e)          Any executed financing statements (form UCC-3) necessary to release
all security interests and other rights of any Person in the Collateral
previously granted by the Borrower and, in accordance with the terms of the
PSAs, any executed financing statements (form UCC-3) necessary to release all
security interests and other rights of any Person in the Collateral previously
granted by any UK Originator, the Parent or any of their Affiliates, in each
case except for any pre-existing security interests granted under this Agreement
and the other Basic Documents;
 
(f)          Any necessary third party (including any Governmental Authority)
consents to the closing of the transactions contemplated by this Agreement and
the other Basic Documents on behalf of the Borrower, the Parent and the
Originators;
 
(g)          Financing statements (form UCC-1), in respect of the UK Receivables
and related Collateral in respect of each UK Originator, naming such UK
Originator as seller, and the Borrower, as buyer, or other, similar instruments
or documents, as may be necessary or, in the opinion of the Agent, desirable,
under the UCC of any appropriate jurisdiction or any other applicable law to
Perfect the Borrower’s security interest in all the Collateral, as required
pursuant to the terms of the PSAs;
 
(h)          The favorable opinion of counsel to the Borrower, and the Parent as
to such UCC, true sale, non-consolidation, enforceability, corporate and other
matters as the Agent may request;
 
(i)          The favorable opinion of English counsel to the Borrower, the
Parent and the UK Originators as to such true sale, non-consolidation,
enforceability, corporate and other matters as the Agent may request;
 
(j)          Audited consolidated statements of income and cash flows and
consolidated balance sheet of the Parent and its Subsidiaries for the one year
period ended on or about October 31, 2018, audited by a nationally recognized
accounting firm, setting forth in each case figures for the corresponding period
in the preceding fiscal year (if any), to the extent not previously delivered;
 
(k)          Evidence, satisfactory to the Agent, that each of the UK Lockbox
Accounts has been validly established and transferred to the Borrower; and
 
(l)          All fees, costs and expenses due and payable on or before the
Amendment Effective Date to the Agent for its own account, or for the account of
the Lenders, as the case may be, have been paid in full.
 
51

--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES
 
Section 4.01          Representations and Warranties of the Borrower.
 
The Borrower represents and warrants to the Agent and the Lenders as of the
Original Closing Date, as of the Amendment Effective Date, as of each Settlement
Date and as of each Funds Allocation Date as follows:
 
(a)          The Borrower is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware and is
duly qualified to do business, and is in good standing, in each jurisdiction in
which the nature of its business requires it to be so qualified.
 
(b)          The Borrower has the power and authority to own, pledge, mortgage,
operate and convey all of its properties, to conduct its business as now or
proposed to be conducted and to execute and deliver the Basic Documents to which
it is a party and to perform the transactions contemplated thereby.
 
(c)          The Borrower is operated in such a manner that, in the event of a
bankruptcy of the Servicer or the Parent, the assets and liabilities of the
Borrower would not be substantively consolidated with those of either the
Servicer or the Parent and in such regard:
 
(i)          the Borrower is a special purpose limited purpose limited liability
company whose activities are restricted in its Operating Agreement;
 
(ii)          the Borrower maintains and shall continue to maintain separate
records and books of account from the Servicer and the Parent, holds regular
meetings of its board of managers as necessary, and otherwise observes limited
liability company formalities;
 
(iii)          the Borrower has not entered into any contract or agreement with
any Affiliate, any owner of the Borrower, any guarantors of the obligations of
the Borrower or any Affiliate of any such owner or guarantor (each, a “Related
Party”), except upon terms and conditions that are no less favorable to the
Borrower (including, but not limited to, price and credit terms) than, and
otherwise are on terms that, would be the case if such transaction had been
effected at arms’ length with a Person other than the Affiliate;
 
(iv)          the Borrower has not made any loans or advances to any Person
other than by purchasing Receivables or Permitted Investments, in each case in
accordance with the terms of this Agreement, and has not acquired obligations or
securities of any Related Party;
 
(v)          the Borrower has been, and at all times has held itself out to the
public as, a legal entity separate and distinct from any other Person (including
any Affiliate or other Related Party), has corrected any known misunderstanding
regarding its status as a separate entity, has conducted its business in its own
name, has not identified itself or any of its Affiliates as a division or part
of the other (other than for tax purposes);
 
52

--------------------------------------------------------------------------------

(vi)          the Borrower has not guaranteed or become obligated for the debts
of any other Person or Related Party and has not held itself out as being
responsible for the debts or obligations or for the decisions or actions with
respect to the business and affairs of any other Person or Related Party;
 
(vii)          the Borrower has not had any of its obligations guaranteed by a
Related Party (it being understood that this does not prohibit any
indemnification or reimbursement obligations or guarantees set forth in the
Basic Documents or arising in the ordinary course of business) nor seek to
obtain, or obtain, credit or incur any obligation to any third-party based upon
the creditworthiness or assets of a Related Party or any other Person;
 
(viii)          the Borrower has allocated and will allocate fairly and
reasonably any overhead expenses that are shared with any Affiliate, including
paying for office space and services performed by any employee of an Affiliate
or Related Party;
 
(ix)          the Borrower has not pledged its assets for the benefit of any
other Person other than with respect to loans secured by the Collateral and
previously owned property similar to the Collateral and no such pledge remains
outstanding except in connection with the Loans;
 
(x)          the Borrower has not maintained employees;
 
(xi)          the financial statements and books and records of the Borrower
reflect the separate existence of the Borrower; and any financial statements of
the Parent (or of any other Affiliate of the Borrower) which are consolidated to
include the Borrower contain an appropriate note disclosing, in material
substance, (A) the separate existence of the Borrower, (B) the Borrower’s
ongoing purchase (in true sale transactions) of accounts receivable from certain
of its Affiliates, and (C) that the Borrower’s own separate creditors would be
entitled to be satisfied out of the Borrower’s own property before that property
would be available to the Borrower’s equity holders or their creditors;
 
(xii)          the Borrower maintains and shall continue to maintain its assets
separately from the assets of the Servicer and the Parent and any other
Affiliate of the Servicer and the Parent (including through the maintenance of
separate bank accounts from the Servicer and the Parent and any other Affiliate
thereof), the Borrower’s funds and assets, and records relating thereto, have
not been and are not commingled with those of the Servicer or the Parent or any
other Affiliate thereof and the separate creditors of the Borrower will be
entitled to be satisfied out of the Borrower’s assets prior to any value in the
Borrower becoming available to the Borrower’s equity holders;
 
(xiii)          all business correspondence of the Borrower and other
communications by the Borrower are conducted in the Borrower’s own name and on
its own stationery; provided that the Servicer, acting in its capacity as
servicer for the Borrower, may perform its servicing duties for the Borrower in
its own name and on its own stationery;
 
53

--------------------------------------------------------------------------------

(xiv)          the Borrower does not act as agent for the Servicer or the Parent
or any of their Affiliates, but instead presents itself to the public as an
entity separate from the Servicer and the Parent, independently engaged in the
business of purchasing and financing Receivables;
 
(xv)          the Borrower is solvent and will not be rendered insolvent by the
transactions contemplated by the Basic Documents and, after giving effect to
such transactions, the Borrower will not be left with an unreasonably small
amount of capital with which to engage in its business nor will the Borrower
have intended to incur, or believe that it has incurred, debts beyond its
ability to pay such debts as they mature, and the Borrower does not contemplate
the commencement of insolvency, bankruptcy, liquidation or consolidation
proceedings or the appointment of a receiver, liquidator, conservator, trustee
or similar official in respect of the Borrower or any of its assets; and
 
(xvi)          the Operating Agreement of the Borrower requires (i) the Borrower
to maintain (A) correct and complete books and records of account, and (B)
minutes of the meetings and other proceedings of its members and managers, (ii)
that not less than two members of the Borrower’s board of managers shall be an
Independent Director (the “Independent Managers”), and (iii) that the unanimous
consent of the Borrower’s board of managers (including the Independent
Managers), as applicable, is required for the Borrower to (A) dissolve or
liquidate, in whole or part, or institute proceedings to be adjudicated bankrupt
or insolvent, (B) institute or consent to the institution of bankruptcy or
insolvency proceedings against it, (C) file a petition seeking or consent to
reorganization or relief under any applicable federal or state law relating to
bankruptcy or insolvency, (D) seek or consent to the appointment of a receiver,
liquidator, assignee, trustee, sequestrator, custodian or any similar official
for the Borrower, (E) make any assignment for the benefit of the Borrower’s
creditors, and (F) take any action in furtherance of any of the foregoing.
 
(d)          Except as permitted by this Agreement, the Borrower has not
engaged, and does not presently engage, in any activity other than the
activities undertaken pursuant to or as contemplated by the Basic Documents, nor
has the Borrower entered into any agreement other than the Basic Documents and
any agreement necessary to undertake any activity pursuant to the Basic
Documents.
 
(e)          The execution, delivery and performance by the Borrower of each
Basic Document to which it is a party and all other agreements, instruments and
documents which may be delivered by it pursuant thereto and the transactions
contemplated thereby (i) have been duly authorized by all necessary limited
liability company or other action on the part of the Borrower, (ii) do not
contravene or cause the Borrower to be in default under (A) the Borrower’s
Operating Agreement, (B) any contractual restriction with respect to any Debt of
the Borrower contained in any indenture, loan or credit agreement, lease,
mortgage, security agreement, bond, note, or other agreement or instrument
binding on or affecting the Borrower or its property, or (C) any law, rule,
regulation, order, license requirement, writ, judgment, award, injunction, or
decree applicable to, binding on or affecting the Borrower or its property, and
(iii) do not result in or require the creation of any Adverse Claim upon or with
respect to any of the property of the Borrower (other than Permitted Liens or as
provided in the Basic Documents).
 
54

--------------------------------------------------------------------------------

(f)          Each Basic Document to which the Borrower is a party has been duly
executed and delivered by the Borrower.
 
(g)          No consent of, notice to, filing with or permit, qualification or
other action by any Governmental Authority or any other Person is required (i)
for the due execution, delivery and performance by the Borrower of the Basic
Documents to which it is a party or any other agreement, document to be
delivered thereunder, (ii) other than the Agent’s or any Lender’s qualification
to do business in an applicable jurisdiction, for the exercise by each of the
Lenders or the Agent of any of its rights or remedies under any of the Basic
Documents to which the Borrower is a party, (iii) for the grant by the Borrower
of the security interests granted under Section 8.01 of this Agreement, (iv) for
the Perfection of the security interest in, or the exercise by the Agent of its
rights and remedies with respect to, the Collateral provided for in this
Agreement, provided that filing of continuation statements under the applicable
UCC will be required to maintain such Perfection, or (v) to ensure the legality,
validity, enforceability or admissibility into evidence of this Agreement in any
jurisdiction in which any of the Collateral is located; in each case other than:
(A) consents, notices, filings, permits, qualifications and other actions which
have been obtained or made and complete copies of which have been provided to
the Agent prior to the Amendment Effective Date; and (B) in the case of any UK
Receivable arising after the Amendment Effective Date and having any
Restrictions on Transferability, the receipt of the related Contract Obligor’s
waiver of such restrictions or such Contract Obligor’s consent to the assignment
of such UK Receivable for purposes of the transactions contemplated by this
Agreement.
 
(h)          Each Borrower Notice, Monthly Report and Daily Borrowing Base
Report and each other report provided by the Borrower hereunder is true,
complete and accurate in all material respects.
 
(i)          Each Basic Document to which it is a party is the legal, valid and
binding obligation of the Borrower enforceable against the Borrower in
accordance with its respective terms, subject to any applicable bankruptcy,
insolvency, reorganization, moratorium or other similar law now or hereafter in
effect relating to or affecting the enforceability of creditors’ rights
generally and to general equitable principles, whether applied in a proceeding
at law or in equity.
 
(j)          There is no pending or threatened, nor any reasonable basis for
any, action, suit or proceeding against the Borrower or any of its respective
officers or managers acting in such capacity, or the property of the Borrower,
in any court or tribunal, before any arbitrator of any kind or before or by any
Governmental Authority (in each case above, other than any routine litigation in
which (x) the Borrower is named as a lender or a lienholder in any proceeding
relating to the applicable Related Security or (y) the Borrower is participating
as a creditor in any bankruptcy proceeding, and, in either case, which does not,
and could not be reasonably expected to, adversely affect the Borrower) except
as set forth on Schedule 3 hereto.  None of the actions, suits or proceedings
described on Schedule 3, as so amended, is reasonably expected to (1) have a
material adverse effect on the condition (financial or otherwise), business,
operations, results of operations, or properties of the Borrower or the ability
of the Borrower to carry out its obligations under the Basic Documents to which
it is a party or (2) affect the collectability of any material portion of the
Collateral.
 
55

--------------------------------------------------------------------------------

(k)          No injunction, writ, restraining order or other order of any nature
adverse to the Borrower or the conduct of its business (other than a stay in
connection with the bankruptcy of an Obligor as contemplated by Section 4.01(j))
or which is inconsistent with the due consummation of the transactions
contemplated by the Basic Documents has been issued by a Governmental Authority
or, to the knowledge of the Borrower, sought by any Person.
 
(l)          The Borrower is “located” (as such term is defined in, and for
purposes of, the UCC) in the State of Delaware.  The principal place of business
and chief executive office of the Borrower, and the office where the Borrower
keeps its Records, are located at the address of the Borrower for notices under
Section 16.01 and as set forth on Schedule 1, as such schedule may be amended by
written notice to the Agent.  Other than as described in the preceding two
sentences of this paragraph, the Borrower has had no other locations, principal
place of business or chief executive office within the past four (4) months.
 
(m)          The Borrower does not have and has never conducted business using
tradenames, fictitious names, assumed names or “doing business as” names.
 
(n)          The Borrower does not have any Subsidiaries.
 
(o)          The Borrower has complied and will comply in all respects with all
applicable laws, rules, regulations, judgments, agreements, decrees and orders
with respect to its business and properties and all Collateral.
 
(p)          The Borrower has filed on a timely basis all tax returns
(including, without limitation, foreign, federal, state and local) required to
be filed by it and has paid or made adequate provisions for the payment of all
taxes, assessments and other governmental charges due from the Borrower.  No tax
lien or similar Adverse Claim has been filed and no claim is being asserted,
with respect to any such tax, assessment or other governmental charge.  Any
taxes, fees and other governmental charges payable by the Borrower in connection
with the execution, delivery and performance of the Basic Documents to which it
is a party and the transactions contemplated thereby have been paid or shall
have been paid if and when due.
 
(q)          The Collateral and each part thereof is owned by the Borrower free
and clear of any Adverse Claim (other than Permitted Liens) or Restrictions on
Transferability other than those contemplated hereby and the Borrower has the
full right, power and lawful authority to assign, transfer and pledge the same
and interests therein and all substitutions therefor and additions thereto
pursuant to Section 8.01, and upon the making of each Advance, the Agent on
behalf of the Secured Parties will have a Perfected, first priority and valid
security interest in such Collateral, free and clear of any Adverse Claim (other
than Permitted Liens) or Restrictions on Transferability other than those
contemplated hereby.  No effective financing statement or other instrument
similar in effect covering all or any part of the Collateral is on file in any
recording office, except such as may have been filed in favor of the Agent as
“Secured Party” pursuant to Article VIII of this Agreement or are to be filed on
or about the Amendment Effective Date as contemplated by Section 3.03.
 
56

--------------------------------------------------------------------------------

(r)          (i) The Borrower is not a party to any indenture, loan or credit
agreement or any lease or other agreement or instrument or subject to any
restriction that could have, and no provision of applicable law, rule or
regulation is reasonably likely to have, a material adverse effect on the
condition (financial or otherwise), business, operations, results of operations,
or properties of the Borrower, or could have such an effect on the ability of
the Borrower to carry out its obligations under the Basic Documents to which it
is a party and (ii) the Borrower is not in default under or with respect to any
contract, agreement, lease or other instrument to which the Borrower is a party
and which is material to the Borrower’s condition (financial or otherwise),
business, operations or properties, and the Borrower has not delivered or
received any notice of default by the Borrower thereunder.
 
(s)          There has been no material adverse change in the condition
(financial or otherwise), business, operations, results of operations, or
properties of the Borrower since its formation.
 
(t)          The Borrower is not an “investment company” or an “affiliated
person” of, or “promoter” or “principal underwriter” for, an “investment
company,” as such terms are defined in the Investment Company Act of 1940, as
amended.  The Borrower is not a “covered fund” as such term is defined in the
Dodd-Frank Wall Street Reform and Consumer Protection Act and regulations
promulgated thereunder.  The making of the Advances by the Lenders, the
application of the proceeds and repayment thereof by the Borrower and the
consummation of the transactions contemplated by the Basic Documents to which
the Borrower is a party will not violate any provision of such Act or any rule,
regulation or order issued by the Securities and Exchange Commission thereunder.
 
(u)          Each of the representations and warranties of the Borrower
contained in the other Basic Documents to which the Borrower is a party is true
and correct in all respects and the Borrower hereby makes each such
representation and warranty contained in such Basic Documents to, and for the
benefit of, the Lenders and the Agent as if the same were set forth in full
herein.
 
(v)          The Borrower is not and will not be engaged in the business of
borrowing or extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation T, U or X issued by the Board of
Governors of the Federal Reserve System), and no proceeds of any Advance will be
used to purchase or carry any margin stock or to extend credit to others for the
purpose of purchasing or carrying any margin stock.
 
(w)          The Borrower owns all its assets and such assets are free and clear
of all Adverse Claims except for Permitted Liens.
 
57

--------------------------------------------------------------------------------

(x)          To the extent governed by the laws of the United States or one of
its states (or the District of Columbia): (i) the provisions of Section 8.01 are
effective to create in favor of the Agent, for the benefit of the Secured
Parties, a legal, valid and enforceable security interest in all right, title
and interest of the Borrower in, to and under the US Collateral; and (ii) when
the financing statements have been filed in the offices in the jurisdictions
listed in Schedule 2 hereto, and all other Perfection Actions have been taken,
this Agreement shall constitute a fully Perfected first lien on, and security
interest in, all right, title and interest of the Borrower in, to and under the
US Collateral, subject to no prior liens, except for Permitted Liens.  To the
extent governed by the laws of England and Wales: (i) the provisions of Section
8.01, in conjunction with the UK Charge is effective to create in favor of the
Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
security interest in all right, title and interest of the Borrower in, to and
under the UK Collateral; and (ii) when all related Perfection Actions have been
taken, this Agreement and the UK Charge shall constitute a fully Perfected first
lien on, and security interest in, all right, title and interest of the Borrower
in, to and under the UK Collateral, subject to no prior liens, except for
Permitted Liens.
 
(y)          (i)  Each Receivable included in the Borrowing Base and now owned
by the Borrower evidences (and each Receivable hereafter acquired shall
evidence) a valid and legally enforceable indebtedness of the Contract Obligor,
and which has been purchased and paid for by the Borrower pursuant to the terms
of the PSAs in a legal, valid and enforceable sale which complies with all
applicable laws and regulations.
 
(ii)          None of the transactions underlying or giving rise to any
Receivable included in the Borrowing Base or the assignment thereof as
contemplated herein or in the other Basic Documents to which the Borrower is a
party violates any law, rule, or regulation, and the Receivables and all
documents relating to the Receivables are legally sufficient under such laws,
rules and regulations and legally enforceable in accordance with their terms
except as enforceability may be limited by bankruptcy or similar laws or general
principles of equity.
 
(iii)          Each Receivable that is included in the Borrowing Base is an
Eligible Receivable.
 
(z)          The Borrower does not maintain, sponsor, contribute to, or have any
obligation with respect to, any Welfare Plan, except for any potential liability
under Section 498B of the Code, Part 6 of Subtitle B of Title I of ERISA or
other applicable law with respect to any Welfare Plan that is maintained by an
ERISA Affiliate of the Borrower and constitutes a “group health plan” under such
provisions and which potential liability is not reasonably expected to be
material to the Borrower.  During the twelve-consecutive-month period prior to
the Original Closing Date and prior to any Advance hereunder, no steps have been
taken to terminate a Borrower Pension Plan, and no contribution failure has
occurred with respect to a Borrower Pension Plan sufficient to give rise to a
lien under section 302(f) of ERISA.  No condition exists or event or transaction
has occurred with respect to a Borrower Pension Plan which could result in the
Borrower or any ERISA Affiliate of the Borrower incurring any material
liability, fine or penalty and each Borrower Pension Plan could be terminated
without liability to the Borrower or any ERISA Affiliate.  Neither the Borrower
nor any ERISA Affiliate has, or within the six preceding years, has had any
obligation to contribute to, and neither the Borrower nor any ERISA Affiliate
has any obligation with respect to, any “multiemployer plan” plan described in
Section 3(37) or 4001(a)(3) of ERISA.  Furthermore, the Borrower is not and will
not during the term that this Agreement is in effect be, and is not and will not
during the term that this Agreement is in effect be acting on behalf of, an
“employee benefit plan” as defined in Section 3(3) of ERISA, which is subject to
Title I of ERISA, a “plan” as defined in Section 4975 of the Code, an entity
deemed to hold the “plan assets” of the foregoing pursuant to the U.S.
Department of Labor regulation located at 29 C.F.R. 2510.3-101 as modified in
operation by section 3(42) of ERISA, or a governmental or foreign plan that is
subject to applicable law substantially similar to the fiduciary responsibility
provisions of ERISA or Section 4975 of the Code.
 
58

--------------------------------------------------------------------------------

(aa)          True and correct copies of the Operating Agreement of the Borrower
and all amendments thereto have been provided to the Agent.
 
(bb)          No Basic Document, no schedule or exhibit thereto and no other
document, certificate, report, statement or other information furnished to the
Agent and/or the Lenders in connection herewith or with the consummation of the
transactions contemplated hereby, when taken as a whole with all such other of
the foregoing, contains or will contain any material misstatement of fact or
omits or will omit to state a material fact necessary to make the statements
contained herein or therein not misleading.  There is no fact materially
adversely affecting the condition (financial or otherwise), business, operations
or properties of the Borrower which has not been set forth in an exhibit or
schedule hereto or otherwise disclosed in writing by the Borrower to the Agent
with specific reference to this Agreement.
 
(cc)          All representations and warranties contained in the Basic
Documents survive the execution and delivery of the Basic Documents and the
termination thereof.
 
(dd)          The Borrower hereby makes the following representations,
warranties and agreements with respect to the Collateral:
 
(i)          Generally. To the extent the Receivables and related Collateral are
within the scope of the UCC,
 
I.          Creation.  This Agreement creates a valid and continuing security
interest (as defined in the applicable UCC) in the Collateral in favor of the
Agent (for the benefit of the Secured Parties), which security interest is prior
to all other Adverse Claims, and is enforceable as such as against creditors of
and purchasers from the Borrower.
 
II.          Nature of Receivables.  The right to receive payments in respect of
the Receivables constitute “accounts” within the meaning of the applicable UCC.
 
III.          Ownership of Collateral.  The Borrower owns (or, when acquired,
will own), and has (or, when acquired, will have) good and marketable title to
the Collateral free and clear of any Adverse Claim (other than Permitted
Liens).  The Borrower has received all consents and approvals required by the
terms of the Receivables for the pledge of the Receivables hereunder to the
Agent, except to the extent such terms are ineffective under applicable law.
 
IV.          Perfection.  The Borrower has caused, not later than the Original
Closing Date (in the case of US Originator VM and US Originator PS) or the
Amendment Effective Date (in the case of UK Originator VCG and UK Originator
VCG), as applicable, the filing of all appropriate financing statements in the
proper filing office in the appropriate jurisdictions under the UCC as necessary
in order to Perfect the security interest granted in the Collateral from the
Borrower to the Agent under Article VIII of this Agreement.
 
59

--------------------------------------------------------------------------------

(ii)          The Bank Accounts.
 
I.          Nature of Bank Accounts.  Each Bank Account constitutes a “deposit
account” or “securities account” within the meaning of the applicable UCC.
 
II.          Ownership.  The Borrower or the Agent for the benefit of the
Secured Parties owns and has good and marketable title to the Bank Accounts free
and clear of any Adverse Claim (other than Permitted Liens).
 
III.          Perfection.  The Borrower has delivered to the Agent a fully
executed account control agreement, blocked account agreement, account mandate
or other similar agreement or arrangement with respect to each Bank Account
(other than a Bank Account with respect to which the Agent is the customer)
which: (x) in the case of any such Bank Account located in the United States,
provides the Agent with “control” over such Bank Account (for purposes of the
applicable UCC), and pursuant to which (i) in the case of a “deposit account”
under the applicable UCC, the applicable bank at which such Bank Account is
maintained has agreed to comply with all instructions originated by the Agent
(on behalf of the Secured Parties) directing the disposition of funds in such
Bank Account without further consent by the Borrower or the Servicer, and (ii)
in the case of a “securities account” under the applicable UCC, the applicable
securities intermediary at which such Bank Account is maintained has agreed that
it will comply with entitlement orders originated by the Agent (on behalf of the
Secured Parties) relating to such Bank Account without further consent by the
Borrower or the Servicer; and (y) in the case of any such Bank Account located
outside the United States, provides corresponding provisions under applicable
local law.
 
(iii)          Priority.
 
I.          Other than the security interest in the Receivables granted by the
Borrower to the Agent hereunder, the Borrower has not pledged, assigned, sold,
granted a security interest in, or otherwise conveyed any of the Receivables or
other Collateral, except for any such pledge, grant or other conveyance which
has been released or terminated on or prior to the Original Closing Date.  The
Borrower has not authorized the filing of, nor is aware of, any financing
statements against the Borrower that include a description of any of the
Collateral, other than any financing statement (i) relating to the security
interest granted to the Agent under this Agreement, or (ii) that has been
released or terminated.
 
60

--------------------------------------------------------------------------------

II.          No ERISA or tax lien filings exist against the Borrower and no
ERISA lien filings exist against any ERISA Affiliate.  The Borrower is not aware
of any judgment lien filings against the Borrower.
 
III.          No Bank Account is in the name of any Person other than the
Borrower or the Agent.  Neither the Borrower nor the Servicer has consented to
any bank maintaining any such Bank Account to comply with instructions of any
Person other than the Agent (or, in the case of a UK Lockbox Account, the
Servicer, or a Sub-Servicer acting on its behalf).
 
(iv)          Borrower to Maintain Perfection and Priority.  In order to
evidence the interests of Agent (for the benefit of the Secured Parties) under
this Agreement, the Borrower (directly or through the Servicer) shall, from time
to time, take such action or execute and deliver such instruments as may be
necessary or advisable (including, without limitation, such actions as are
reasonably requested by the Agent) to maintain the Perfection of the Agent’s
security interest in the Collateral; provided that with respect to the
Receivables, the Borrower (directly or through the Servicer) shall complete the
Perfection Actions.  The Borrower shall, from time to time and within the time
limits established by law, prepare and present to the Agent for the Agent’s
authorization, and the Agent’s approval, all financing statements, amendments,
continuations or other filings necessary to continue and maintain the Perfection
of the Agent’s security interest in the Collateral.  The Agent’s authorization
of such filings shall authorize the Servicer and the Borrower to file such
financing statements under the UCC without the signature of the Borrower or the
Agent where allowed by applicable law.  Notwithstanding anything else in this
Agreement or the other Basic Documents to the contrary, neither of the Servicer
nor the Borrower shall have any authority to file a termination, partial
termination, release, partial release, or any amendment that deletes the name of
a debtor or excludes collateral of any such financing statements, without the
prior written consent of the Agent.  In addition, the Borrower shall (or shall
cause the Servicer to) prepare, authorize and record any applicable assignments
or certificates necessary to Perfect the interest of the Agent in the Collateral
in all related jurisdictions; provided that with respect to the Receivables, the
Borrower shall complete the Perfection Actions.
 
(v)          Each payment of interest on and principal of the Loans will have
been (i) in payment of a debt incurred in the ordinary course of business or
financial affairs on the part of the Borrower and (ii) made in the ordinary
course of business or financial affairs of the Borrower.
 
(vi)          All representations and warranties of the Borrower contained in
this clause (dd) shall survive the execution of this Agreement and the
termination hereof.  In addition, the Agent agrees not to waive compliance by
the Borrower with the representations and warranties in this clause (dd) without
receiving confirmation from S&P that such waiver will not result in the
downgrading or withdrawal of the S&P’s ratings of the Commercial Paper Notes of
Autobahn.
 
61

--------------------------------------------------------------------------------

(ee)          The Borrower has given fair consideration and reasonably
equivalent value in exchange for the sale of the Receivables under the
applicable PSAs.
 
(ff)          The Borrower has not delivered, in writing or orally, to any
nationally recognized statistical rating organization providing or proposing to
provide a rating to, or monitoring the rating of, the Conduit Lender’s
commercial paper, any Transaction Information without providing such Transaction
Information to the Agent prior to delivery to such nationally recognized
statistical rating organization and has not participated in any oral
communications with respect to Transaction Information with such nationally
recognized statistical rating organizations without the participation of a Rule
17g-5 Representative of the Agent.
 
(gg)          Once the Perfection Actions are completed, the Agent shall have a
first-priority Perfected security interest in the Receivables for the benefit of
the Secured Parties.
 
Section 4.02          Representations and Warranties of the Servicer.
 
The Servicer represents and warrants to the Agent and the Lenders as of the
Original Closing Date, as of the Amendment Effective Date, as of each Settlement
Date and as of each Funds Allocation Date as follows:
 
(a)          The Servicer is a corporation duly organized, validly existing and
in good standing under the laws of its jurisdiction of incorporation and is duly
qualified to do business and is in good standing in each other jurisdiction in
which the nature of its business requires it to be so qualified.
 
(b)          The Servicer has the power and authority to own its properties, to
conduct its business as now and proposed to be conducted and to execute and
deliver the Basic Documents to which it is a party and to perform the
transactions contemplated thereby.
 
(c)          The execution, delivery and performance by the Servicer of each
Basic Document to which it is a party and all other agreements, instruments and
documents which may be delivered by it pursuant thereto and the transactions
contemplated thereby (i) have been duly authorized by all necessary corporate or
other action on the part of the Servicer, (ii) do not contravene or cause the
Servicer to be in default under (A) its organizational documents, (B) any
contractual restriction with respect to any Debt of the Servicer or contained in
any indenture, loan or credit agreement, lease, mortgage, security agreement,
bond, note or other agreement or instrument binding on or affecting it or its
property, or (C) any law, rule, regulation, order, writ, judgment, award,
injunction or decree binding on or affecting it or its property, and (iii) do
not result in or require the creation of any Adverse Claim upon or with respect
to any of its properties.
 
(d)          Each Basic Document to which it is a party has been duly executed
and delivered by the Servicer.
 
(e)          No consent of, notice to, filing with or permits, qualifications or
other action by any Governmental Authority or any other Person is required for
the due execution, delivery and performance by the Servicer of any Basic
Document to which it is a party or any other agreement, document or instrument
to be delivered thereunder other than consents, notices, permits,
qualifications, filings or other actions which have been obtained or made and
complete copies of which have been provided to the Agent.
 
62

--------------------------------------------------------------------------------

(f)          Each Basic Document to which it is a party is the legal, valid and
binding obligation of the Servicer enforceable against the Servicer in
accordance with its terms subject to any applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to or affecting the enforceability of creditors’ rights generally and
general equitable principles, whether applied in a proceeding at law or in
equity.
 
(g)          Except as set forth in the paragraph identified as “Schedule
4.02(g)” on Schedule 4 hereto, there is no pending or threatened, nor any
reasonable basis for any, action, suit, investigation or proceeding against or
affecting the Servicer, its officers or directors acting in such capacity, or
the property of the Servicer, in any court or tribunal, before any arbitrator of
any kind or before or by any Governmental Authority which could reasonably be
expected to (1) have a material adverse effect on the condition (financial or
otherwise), business, operations, results of operations, or properties of the
Servicer or the ability of the Servicer to carry out its obligations under the
Basic Documents to which it is a party or (2) affect the collectability of any
material portion of the Collateral.
 
(h)          Except as set forth in the paragraph identified as “Schedule
4.02(h)” on Schedule 4 (as such schedule may be updated from time to time), no
injunction, writ, restraining order or other order of any nature adverse to the
Servicer or the conduct of its business (other than a stay in connection with
the bankruptcy of an Obligor as contemplated by Section 4.01(j)) or which is
inconsistent with the due consummation of the transactions contemplated by the
Basic Documents has been issued by a Governmental Authority or, to the knowledge
of the Servicer, has been sought by any other Person, and no such matter listed
on Schedule 4 could reasonably be expected to (1) have a material adverse effect
on the condition (financial or otherwise), business, operations, results of
operations, or properties of the Servicer or the ability of the Servicer to
carry out its obligations under the Basic Documents to which it is a party or
(2) affect the collectability of any material portion of the Collateral.
 
(i)          The Servicer has complied and will comply, in each case in all
material respects, with all applicable laws, rules, regulations, judgments,
decrees, orders, consumer-lending laws and any other state or federal
legislation, in each case with respect to its business and properties and the
Collateral.
 
(j)          The Servicer has filed all tax returns (including, without
limitation, foreign, federal, state, local and otherwise) required to be filed
by it and has paid or has made adequate provision for the payment of all taxes,
fees, assessments and other governmental charges due from the Servicer, no tax
lien or other similar Adverse Claim has been filed and no claim has been filed
and no claim is being asserted with respect to any such tax, fee, assessment or
other governmental charge.  Any taxes, fees and other governmental charges
payable by the Servicer in connection with the transactions contemplated by the
Basic Documents and the execution and delivery of the Basic Documents have been
paid or shall have been paid at or prior to the Amendment Effective Date.
 
63

--------------------------------------------------------------------------------

(k)          The Servicer is not required to be registered as an “investment
company” under the Investment Company Act.
 
(l)          Each of the representations and warranties of the Servicer
contained in the Basic Documents to which it is a party is true and correct in
all respects and the Servicer hereby makes each such representation and warranty
contained in the Basic Documents to and for the benefit of the Lenders and the
Agent as if the same were set forth in full herein.
 
(m)          During the twelve-consecutive-month period prior to the Original
Closing Date and prior to any Advance hereunder, no steps have been taken to
terminate any Servicer Pension Plan, and no contribution failure has occurred
with respect to any Servicer Pension Plan sufficient to give rise to a lien
under section 302(f) of ERISA.  No condition exists or event or transaction has
occurred with respect to any Servicer Pension Plan which could result in the
Servicer or any ERISA Affiliate of the Servicer incurring any material
liability, fine or penalty. Except as set forth on Schedule 4, neither the
Servicer nor any Servicer ERISA Affiliate has, or within the six preceding years
has had, any obligation to contribute to, and neither the Servicer nor any
Servicer ERISA Affiliate had any obligation with respect to, any “multiemployer
plan” plan described in Section 3(37) or 4001(a)(3) of ERISA, and no such matter
listed on Schedule 4 could reasonably be expected to (1) have a material adverse
effect on the condition (financial or otherwise), business, operations, results
of operations, or properties of the Servicer or the ability of the Servicer to
carry out its obligations under the Basic Documents to which it is a party or
(2) affect the collectability of any material portion of the Collateral.
 
(n)          No Basic Document, no schedule or exhibit thereto and no other
document, certificate, report, statement or other information furnished by the
Servicer to the Agent and/or the Lenders in connection herewith or with the
consummation of the transactions contemplated hereby, when taken as a whole with
all such other of the foregoing, contains any material misstatement of fact with
respect to the Servicer or omits or will omit to state a material fact with
respect to the Servicer necessary to make the statements contained herein or
therein not misleading.  There is no fact materially adversely affecting the
condition (financial or otherwise), business, operations or properties of the
Servicer which has not been set forth in an exhibit or schedule hereto or
otherwise disclosed in writing by the Servicer to the Agent with specific
reference to this Agreement.
 
(o)          There has been no material adverse change in the condition
(financial or otherwise), business, operations, results of operations or
properties of the Servicer since the end of the Servicer’s fiscal year ended on
or about October 31, 2017.
 
(p)          the Servicer has directed in writing all Contract Obligors with
respect to US Receivables to make payments by EFT to the US Lockbox Account, or
by check to the US Check Delivery Address referenced in Section 6.01(a); and has
directed in writing all Contract Obligors with respect to UK Receivables to make
payments by EFT to the UK Lockbox Account relating to the respective UK
Originator.  To the extent any such payments are received by the Servicer, the
Servicer shall deposit such Collections into the applicable Lockbox Account
within one Business Day of receipt (in the case of Collections on UK
Receivables, if such Business Day is not also a London Business Day then no
later than the next London Business Day thereafter that also is a Business Day).
 
64

--------------------------------------------------------------------------------

(q)          All required Perfection Actions have been taken in respect of each
Receivable that is included in the Borrowing Base.
 
(r)          The Servicer has not delivered, in writing or orally, to any
nationally recognized statistical rating organization providing or proposing to
provide a rating to, or monitoring the rating of, the Conduit Lender’s
commercial paper, any Transaction Information without providing such Transaction
Information to the Agent prior to delivery to such nationally recognized
statistical rating organization and has not participated in any oral
communications with respect to Transaction Information with such nationally
recognized statistical rating organizations without the participation of a Rule
17g-5 Representative of the Agent.
 
(s)          Each Perfection Action Certification delivered by the Servicer
hereunder is true and correct in all material respects.
 
(t)          As of the Original Closing Date, (i) all conditions precedent set
forth in Section 4 of the Assignment and Termination Agreement have been
satisfied or waived, (ii) the “Transaction Closing” (as defined in the
Assignment and Termination Agreement) has occurred and all steps contemplated to
occur in connection therewith have been consummated, (iii) both before and after
giving effect to such transactions, Old Volt Funding was not insolvent, and (iv)
the Assignment and Termination Agreement was effective to release all liens of
PNC Bank on the assets of Old Volt Funding that constitute a part of the
Collateral hereunder.
 
Section 4.03          Ordinary Course.  Each remittance of Collections hereunder
by the Borrower to, or at the direction of, the Lenders will have been (a) in
payment of a debt incurred by the Borrower in the ordinary course of business or
financial affairs of the Borrower and the Lenders and (b) made in the ordinary
course of business or financial affairs of the Borrower and the Lenders.
 


ARTICLE V

GENERAL COVENANTS OF THE BORROWER AND THE SERVICER
 
Section 5.01          Affirmative Covenants of the Borrower.
 
Unless the Agent shall otherwise consent in writing, the Borrower shall:
 
(a)          perform each of its obligations under the Basic Documents to which
it is a party and comply in all respects with all of its obligations under the
Basic Documents to which it is a party and comply with all applicable laws,
rules, regulations and orders with respect to the Basic Documents, to its
business and properties and to all Collateral, including without limitation, all
related Collections with respect thereto;
 
(b)          preserve and maintain its existence, rights, franchises and
privileges in the jurisdiction of its organization and in each jurisdiction
where it is qualified or required to be qualified to do business and conduct its
business in accordance with the terms of its Operating Agreement and all
applicable laws;
 
65

--------------------------------------------------------------------------------

(c)          engage exclusively in the activities contemplated by the Basic
Documents;
 
(d)          continue to operate its business in the manner set forth in
Sections 4.01(c) and (d);
 
(e)          cause to be delivered to the Agent on or before one hundred twenty
(120) days after the end of each year, an Officer’s Certificate of the Borrower,
dated the date of such delivery, bringing down to such date the matters set
forth in the Officer’s Certificate in the form of Exhibit C hereto delivered
pursuant to Section 3.03(b)(v);
 
(f)          deposit or cause to be deposited all Collections (including Deemed
Collections, except as otherwise provided in this Agreement) it may receive in
respect of the Collateral into the applicable Lockbox Account or, in the case of
Deemed Collections, the applicable Collection Account, within one (1) Business
Day of receipt (in the case of Collections on UK Receivables, if such Business
Day is not also a London Business Day then no later than the next London
Business Day thereafter that also is a Business Day) and not permit to be
deposited into the Lockbox Accounts and Collection Accounts amounts other than
Collections, Deemed Collections and other amounts required under this Agreement
to be deposited into the Lockbox Accounts or the Collection Accounts;
 
(g)          use the proceeds of the Advances made hereunder solely for the
purchase of Eligible Receivables or to pay its Obligations under the Basic
Documents;
 
(h)          cooperate fully with all reasonable requests of the Lenders or the
Agent for information or documents necessary or desirable to allow each of the
Lenders and the Agent to carry out its responsibilities hereunder and under the
other Basic Documents;
 
(i)          permit the Agent (A) to make or cause to be made, inspections and
audits of any books, records and papers of the Borrower and to make extracts
therefrom and copies thereof, or to make inspections and examinations of any
properties or facilities of the Borrower, on reasonable notice, at all such
reasonable times and as often as required in order to assure that the Borrower
is and will be in compliance with its obligations under the PSAs or any other
Basic Documents or to evaluate the Lenders’ investment in the then outstanding
Loans and (B) to conduct background checks with respect to key personnel hired
after the Original Closing Date that replaced personnel that the Agent had
conducted background checks upon in advance of the Original Closing Date;
provided, however, that, without limiting the foregoing provisions, the Borrower
shall reimburse the Agent for the reasonable and customary fees and expenses
incurred by the Agent to conduct the audits and inspections referenced in clause
(A) above in an amount not to exceed $30,000, in the aggregate (inclusive of
amounts under Section 5.04(g) and Section 8.04(a)), in any calendar year;
provided that any such fees and expenses incurred at any time that a Potential
Event of Default or an Event of Default shall have occurred and is continuing
shall be disregarded for purposes of such cap.
 
66

--------------------------------------------------------------------------------

(j)          pay, perform and discharge all of its obligations and liabilities,
including, without limitation, all taxes, assessments and governmental charges
upon its income and properties when due, unless and only to the extent that such
obligations, liabilities, taxes, assessments and governmental charges shall be
contested in good faith and by appropriate proceedings and that, to the extent
required by GAAP, proper and adequate book reserves relating thereto are
established and then only to the extent that a bond is filed in cases where the
filing of a bond is necessary to avoid the creation of an Adverse Claim against
any of its properties;
 
(k)          mark all of its applicable Records to show the security interest of
the Agent for the benefit of the Secured Parties;
 
(l)          maintain and preserve all of its properties necessary or useful in
the proper conduct of its business in good working order and condition, ordinary
wear and tear excepted, and comply in all material respects and at all times
with the provisions of all leases to which it is a party or under which it
occupies property, so as to prevent any material loss or forfeiture thereof or
thereunder;
 
(m)          keep adequate records and books of account with complete entries
made in accordance with GAAP consistently applied reflecting all of its
financial transactions, including, but not limited to, all transactions between
or among the Borrower and its Affiliates;
 
(n)          cause all Perfection Actions to be taken with respect to each
Receivable;
 
(o)          comply in all material respects with the Credit and Collection
Policies and Procedures;
 
(p)          comply with all factual assumptions regarding it contained in the
true sale and non-consolidation opinions delivered by Troutman Sanders LLP on
the Original Closing Date, the perfection opinion delivered by Troutman Sanders
LLP on the Amendment Effective Date in connection with the transactions
contemplated by the Basic Documents and the true sale and security interest
opinions delivered by Osborne Clark on the Amendment Effective Date in
connection with the transactions contemplated by the Basic Documents;
 
(q)          at its expense, timely perform and comply in all material respects
with all provisions, covenants and other promises to be observed by it under the
Basic Documents to which it is a party, maintain such Basic Documents in full
force and effect, enforce each such Basic Document in accordance with it
respective terms, and, at the request of the Agent, make to the parties to such
agreements such reasonable demands and requests for information and reports or
for action as the Agent may request to the extent that the Borrower is entitled
to do the same thereunder;
 
(r)          with respect to each Receivable acquired by the Borrower from any
Originator, (i) acquire such Receivable pursuant to and in accordance with the
terms of the applicable PSA, (ii) take all actions necessary to Perfect the
Borrower’s ownership of such Receivable, including, without limitation,
executing or causing to be executed (or filing or causing to be filed) such
other instruments or notices (including, without limitation, to the Contract
Obligor related to such Receivables) as may be necessary or appropriate, and
(iii) take all additional action that the Agent or the Lenders may reasonably
request to Perfect the respective interests of the parties to this Agreement.
 
67

--------------------------------------------------------------------------------

(s)          cause the Servicer to provide a notice to each Contract Obligor
(which may be included in an invoice sent to the related Contract Obligor)
pursuant to any Contract on its behalf, as soon as commercially feasible, but in
any event no later than in the initial invoice generated during the first full
billing cycle for such Contract Obligor following the Original Closing Date (the
Amendment Effective Date, in the case of UK Receivables), and if no invoice is
generated for such Contract Obligor during the first full billing cycle
following such respective date, then the initial invoice submitted to such
Contract Obligor thereafter, to the effect that:
 
(i)          The accounts payable by such Contract Obligor under its Contract
with the applicable Originator (including all payments due under the related
current Contract, under any amendment or restatement thereof and under any
replacement Contract) have been assigned to such Originator’s affiliate, Volt
Funding II, LLC, which has pledged those accounts to DZ Bank as agent to secure
Volt Funding II, LLC’s obligations to its lenders;
 
(ii)          Such Contract Obligor is to continue to remit payments pursuant to
the existing payment instructions (x) in the case EFT payments, to the same bank
account, which has been assigned to Volt Funding II, LLC (and accordingly
modified in the case of EFTs to reflect such new ownership), and (y) in the case
of payment of any US Receivable by check, to the same US Check Delivery Address
(but with checks made out to the Borrower rather than the previous payee under
the Contract); and
 
(iii)          The Contract Obligor may not pay to a different person or to a
new bank account absent an instruction to that effect from such Originator or
the Servicer (accompanied by evidence of DZ Bank’s consent thereto) and payment
to another person or bank account will not discharge such Contract Obligor’s
debt;
 
and shall promptly (or within such other applicable period as specified in the
UK PSA) direct any Obligor whose Receivables are excluded from sale pursuant to
the UK PSA that is then remitting payments to a UK Lockbox Account to remit all
future payments to a different bank account.
 
Section 5.02          Reporting Requirements of the Borrower.
 
The Borrower shall furnish, or cause to be furnished, to the Agent and, in the
case of the Monthly Report after the occurrence of a Potential Event of Default,
the Backup Servicer:
 
(a)          (i) monthly, as soon as available, and in any event, not later than
the Report Date, a monthly report (each, a “Monthly Report”) in the form of
Exhibit E hereto, and (ii) before 2:00 p.m. on each Business Day, a daily
Borrowing Base report (each, a “Daily Borrowing Base Report”) in the form of
Exhibit F hereto and a current Receivable Schedule;
 
(b)          before 4:00 p.m. on the second Business Day immediately preceding
each Funds Allocation Date, a Funding and Allocation Request;
 
(c)          as soon as available and in any event within one hundred and twenty
(120) days after the end of each applicable fiscal year a copy of the audited
consolidated financial statements for such year for the Parent (including
consolidating schedules for the Borrower) and its consolidated Subsidiaries by
independent public accountants reasonably acceptable to the Agent;
 
68

--------------------------------------------------------------------------------

(d)          as soon as available and in any event within sixty (60) days after
the end of each of the first three quarters of each fiscal year of the Parent, a
copy of its consolidated financial statements (including consolidating schedules
with respect to the Borrower), certified by the chief financial officer, chief
accounting officer or such other officer of the Parent that is responsible for
preparing such information, identifying such documents as being the documents
described in this Section and stating that the information set forth therein
fairly presents the financial condition of the Parent and its consolidated
Subsidiaries in accordance with GAAP, consistently applied, as of the end of
such quarters and for the periods then ended;
 
(e)          as soon as possible and in any event within three (3) Business Days
after the Borrower or any Senior Officer of the Servicer obtains knowledge of
the occurrence of a Potential Event of Default or an Event of Default, notice
thereof together with a statement of a Senior Officer of the Borrower setting
forth complete details of such Potential Event of Default or Event of Default
and the action which the Borrower has taken, is taking and proposes to take with
respect thereto;
 
(f)          promptly notify the Agent in writing of any litigation, legal
proceeding or dispute, whether or not in the ordinary course of business, (x)
affecting the Borrower or (y) adversely affecting the Parent which, individually
or in the aggregate, could reasonably be expected to have a material adverse
effect on the Parent or involving $1,000,000 or more individually or $2,500,000
or more in the aggregate, in each case, whether or not fully covered by
insurance, and regardless of the subject matter thereof (in each case, other
than any routine litigation in which (x) such Person is named as a lender or a
lienholder in any proceeding relating to the applicable Related Security or (y)
such Person is participating as a creditor in any bankruptcy proceeding, and, in
either case, which does not, and could not be reasonably expected to, adversely
affect such Person);
 
(g)          promptly supply such other information, documents, records or
reports respecting the Eligible Receivables or the condition (financial or
otherwise), business, operations or properties of the Servicer, the Borrower or
the Parent or any of their respective Subsidiaries, as the Agent may, from time
to time, reasonably request;
 
(h)          to the extent not already delivered pursuant to the terms of this
Agreement, promptly upon receipt thereof, copies of (i) all financial statements
delivered to the Borrower pursuant to the PSAs, and (ii) all other reports and
other written information not specified above which are required to be delivered
to the Borrower pursuant to the terms of the PSAs; and
 
(i)          periodically, but no less frequently than on each anniversary of
the Original Effective Date, provide a certification to the Agent that the
Perfection Actions are sufficient to establish and maintain Perfection with
respect to any Receivable (any such certification, a “Perfection Action
Certification”).
 
Section 5.03          Negative Covenants of the Borrower.
 
The Borrower shall not, without the written consent of the Required Lenders and
the Agent:
 
69

--------------------------------------------------------------------------------

(a)          create or suffer to exist any Adverse Claim upon or with respect to
any of the Borrower’s properties, rights or other assets, whether now owned or
hereafter acquired, other than the following but only to the extent the holders
of such encumbrances have not commenced a foreclosure or other enforcement
action with respect thereto (referred to collectively as “Permitted Liens”):
 
(i)          liens or security interests in favor of the Agent for the benefit
of the Secured Parties pursuant to this Agreement and the other Basic Documents;
 
(ii)          inchoate and unperfected liens arising by operation of law to
secure claims for the purchase of labor, services, materials, equipment or
supplies and not in connection with the borrowing of money, to the extent that
payment thereof shall not at the time be required to be made; provided in each
case that the Collateral pledged hereunder is not in the opinion of the Agent
jeopardized thereby;
 
(iii)          liens for taxes, assessments or other governmental charges which
are non-delinquent or being contested in good faith and by appropriate
proceedings and with respect to which proper reserves have been taken in
accordance with GAAP; and
 
(iv)          liens of the Lockbox Account Banks, the Collection Account Banks,
the US Check Processing Bank and any other bank or other financial institution
at which the Borrower maintains a Bank Account explicitly permitted pursuant to
the Basic Documents.
 
(b)          extend, amend, forgive, discharge, compromise, waive, cancel or
otherwise make a material modification to the terms of any Basic Document or of
any Eligible Receivable other than in accordance with the Credit and Collection
Policies and Procedures in effect on the Amendment Effective Date, as they may
have been modified with the consent of the Agent pursuant to Section 7.06(g) and
Section 7.02(b)(ix);
 
(c)          amend the Borrower’s certificate of formation or Operating
Agreement, in each case except as permitted under paragraphs (s) or (t) of this
Section 5.03, or any Basic Document to which it is a party;
 
(d)          merge with or into, consolidate with or into, convey, transfer,
lease or otherwise dispose of all or substantially all of its assets (whether
now owned or hereafter acquired) to, or acquire all or substantially all of the
assets or capital stock or other ownership interest of, any Person (whether in
one transaction or in a series of transactions) (other than the acquisitions of
Eligible Receivables), or own any Subsidiary;
 
(e)          at any time advance credit to any Person except as permitted by
this Agreement, or declare any distribution or return on capital if an Event of
Default has occurred and is continuing. If no Event of Default has occurred and
is continuing, then notwithstanding any other provision, the Borrower shall be
permitted to distribute or return any cash or other property that has been
released from the lien of this Agreement;
 
70

--------------------------------------------------------------------------------

(f)          create, incur, assume, guaranty or remain liable, contingently or
otherwise, with respect to or suffer to exist any Debt other than:
 
(i)          Debt of the Borrower created by the Basic Documents;
 
(ii)          the lease, sublease or license of office space appropriate for the
conduct by the Borrower of its business; and
 
(iii)          Debt of the Borrower to trade creditors incurred in the ordinary
course of business and paid in accordance with its terms not to exceed $25,000
in the aggregate at any time outstanding;
 
(g)          issue any additional membership interests or any right or option to
acquire any membership interests or any security convertible into any membership
interest of the capital stock of the Borrower if such issuance constitutes a
Change in Control;
 
(h)          except for transactions entered into in connection with the
business and operations of the Borrower and which do not violate any other
provision of this Agreement or any of the other Basic Documents, enter into, or
be a party to, any material transaction with any Person (including any merger,
consolidation or other corporate restructuring);
 
(i)          make or suffer to exist any purchases of assets or investments in
any Person (other than the purchase of Permitted Investments or Receivables
hereunder or in accordance with the terms of the PSAs or in the ordinary course
of business) including, without limitation, any partner, shareholder, director,
officer or employee of the Borrower or the Servicer or any of the Parent’s other
Subsidiaries, except Eligible Receivables;
 
(j)          permit a Borrowing Base Deficiency to exist at any time for a
period of two (2) Business Days;
 
(k)          agree with any Person (other than the Agent) to mortgage, pledge or
otherwise encumber any of the Borrower’s property other than pursuant to
Permitted Liens;
 
(l)          except as contemplated by the PSAs, sell, assign, transfer, lease
or otherwise dispose of any of its properties or assets (whether now owned or
hereafter acquired) to any Person; provided, however, that so long as no
Potential Event of Default, Event of Default or Borrowing Base Deficiency has
occurred or will result from such sale, the Borrower may, with the prior written
consent of the Agent (which consent shall not be unreasonably withheld) make (a)
sales of Receivables that have not been written-off or reserved against in
accordance with the Credit and Collection Policies and Procedures (subject to
the payment of any applicable Termination Fees in connection therewith) so long
as the sale price received is at least equal to the Minimum Purchase Price or
the Agent has consented in writing to such sale, and (b) sales of Receivables
that have been written-off or reserved against in accordance with the Credit and
Collection Policies and Procedures.  All amounts realized from such sales and
received by the Agent shall be deposited in the Collection Account pertaining to
such respective Receivables and be included as Collateral for the Obligations;
 
(m)          assume, guarantee, endorse or otherwise become directly or
contingently liable including, without limitation, liable by way of agreement,
contingent or otherwise, to purchase, to provide funds for payment, to supply
funds to or otherwise invest in the debtor or otherwise to assure the creditor
against loss in connection with any Debt of any other Person, other than
guarantees by endorsement of negotiable instruments for deposit or collection in
the ordinary course of business;
 
71

--------------------------------------------------------------------------------

(n)          make any change in the nature of its business which shall be solely
the acquisition, financing and sale of Eligible Receivables and the
administration of its interests in the Receivables owned by it, or discontinue
or liquidate any part of its operations without the prior written consent of the
Agent;
 
(o)          maintain any Welfare Plan or the Borrower or any ERISA Affiliate
have any liability (contingent or otherwise) under Title IV of ERISA;
 
(p)          directly or indirectly enter into any transaction with an Affiliate
(including a Servicer) except as explicitly permitted pursuant to the Basic
Documents or approved in writing by the Agent, all of which transactions shall
be on terms no less favorable to the Borrower (including, but not limited to,
price and credit terms) than would be the case if such transaction had been
effected at arms’ length with a Person other than an Affiliate.  Without
limiting the foregoing, during the term hereof the Borrower shall not pay any
asset management fee or other fees to the Servicer or the Parent (or any
Affiliate thereof) other than the Servicing Fee contemplated hereby;
 
(q)          enter into any agreement containing any provision which would be
violated or breached by any Advance made hereunder or by the performance by the
Borrower of its obligations hereunder or under any Basic Document to which it is
a party;
 
(r)          change its fiscal year without the prior consent of the Agent,
other than in connection with a change of fiscal year of the Parent pursuant to
Section 7.07;
 
(s)          change its jurisdiction of formation or change its principal place
of business and chief executive office or the locations of the Collateral or
establish additional places of business or additional locations at which the
Collateral is stored, kept or processed (including through any merger,
consolidation or other restructuring), unless, in any such case, the Borrower
shall have given the Agent at least thirty (30) days prior written notice of its
intention to do so and the Borrower has adequately Perfected the interest of the
Agent for the benefit of the Secured Parties in all the Collateral, including
authorizing and filing any additional financing statements and causing to be
delivered to the Agent such new or updated UCC or other opinions, and/or other
documents or notices as required for such Perfection;
 
(t)          change its name or operate under any assumed or trade name
(including through any merger, consolidation or other restructuring), without
giving the Agent thirty (30) days prior written notice of its intent to do so
and the Borrower has adequately Perfected the interest of the Agent for the
benefit of the Secured Parties in all the Collateral, including executing and
filing any additional financing statements and causing to be delivered to the
Agent such new or updated UCC or other opinions, and/or other documents or
notices as required for such Perfection, or as may be reasonably requested by
the Agent; or
 
(u)          prepare any stand-alone financial statements or other statements
(including any tax filings which are not consolidated with those of the Parent)
which shall account for the transactions contemplated by the PSAs in any manner
other than as a sale of the Receivables and the other related assets sold
pursuant to the PSAs.
 
72

--------------------------------------------------------------------------------

Section 5.04          Affirmative Covenants of the Servicer.
 
Unless the Agent shall otherwise consent in writing, the Servicer shall:
 
(a)          perform each of its obligations under the Basic Documents to which
it is a party and comply in all respects with all of its obligations under the
Basic Documents to which it is a party and comply with all applicable laws,
rules, regulations and orders with respect to the Basic Documents, to its
business and properties and to all Collateral, including without limitation, all
related Collections with respect thereto;
 
(b)          preserve and maintain its existence, rights, franchises and
privileges in the jurisdiction of its organization and in each jurisdiction
where it is qualified or required to be qualified to do business and in each
jurisdiction where the failure to preserve and maintain such existence, rights,
franchises, privileges or qualification would materially adversely affect (A)
the rights or interests of the Agent for the benefit of the Secured Parties in
the Receivables, (B) the collectability of any Receivable, (C) the ability of
the Servicer to perform its obligations hereunder, or (D) the ability of the
Borrower to perform its obligations under this Agreement or under its
Receivables, and conduct its business in accordance with the terms of its
Operating Agreement and all applicable laws;
 
(c)          cause to be delivered to the Agent on or before one hundred twenty
(120) days after the end of each year, an Officer’s Certificate of the Servicer,
dated the date of such delivery, bringing down to such date the matters set
forth in the Officer’s Certificate in the form of Exhibit D hereto delivered
pursuant to Section 3.03(c)(iv);
 
(d)          deposit or cause to be deposited all Collections it may receive in
respect of the Collateral into the Lockbox Account applicable thereto or, if so
required pursuant to this Agreement, the Collection Account applicable thereto
within one (1) Business Day of receipt (in the case of Collections on UK
Receivables, if such Business Day is not also a London Business Day then no
later than the next London Business Day thereafter that also is a Business Day)
and not permit to be deposited in the Lockbox Accounts or the Collection
Accounts amounts other than Collections, Deemed Collections and other amounts
required under this Agreement to be deposited into the Lockbox Accounts or the
Collection Accounts;
 
(e)          cooperate fully with all reasonable requests of the Agent for
information or documents necessary or desirable to allow each of the Lenders and
the Agent to carry out its responsibilities hereunder and under the other Basic
Documents;
 
(f)          as soon as available and in any event within sixty (60) days after
the end of each of the first three quarters of each fiscal year of the Servicer,
a copy of its consolidated financial statements (including consolidating
schedules with respect to the Borrower), certified by the chief financial
officer, chief accounting officer or such other officer of the Parent that is
responsible for preparing such information, identifying such documents as being
the documents described in this Section and stating that the information set
forth therein fairly presents the financial condition of the Parent and its
consolidated Subsidiaries in accordance with GAAP, consistently applied, as of
the end of such quarters and for the periods then ended; provided that its
obligation shall be satisfied by delivery of such financial statements by the
Borrower pursuant to Section 5.02(d);
 
73

--------------------------------------------------------------------------------

(g)          permit the Agent (A) to make or cause to be made, inspections and
audits of any books, records and papers of the Servicer relating to the
Collateral and to make extracts therefrom and copies thereof, or to make
inspections and examinations of any properties or facilities of the Servicer, on
reasonable notice, at all such reasonable times and as often as required in
order to assure that the Servicer is and will be in compliance with its
obligations under any Basic Documents to which it is a party and (B) to conduct
background checks with respect to key personnel of the Servicer hired after the
Original Closing Date to replace personnel that the Agent had conducted
background checks upon in advance of the Original Closing Date; provided,
however, that, without limiting the foregoing provisions, the Borrower shall
reimburse the Agent for the reasonable and customary fees and expenses incurred
by the Agent to conduct the audits and inspections referenced in clause (A)
above in an amount not to exceed $30,000, in the aggregate, in the aggregate
(inclusive of amounts under Section 5.01(i) and Section 8.04(a)), in any
calendar year; provided that any such fees and expenses incurred at any time
that a Potential Event of Default or an Event of Default shall have occurred and
is continuing shall be disregarded for purposes of such cap;
 
(h)          pay, perform and discharge all of its obligations and liabilities,
including, without limitation, all taxes, assessments and governmental charges
upon its income and properties when due, unless and only to the extent that such
obligations, liabilities, taxes, assessments and governmental charges shall be
contested in good faith and by appropriate proceedings and that, to the extent
required by GAAP, proper and adequate book reserves relating thereto are
established and then only to the extent that a bond is filed in cases where the
filing of a bond is necessary to avoid the creation of an Adverse Claim against
any of its properties;
 
(i)          maintain and preserve all of its properties necessary or useful in
the proper conduct of its business in good working order and condition, ordinary
wear and tear excepted, and comply in all material respects and at all times
with the provisions of all leases to which it is a party or under which it
occupies property, so as to prevent any material loss or forfeiture thereof or
thereunder;
 
(j)          keep adequate records and books of account with complete entries
made in accordance with GAAP consistently applied reflecting all of its
financial transactions, including, but not limited to, all transactions between
or among the Servicer and its Affiliates;
 
(k)          cause all Perfection Actions to be taken with respect to each
Receivable;
 
(l)          comply in all material respects with the Credit and Collection
Policies and Procedures; and
 
(m)          at its expense, timely perform and comply in all respects with all
provisions, covenants and other promises to be observed by it under the Basic
Documents to which it is a party, maintain such Basic Documents in full force
and effect, enforce each such Basic Document in accordance with it respective
terms, and, at the request of the Agent, make to the parties to such agreements
such reasonable demands and requests for information and reports or for action
as the Agent may request to the extent that the Servicer is entitled to do the
same thereunder.
 
74

--------------------------------------------------------------------------------

(n)          Cause the Parent to maintain a policy of insurance (in form and
substance reasonably acceptable to the Agent), covering crime, fraud,
dishonesty, fidelity and forgery by employees of the Parent and its
Subsidiaries, with respect to losses of the Parent and/or its Subsidiaries, in
an amount of at least $1 million or such greater amount as is customary for
companies in the same industry and business as the Parent and its Subsidiaries. 
Such insurance coverage shall be maintained throughout the term of this
Agreement and the Servicer shall provide annual evidence thereof to the Agent
within thirty (30) days after the end of each calendar year.
 
(o)          The Servicer shall provide the notices to Contract Obligors
required pursuant to Section 5.01(s) in the manner and at the times provided in
such Section.
 
Section 5.05          Negative Covenants of the Servicer.
 
The Servicer shall not, without the written consent of the Required Lenders and
the Agent:
 
(a)          create or suffer to exist any Adverse Claim arising through or
under it upon or with respect to any of the Borrower’s property rights or other
assets, whether now owned or hereafter acquired, other than the Permitted Liens;
 
(b)          extend, amend, forgive, discharge, compromise, waive, cancel or
otherwise make a material modification to the terms of any Basic Document or of
any Eligible Receivable other than in accordance with the Credit and Collection
Policies and Procedures in effect on the Amendment Effective Date, as they may
have been modified with the consent of the Agent pursuant to Section 7.06(g) and
Section 7.02(b)(ix);
 
(c)          materially amend the Servicer’s certificate of incorporation or
by-laws, in each case except as permitted pursuant to paragraphs (f) and (g) of
this Section 5.05, or amend any Basic Document to which it is a party;
 
(d)          agree with any Person (other than the Agent) to mortgage, pledge or
otherwise encumber any of the Borrower’s property other than pursuant to
Permitted Liens;
 
(e)          enter into any agreement containing any provision which would be
violated or breached by any Advance made hereunder or by the performance by the
Borrower of its obligations hereunder or under any Basic Document to which it is
a party;
 
(f)          subject to Section 7.06, change its principal place of business or
the locations of the Collateral or establish additional locations at which the
Collateral is stored, kept or processed (including through any merger,
consolidation or other restructuring permitted pursuant to Section 7.06),
unless, in any such case, the Servicer shall have given the Agent at least
thirty (30) days prior written notice of its intention to do so; or
 
75

--------------------------------------------------------------------------------

(g)          subject to Section 7.06, change its name (including through any
merger, consolidation or other restructuring permitted pursuant to Section
7.06), without giving the Agent thirty (30) days prior written notice of its
intent to do so.
 
Section 5.06          Financial Covenants of the Servicer.
 
The Servicer covenants that:
 
(a)          The Servicer shall maintain a Tangible Net Worth of at least
$30,000,000 through the fiscal year ending on or about October 31, 2019, and at
least $40,000,000 thereafter, in each case as determined quarterly at the time
of delivery of the Servicer’s consolidated financial statements for such
respective fiscal quarter or audited consolidated financial statements for such
respective fiscal year end;
 
(b)          On a fiscal year basis, the Servicer shall maintain a positive Net
Income in any fiscal year ending after the fiscal year ending on or about
October 31, 2019, as determined at the time of delivery of the Servicer’s
audited consolidated financial statements for such respective fiscal year;
 
(c)          The Servicer shall maintain a maximum Debt to Tangible Net Worth
Ratio of 3:1 as determined quarterly at the time of delivery of the Servicer’s
consolidated financial statements for such respective fiscal quarter or audited
consolidated financial statements for such respective fiscal year end; and
 
(d)          The Servicer shall at all times maintain on a consolidated basis,
and report in the Monthly Report, a minimum of $15,000,000 of Liquid Assets.
 
ARTICLE VI

COLLECTIONS AND DISBURSEMENTS; FEES
 
Section 6.01          Establishment of the Bank Accounts.
 
(a)          The US Lockbox Account
 
(i)          On or prior to the Original Closing Date, the Borrower shall
establish and shall, for the term of this Agreement until the Aggregate Unpaids
have been paid in full, maintain a segregated deposit account at the US Lockbox
Account Bank and having account number [REDACTED].  The US Lockbox Account shall
be used for the purpose of receiving Collections on the US Receivables and other
Collateral (other than UK Collateral), to the extent such Collections consist of
payments from or on behalf of Contract Obligors by EFT, by deposit of payments
made by check or as otherwise paid by or on behalf of Contract Obligors, and
making the distributions to the US Collection Account described in this Article
VI.  Each of the Borrower and the Servicer agree that the Agent for the benefit
of the Secured Parties shall have exclusive dominion and control of the US
Lockbox Account and all monies, instruments and other property from time to time
in the US Lockbox Account and no funds shall be transferred therefrom other than
to the US Collection Account without the consent or approval of the Agent.
 
76

--------------------------------------------------------------------------------

(ii)          The Borrower and the Servicer will deposit or cause to be
deposited in the US Lockbox Account all cash, checks, money orders, EFTs or
other Proceeds received in respect of the Collateral (other than the UK
Collateral) within one (1) Business Day after the receipt thereof in the
original form received (if other than cash).  Until so deposited, all such
Proceeds shall be held in trust for the Agent by the US Check Processing Bank,
the Borrower or the Servicer, as the case may be.  The Lenders and the Agent may
deposit into the US Lockbox Account from time to time all monies, instruments
and other property received by any of them as Proceeds of the Collateral (other
than the UK Collateral).  Available funds in the US Lockbox Account shall be
transferred from the US Lockbox Account to the US Collection Account on a daily
basis, in accordance with the US Lockbox Account Control Agreement.
 
(iii)          The Borrower shall not close the US Lockbox Account unless it
shall have established a new Bank Account with the US Lockbox Account Bank or
with a new depository institution satisfactory to the Agent, (x) entered into an
agreement covering such new Bank Account with such new depository institution
satisfactory in all respects to the Agent (whereupon such new Bank Account shall
become the US Lockbox Account for all purposes of the Basic Documents), and (y)
taken all such action a required to cause a Perfected first priority security
interest in such new US Lockbox Account to be granted to the Agent for the
benefit of the Secured Parties under this Agreement.
 
(iv)          The US Check Delivery Address to which the Borrower or the
Servicer has instructed any Contract Obligor to make payments by check related
to the US Receivables shall be maintained with the US Check Processing Bank. 
The Servicer shall cause all Collections delivered to the US Check Delivery
Address to be deposited to the US Lockbox Account on a daily basis.
 
(b)          The UK Lockbox Accounts and UK Collection Account
 
(i)          On or prior to the Amendment Effective Date, the Borrower shall
establish and shall, for the term of this Agreement until the Aggregate Unpaids
have been paid in full, maintain a segregated deposit account at the UK Lockbox
Account Bank with respect to each UK Originator, having account number
[REDACTED] in the case of the UK Lockbox Account with respect to UK Originator
VE and account number [REDACTED] in the case of the UK Lockbox Account with
respect to UK Originator VCG.  The UK Lockbox Accounts shall be used for the
purpose of receiving Collections on the UK Receivables and other UK Collateral
related to the UK Receivables (to the extent Collections consist of payments
from or on behalf of Contract Obligors by EFT, or as otherwise paid by or on
behalf of Contract Obligors) and making the daily distributions to the UK
Collection Account described in this Article VI.  Each of the Borrower and the
Servicer agree that, other than such rights as may be available to the UK
Lockbox Account Bank, no funds shall be transferred from the UK Lockbox Accounts
other than to the UK Collection Account, and no such transfer shall occur
otherwise than as provided in this Agreement, in each case without the consent
or approval of the Agent.
 
77

--------------------------------------------------------------------------------

(ii)          On or prior to the Amendment Effective Date, the Borrower shall
establish and shall, for the term of this Agreement until the Aggregate Unpaids
have been paid in full, maintain a segregated deposit account at the UK
Collection Account Bank having account number [REDACTED]. The UK Collection
Account shall be used for the purpose of receiving Collections on the UK
Receivables and other UK Collateral related to the UK Receivables from the UK
Lockbox Accounts. Each of the Borrower and the Servicer agree that the Agent for
the benefit of the Secured Parties shall have exclusive dominion and control of
the UK Collection Account and all monies, instruments and other property from
time to time in the UK Collection Account and no funds shall be transferred
therefrom (other than in accordance with this Agreement) without the consent or
approval of the Agent, as and to the extent provided in the UK Collection
Account Agreement.
 
(iii)          The Borrower and the Servicer (x) will cause all Collections from
Customers with respect to UK Receivables to be made directly to a UK Lockbox
Account, and (y) will deposit or cause to be deposited in a UK Lockbox Account
all cash, checks, money orders, or other Proceeds received in respect of the UK
Collateral within one (1) Business Day after the receipt thereof (if such
Business Day is not also a London Business Day then no later than the next
London Business Day thereafter that also is a Business Day) in the original form
received (if other than cash).  Until so deposited, all such Proceeds shall be
held in trust for the Agent by the Borrower or the Servicer, as the case may
be.  The Lenders and the Agent may deposit into the UK Lockbox Accounts from
time to time all monies, instruments and other property received by any of them
as Proceeds of the UK Collateral.  The Servicer shall on each Business Day (if
such Business Day is not also a London Business Day then no later than the next
London Business Day thereafter that also is a Business Day) direct that all
available funds in each UK Lockbox Account be remitted to the UK Collection
Account.
 
(iv)          Available funds in the UK Collection Account shall either be (a)
retained in such UK Collection Account, (b) converted to Dollars at the Spot
Rate and transferred from the UK Collection Account to the US Collection
Account, or (c) disbursed in accordance with this Article VI and the UK
Collection Account Agreement; provided that funds deposited in the UK Collection
Account in error or otherwise not constituting Collections on Receivables
included in the Collateral or voluntary contributions thereto shall not be
considered available funds and may, as documented in form and substance
reasonably acceptable to the Agent, be released from the UK Collection Account
at the direction of the Borrower or Servicer.
 
(v)          The Borrower shall not close either UK Lockbox Account or the
UK Collection Account unless it shall have established a new Bank Account with
the UK Lockbox Account Bank or UK Collection Account Bank, respectively, or with
a new depository institution satisfactory to the Agent and (x) has entered into
an agreement covering such new Bank Account with such new depository institution
satisfactory in all respects to the Agent (whereupon such new Bank Account shall
become the applicable UK Lockbox Account or the UK Collection Account, as
applicable, and, if involving a new depository institution, such institution
shall become the applicable UK Lockbox Account Bank or UK Collection Account
Bank, for all purposes of the Basic Documents), and (y) has taken all such
action a required to cause a Perfected first priority security interest in such
new UK Lockbox Account or UK Collection Account to be granted to the Agent for
the benefit of the Secured Parties under this Agreement.
 
78

--------------------------------------------------------------------------------

(vi)          The Borrower and the Servicer shall request that Contract Obligors
make payments related to the UK Receivables only by EFT, unless the Agent
otherwise permits; but this provision shall not apply to Volt MSP Receivables
payable by UK Originator VCG to UK Originator VE.
 
(vii)          The Borrower (or the Servicer on its behalf): (A) shall cause the
July 2019 Account Bank Agreement to be replaced within 15 Business Days after
the Amendment Effective Date by an account bank agreement on substantially
similar terms, except that an individual account number and related
representations satisfactory to the Agent will be included therein, the Agent
also shall be a party thereto and such agreement shall incorporate such modified
and additional terms as the Agent may require to give further effect to its
exclusive dominion and control over the UK Collection Account as contemplated by
clause (ii) above; or, (B) in the absence of such agreement, shall replace the
UK Collection Account Bank with a new account bank as promptly as practicable,
but in no event later than 60 days after expiration of such 15–Business Day
period, in a manner contemplated pursuant to Section 6.01(e) for a Low Ratings
Account Bank, including without limitation execution of a new account mandate
and account bank agreement reasonably satisfactory to the Agent.1
 
(c)          The US Collection Account
 
(i)          On or prior to the Original Closing Date, the Borrower shall
establish and shall, for the term of this Agreement until the Aggregate Unpaids
have been paid in full, maintain a segregated securities account at the trust
department of the US Collection Account Bank and having account number
[REDACTED].  The US Collection Account shall be used for the purpose of
receiving amounts from the US Lockbox Account (and for the deposit of Deemed
Collections and other proceeds of the Collateral, other than as pertains to the
UK Collateral) and making the US Collection Account distributions described in
this Article VI. Each of the Borrower and the Servicer agree that the Agent for
the benefit of the Secured Parties shall have exclusive dominion and control of
the US Collection Account and all monies, instruments and other property from
time to time in the US Collection Account; and no funds shall be transferred
therefrom other than pursuant to direction by the Agent, as provided in Section
6.03 or 6.04 or as may otherwise be determined by the Agent; provided that funds
deposited in the US Collection Account in error or otherwise not constituting
Collections on Receivables included in the Collateral or voluntary contributions
thereto shall not be considered available funds and may, as documented in form
and substance reasonably acceptable to the Agent, be released from the US
Collection Account by the Agent at the direction of the Borrower or Servicer. 
Neither the Borrower nor the Servicer shall deposit or otherwise credit, or
cause or permit to be so deposited or credited, to the US Collection Account
cash or cash proceeds other than amounts transferred from the US Lockbox Account
or as otherwise provided in this Agreement.
 



--------------------------------------------------------------------------------

1 Note to Draft:  Subject to the Agent’s ongoing diligence as to proposed UK
Collection Account arrangements.
 


79

--------------------------------------------------------------------------------

(ii)          On each Funds Allocation Date, so long as no Event of Default
shall have occurred and be continuing and the Agent shall have received the
Daily Borrowing Base Report and the Funding and Allocation Request for such
Funds Allocation Date pursuant to Section 6.03(c), and found such documents to
be satisfactory, the Agent shall instruct the Collection Account Banks to
release the funds on deposit in the Collection Accounts in accordance with the
terms of Section 6.03(c).
 
(iii)          On each Settlement Date prior to the Amortization Date, so long
as no Event of Default shall have occurred and be continuing and so long as the
Agent shall have received the Monthly Report for such Settlement Date pursuant
to Section 6.03(b), and found such Monthly Report to be satisfactory, the Agent
shall instruct the Collection Account Banks to release the funds on deposit in
the Collection Accounts pursuant to the Monthly Report allocating available
funds in the Collection Accounts in the order of priority set forth in Section
6.03(b).
 
(iv)          On each Settlement Date on and after the Amortization Date and on
each Settlement Date during any period while an Event of Default has occurred
and is continuing the Servicer, so long as the Agent shall have received the
Monthly Report for such Settlement Date pursuant to Section 6.03(b), and found
such Monthly Report to be satisfactory, the Agent shall direct the Collection
Account Banks to apply all amounts when received in the Collection Accounts in
the order of priority set forth in Section 6.04.
 
(v)          The Borrower shall not close the US Collection Account unless it
shall have established a new account with the US Collection Account Bank or with
a new depository institution which, prior to the occurrence of an Event of
Default, is reasonably satisfactory to the Borrower, and the Borrower shall have
taken all such action as required to cause a Perfected first priority security
interest in such new US Collection Account to be granted to the Agent for the
benefit of the Secured Parties under this Agreement.
 
(d)          Account Control Agreements.  The US Lockbox Account, each UK
Lockbox Account, the UK Collection Account and the US Collection Account
(including any related money market Account) shall, at all times, be subject to
a US Lockbox Account Control Agreement, UK Lockbox Account Agreement, UK
Collection Account Agreement or US Collection Account Control Agreement, as
applicable, in form and substance acceptable to the Agent.  The US Check
Delivery Address shall, at all times, be subject to a US Check Processing
Services Agreement in form and substance acceptable to the Agent.  Upon notice
by the Agent to the Servicer that the Servicer’s right to direct transfers to or
from a Bank Account has been revoked, the Agent may, at any time thereafter,
give notice to the applicable bank or other financial institution where such
Bank Account is maintained that the Agent is exercising its rights under the US
Lockbox Account Control Agreement, UK Lockbox Account Agreement, UK Collection
Account Agreement or US Collection Account Control Agreement, as the case may
be, to do any or all of the following: (a) to have the proceeds that are sent to
such Bank Account redirected pursuant to the Agent’s instructions rather than
deposited in such Bank Account, and (b) to take any or all other actions
permitted under the US Lockbox Account Control Agreement, UK Lockbox Account
Agreement, UK Collection Account Agreement or US Collection Account Control
Agreement, as the case may be.
 
80

--------------------------------------------------------------------------------

(e)          Account Bank Downgrade.  If at any time an Account Bank has a short
term unsecured debt rating lower than A-1 by S&P or P-1 by Moody’s (each a “Low
Ratings Account Bank”), the Servicer and the Borrower shall notify the Agent in
writing and the Agent may require that the Borrower open a new Bank Account with
a new Account Bank having ratings equal to or better than A-1 by S&P and P-1 by
Moody’s to replace the Bank Account(s) at the Low Ratings Account Bank, and a
new account control agreement, blocked account agreement, account mandate or
other comparable agreement as reasonably required to maintain perfection and
control of such Bank Account for the benefit of the Agent.  Such establishment
of new deposit accounts and the execution and delivery of appropriate account
control agreements, blocked account agreement or similar agreements shall be
completed promptly but in any event no later than sixty (60) days following the
Agent’s notice.  The Servicer shall promptly instruct all Obligors Contract
previously paying into a previous Lockbox Account being replaced hereunder to
remit future payments to the new Lockbox Account.  If the Agent becomes aware of
any downgrade of the short term unsecured debt rating from S&P and/or Moody’s of
any Account Bank that would trigger the operation of this provision, the Agent
shall promptly give notice thereof to the Servicer and the Borrower.
 
Section 6.02          Daily Administration of Collections.  No later than
11:30 a.m. on each Business Day:
 
(i)          if, on the prior Business Day, the Agent has notified the Borrower
of any Borrowing Base Deficiency, the Borrower shall deposit cash in the amount
of such Borrowing Base Deficiency into the US Collection Account;
 
(ii)          if, on the prior Business Day, the Agent has notified the Borrower
of any deficiency in funds available to make required payments or distributions
from the US Collection Account, the Borrower shall deposit cash in the amount of
such cash deficiency into the US Collection Account (which may be by transfer of
funds from the UK Collection Account upon conversion of such funds to Dollars);
 
(iii)          if, pursuant to a Borrower Notice, the Borrower has requested to
make an optional prepayment of Advances on any Funds Allocation Date in an
amount in excess of the amount then available for application prepayment
therein, the Borrower shall deposit cash into the US Collection Account an
amount sufficient such that funds are then available for release from the US
Collection Account to make such prepayments and to pay any applicable
Termination Fee and all other related amounts (including Breakage Costs)
pursuant to Section 2.04(b); and
 
(iv)          if, on such Business Day, the Borrower is required to make other
payments under this Agreement not previously retained out of Collections
(including Indemnified Amounts not previously paid), the Borrower shall deposit
an amount equal to such payments in the US Collection Account (or, with respect
to amounts payable from the UK Collection Account, shall deposit an amount equal
to such payments in the UK Collection Account).
 
81

--------------------------------------------------------------------------------

Section 6.03          Disbursements from the Collection Accounts; Settlement
Date Procedures, Etc.
 
(a)          The Servicer, on behalf of the Borrower, shall deliver (i) the
Monthly Report with respect to any Settlement Date to the Agent on the related
Report Date, and (ii) the Daily Borrowing Base Report to the Agent on each
Business Day.
 
(b)          No later than 11:00 a.m. New York City time on each Settlement Date
prior to the Amortization Date, provided that no Event of Default has occurred
and is continuing and the Agent shall find the Monthly Report to be
satisfactory, the Agent shall give direction to the US Collection Account Bank
that the amounts held in the US Collection Account shall be disbursed in
accordance with the instructions in the Monthly Report, in the following
priority:
 
(i)          on a pari passu basis, to the extent then due and payable, (A) to
the Backup Servicer, the Backup Servicing Fee, (B) to the Parent, any portion of
any outstanding fees of the US Check Processing Bank allocable to the Borrower,
(C) to the US Lockbox Account Bank, any outstanding fees, (D) to the US
Collection Account Bank, any outstanding fees, and (E) to the Agent, the Agent
Fee;
 
(ii)          to the Servicer, all Servicing Fees due to the Servicer;
 
(iii)          to the Agent for distribution to the Lenders (ratably, based on
the amount thereof owed to each) and, if applicable, to any Indemnified Party,
the following amounts in the following priority:
 
I.          an amount equal to the accrued and unpaid Lender’s Fee and
Commitment Fee payable to the Lenders or the Agent and Loan Interest to the end
of the preceding Yield Period;
 
II.          all Additional Amounts and Additional Costs incurred and payable to
any Affected Party through the end of the preceding Yield Period;
 
III.          all other amounts accrued and payable to the Lenders or the Agent
or any other Indemnified Parties under this Agreement other than principal
payments on Advances (including Indemnified Amounts and Other Costs incurred and
payable to any Indemnified Party related thereto) through the end of the
preceding Yield Period;
 
(iv)          if there is a Borrowing Base Deficiency (determined without regard
to funds held in the Collection Accounts), to the Agent for distribution to the
Lenders (ratably based on the amount thereof owned to each) an amount required
to cure such deficiency;
 
82

--------------------------------------------------------------------------------

(v)          (A) to the extent that the Advances Outstanding are less than
$5,000,000, or (B) following the Amortization Date, to the Agent for
distribution to the Lenders (ratably, based on the amount thereof owed to each)
all amounts necessary to reduce the Advances Outstanding to zero;
 
(vi)          on a pari passu basis, to the Backup Servicer, the US Check
Processing Bank, the US Lockbox Account Bank, the US Collection Account Bank,
the Agent and the Lenders, any other amounts due and payable;
 
(vii)          to the Servicer, any other amounts due and payable; and
 
(viii)          either (i) to the extent directed by the Borrower pursuant to a
Funding and Allocation Request with respect to such Settlement Date, to the
Agent for distribution to the Lenders as a prepayment of the Loan or (ii)
otherwise, to the Borrower for its own account, free and clear of the lien of
this Agreement.
 
To the extent there has been compliance with the provisions of the preceding
paragraph, then on such Settlement Date the Agent also shall give direction to
the UK Collection Account Bank that the remaining amounts held in the UK
Collection Account shall be disbursed in accordance with the instructions in the
Monthly Report, in the following priority:
 
(1)          on a pari passu basis, to the extent then due and payable, (A) to
the UK Lockbox Account Bank, any outstanding fees, and (B) to the UK Collection
Account Bank, any outstanding fees;
 
(2)          on a pari passu basis, to the UK Lockbox Account Bank and the
UK Collection Account Bank, any other amounts due and payable; and
 
(3)          to the Borrower for its own account, free and clear of the lien of
this Agreement;
 
with such disbursements to be made on such Settlement Date to the extent
practicable; otherwise on the next succeeding London Business Day.
 
(c)          The Borrower shall from time to time prior to the Amortization Date
deliver a Funding and Allocation Request with respect to any Funds Allocation
Date (which will also relate to any Settlement Date occurring on such Funds
Allocation Date or which would have occurred on the same date but for the effect
of days not being Business Days) to the Agent on the second Business Day
preceding such Funds Allocation Date by no later than 4:00 p.m. New York City
time accompanied by the Daily Borrowing Base Report for such date, requesting
that (i) funds then available for release from the US Collection Account be
released to the Borrower or applied to prepayment of outstanding Advances, (ii)
additional prepayments be made pursuant to Section 2.04(b) from additional
amounts to be deposited in the US Collection Account by the Borrower, and/or
(iii) an additional Advance be made to the Borrower pursuant to Section 2.02. 
No later than 11:00 a.m. New York City time on each Funds Allocation Date,
provided that all conditions set forth in this Section 6.03(c) shall have been
satisfied, the Agent shall direct the US Collection Account Bank that the excess
amounts held in the US Collection Account (based on the information provided by
the Borrower, or the Servicer on its behalf, in such Daily Borrowing Base Report
and the related Funding and Allocation Request) be distributed to the Borrower
on such Funds Allocation Date or, if so requested pursuant to a Funding and
Allocation Request, applied to prepayment of Advances in accordance with Section
2.04(b).  Notwithstanding the foregoing, no such distribution of funds in the US
Collection Account pursuant to this Section 6.03(c) shall be permitted or made
unless:
 
83

--------------------------------------------------------------------------------

(i)          The Borrower’s Funding and Allocation Request shall be complete and
substantially in the form provided therefor in Exhibit A hereto.
 
(ii)          There shall not have occurred an Event of Default or Potential
Event of Default that is then continuing;
 
(iii)          There shall then be no Borrowing Base Deficiency, nor shall a
Borrowing Base Deficiency result therefrom (such Borrowing Base Deficiency to be
calculated as of the end of the Remittance Period in which such distribution is
made, assuming no further Collections in the current Remittance Period and
taking into account all interest, fees, Additional Amounts, Additional Costs,
indemnities and expenses accrued through the end of such Remittance Period); and
 
(iv)          The Agent shall have approved the Daily Borrowing Base Report and
the related Funding and Allocation Request.
 
To the extent such Funding and Allocation Request also relates to a Settlement
Date, it shall specify whether funds available pursuant to clause (viii) of
Section 6.03(b) are to be applied to prepay the Loan or are instead to be
released to the Borrower.
 
A Funding and Allocation Request made under this Section 6.03(c) also may
request that funds then available for release from the UK Collection Account be
released to the Borrower.  No later than 11:00 a.m. New York City time on each
Funds Allocation Date (if such Funds Allocation Date is not also a London
Business Day then no later than the next London Business Day thereafter),
provided that all conditions set forth in this Section 6.03(c) shall have been
satisfied, the Agent shall direct the UK Collection Account Bank that the excess
amounts held in the UK Collection Account (based on the information provided by
the Borrower, or the Servicer on its behalf, in such Daily Borrowing Base Report
and the related Funding and Allocation Request) be distributed to the Borrower
on such Funds Allocation Date (or as promptly thereafter as is practicable). 
Notwithstanding the foregoing, no such distribution of funds in the UK
Collection Account pursuant to this Section 6.03(c) shall be permitted or made
unless the distribution of funds in the US Collection Account also shall be
permitted under this Section 6.03(c).
 
(d)          Notwithstanding anything to the contrary contained in this
Section 6.03, (i) unless the Monthly Report has been delivered to the Agent on
or prior to the applicable Report Date and the Agent shall not have delivered an
objection thereto to the Collection Account Banks (with a copy to the Servicer),
no amounts shall be disbursed from the Collection Accounts on the Settlement
Date to which such Monthly Report relates pursuant to Section 6.03(b) other than
as directed by the Agent, and (ii) unless the Daily Borrowing Base Report and
related Funding and Allocation Request have been delivered to the Agent in a
timely manner, no amounts shall be disbursed from the Collection Accounts on the
following Funds Allocation Date pursuant to Section 6.03(c) other than as
directed by the Agent.
 
84

--------------------------------------------------------------------------------

Section 6.04          Amortization Date; Liquidation Settlement Procedures.
 
On each Settlement Date occurring after the Amortization Date or after the
occurrence of an Event of Default which has not been waived, the Agent, so long
as it shall have received and approved the Monthly Report delivered pursuant to
Section 6.03(a), shall direct the US Collection Account Bank to distribute all
amounts from the US Collection Account in the following priority:
 
(i)          on a pari passu basis, to the extent then due and payable, (A) to
the Backup Servicer, the Backup Servicing Fee, (B) to the Parent, any portion of
any outstanding fees of the US Check Processing Bank allocable to the Borrower,
(C) to the US Lockbox Account Bank, any outstanding fees, (D) to the US
Collection Account Bank, any outstanding fees, and (E) to the Agent, the Agent
Fee;
 
(ii)          to the Servicer, all Servicing Fees due to the Servicer;
 
(iii)          to the Agent for distribution to the Lenders (ratably, based on
the amount thereof owed to each) and, if applicable, to any Indemnified Party,
the following amounts in the following priority:
 
I.          an amount equal to the accrued and unpaid fees, payable to the
Lenders or the Agent and Loan Interest to the end of the preceding Yield Period;
 
II.          all Additional Amounts and Additional Costs incurred and payable to
any Affected Party through the end of the preceding Yield Period;
 
III.          all other amounts accrued and payable to the Lenders or the Agent
or any other Indemnified Parties under this Agreement other than principal
payments on Advances (including Indemnified Amounts and Other Costs incurred and
payable to any Indemnified Party related thereto) through the end of the
preceding Yield Period;
 
(iv)          to the Lenders, all amounts necessary to reduce the Advances
Outstanding to zero;
 
(v)          on a pari passu basis, to the Backup Servicer, the US Check
Processing Bank, the US Lockbox Account Bank, the US Collection Account Bank,
the Agent and the Lenders, any other amounts due and payable;
 
(vi)          to the Servicer, any other amounts due and payable; and
 
(vii)          to the Borrower for its own account, free and clear of the lien
of this Agreement.
 
The Agent also may direct that amounts held in the UK Collection Account be
disbursed and applied in the foregoing manner and priority, and also on account
of any outstanding fees and other amounts due and payable to the UK Lockbox
Account Bank and the UK Collection Account Bank; with disbursements from the UK
Collection Account to be made on such Settlement Date to the extent practicable;
otherwise on the next succeeding London Business Day.
 
85

--------------------------------------------------------------------------------

Section 6.05          Notification by Servicer.
 
The Servicer shall notify the Borrower and the Agent of the determinations and
disbursements to be made pursuant to Sections 6.01, 6.02, 6.03, 6.04 and 6.07
pursuant to the Monthly Report or Daily Borrowing Base Report, as applicable
(including the distributions to be made under Section 6.03 or 6.04, as
applicable).
 
Section 6.06          Investment of Accounts.
 
To the extent that there are uninvested amounts deposited in the US Collection
Account, the Agent, as directed by the Servicer, shall direct the US Collection
Account Bank to invest all such amounts in such Permitted Investments selected
by the Servicer so long as (i) such Permitted Investments  mature no later than
the Business Day preceding the immediately succeeding Settlement Date and (ii)
either (A) such Permitted Investments are credited to a “securities account” (as
defined in the applicable UCC) over which the Agent (for the benefit of the
Secured Parties) shall have a first priority Perfected security interest, (B)
such Permitted Investments are purchased in the name of the Agent (for the
benefit of the Secured Parties) or (C) such Permitted Investments are held in
another manner sufficient to establish the Agent’s first priority Perfected
security interest over such Permitted Investments; provided, however, that the
Servicer shall not direct the Agent to invest uninvested amounts deposited in
the US Collection Account unless the US Collection Account Control Agreement
Perfects the security interest granted by the Borrower to the Agent in Permitted
Investments pursuant to Section 8.01.  Any earnings thereon shall be deposited
into the US Collection Account.  Any investment of such amounts and the
selection of Permitted Investments shall be solely at the discretion of the
Servicer (or, following the occurrence and continuation of a Servicer Event of
Default, the Agent) subject to the restrictions described above.
 
Funds in the US Lockbox Account, the UK Lockbox Accounts and the UK Collection
Account shall not be invested in any manner, but may bear interest.
 
Section 6.07          Termination Procedure.
 
On the first Business Day after the Amortization Date on which all Aggregate
Unpaids have been made in full (as notified by the Agent), any amount held in
the Bank Accounts shall be disbursed to the Borrower and all security interests
of the Agent for the benefit of the Secured Parties in the Bank Accounts and all
other Collateral shall be released by the Agent on behalf of the Secured
Parties.  Such disbursement shall constitute the final payment to which the
Borrower is entitled pursuant to the terms of this Agreement.
 
86

--------------------------------------------------------------------------------

ARTICLE VII

APPOINTMENT OF THE SERVICER
 
Section 7.01          Appointment of the Servicer.
 
(a)          The Borrower hereby appoints the Servicer to service the
Receivables, and other Collateral and enforce all rights and interests in and
under each Receivable and to serve in such capacity until the termination of its
responsibilities pursuant to Section 9.02 or 11.01. The Servicer hereby agrees
to perform the duties and obligations with respect thereto set forth herein.
 
(b)          The Servicer acknowledges, that the Agent and the Lenders have
relied on the Servicer’s agreement to act as Servicer hereunder.  Accordingly,
the Servicer agrees that it will not voluntarily resign as Servicer without the
prior written consent of the Agent and the Required Lenders.
 
Section 7.02          Duties and Responsibilities of the Servicers.
 
(a)          The Servicer shall conduct the management, servicing,
administration, collection and enforcement of the Receivables and other
Collateral and shall take, or cause to be taken, all such actions as may be
necessary or advisable to service, administer, collect and enforce the
Receivables and the other Collateral from time to time in accordance with the
terms of this Agreement and the Credit and Collection Policies and Procedures.
 
(b)          The duties of the Servicer shall include, without limitation:
 
(i)          maintaining all necessary Records with respect to the Receivables
and providing such reports to the Agent in respect of the servicing of the
Receivables and other Collateral (including information relating to its
performance under this Agreement) as may be required hereunder or as the Agent
may reasonably request;
 
(ii)          maintaining and implementing administrative and operating
procedures (including, without limitation, an ability to recreate Records
evidencing the Receivables and other Collateral in the event of the destruction
of the originals thereof) and keeping and maintaining all documents, books,
records and other information reasonably necessary or advisable for the
collection of the Receivables and other Collateral (including, without
limitation, records adequate to permit the identification of each new Receivable
and all Collections of and adjustments to each existing Receivable);
 
(iii)          promptly delivering to the Agent, from time to time, such
information and Records (including information relating to its performance under
this Agreement) as the Agent may from time to time reasonably request;
 
(iv)          complying with the applicable Credit and Collection Policies and
Procedures in regard to each Receivable;
 
87

--------------------------------------------------------------------------------

(v)          complying in all material respects with all applicable laws, rules,
regulations and orders with respect to it, its business and properties and all
Receivables and Collections with respect thereto;
 
(vi)          preserving and maintaining its corporate existence, rights,
franchises and privileges in the jurisdiction of its organization, and
qualifying and remaining qualified and in good standing as a foreign limited
liability company and qualified to and remaining authorized to perform
obligations as Servicer (including enforcement of collection of the Receivables
on behalf of the Lenders and the Agent for the benefit of the Secured Parties)
in each jurisdiction where the failure to preserve and maintain such existence,
rights, franchises, privileges or qualification would materially adversely
affect (A) the rights or interests of the Agent for the benefit of the Secured
Parties in the Receivables, (B) the collectability of any Receivable, (C) the
ability of the Servicer to perform its obligations hereunder, or (D) the ability
of the Borrower to perform its obligations under this Agreement or under its
Receivables;
 
(vii)          promptly (but in any event within three (3) Business Days) upon
any Senior Officer of the Servicer obtaining knowledge thereof, notifying the
Agent of the occurrence of a Potential Event of Default, an Event of Default or
a material adverse change in the financial condition of the Borrower, the Parent
or the Servicer;
 
(viii)          promptly (but in any event within one (1) Business Day) upon any
Senior Officer of the Servicer obtaining knowledge thereof, notifying the Agent
of any material action, suit, proceeding, dispute, offset, deduction, defense or
counterclaim that is (1) to be asserted by an Obligor with respect to any
Receivable or (2) reasonably expected to have a material adverse effect on the
Receivables as a whole or on the ability of the Servicer, the Parent or the
Borrower to perform its obligations under the Basic Documents to which it is a
party or on the Servicer, the Parent or the Borrower or any of their respective
properties;
 
(ix)          promptly (but in any event within one (1) Business Day) upon any
Senior Officer of the Servicer obtaining knowledge thereof, notifying the Agent
of any proposed change to the Credit and Collection Policies and Procedures;
provided, however, that no such changes to the Credit and Collection Policies
and Procedures shall be effective to the extent the Agent shall object thereto
within ten (10) Business Days of receipt of notice thereof;
 
(x)          maintaining the insurance coverage described in Section 3.01(n) of
the Original Agreement throughout the term of this Agreement and providing
annual evidence thereof to the Agent within thirty (30) days after the end of
each calendar year; and
 
(xi)          providing to the Backup Servicer all information required to be
provided to it by the Servicer pursuant to the terms of the Backup Servicing
Agreement.
 
88

--------------------------------------------------------------------------------

Neither the Lenders nor the Agent shall have any obligation or liability with
respect to any Collateral, nor shall any of them be obligated to perform any of
the obligations of the Servicer hereunder or thereunder.
 
Section 7.03          Authorization of the Servicer.
 
The Borrower and the Agent on behalf of the Lenders hereby authorizes the
Servicer (including any successor thereto) to take any and all reasonable steps
in its name and on its behalf necessary or desirable and not inconsistent with
the pledge of the Collateral to the Agent for the benefit of the Secured
Parties, in the determination of the Servicer, to collect all amounts due under
any and all Receivables, including, without limitation, endorsing the Borrower’s
name on checks and other instruments representing Collections, executing and
delivering any and all instruments of satisfaction or cancellation, or of
partial or full release or discharge, and all other comparable instruments, with
respect to the Receivables and, after the delinquency of any Receivable and to
the extent permitted under and in compliance with applicable law and
regulations, to commence proceedings with respect to enforcing payment of such
Receivable and adjusting, settling or compromising the account or payment
thereof in each case in accordance with the terms and provisions of this
Agreement and the Credit and Collection Policies and Procedures.  The Borrower
shall furnish the related Servicer (and any successors thereto) with any powers
of attorney and other documents necessary or appropriate to enable the Servicer
to carry out its servicing and administrative duties hereunder, and shall
cooperate with the Servicer to the fullest extent in order to ensure the ability
to collect the Receivables.  In no event shall a Servicer be entitled to make
any Lender or the Agent a party to any litigation without such party’s express
prior written consent, or to make the Borrower a party to any litigation without
the Agent’s consent.
 
Section 7.04          Enforcement Rights.
 
At any time following the occurrence and during the continuation of an Event of
Default:
 
(i)          the Agent may instruct the Borrower or the Servicer to give notice
of the Secured Parties’ interest in Receivables to each Contract Obligor, which
notice shall direct that payments be made directly to the Agent or its designee
(on behalf of the Secured Parties), and the Borrower or the Servicer, as the
case may be, shall give such notice at the expense of the Borrower or the
Servicer, as the case may be; provided, that if the Borrower or the Servicer, as
the case may be, fails to so notify each such Obligor within two (2) Business
Days (in the case of Obligors on UK Receivables, if such second Business Day is
not also a London Business Day then no later than the next London Business Day
thereafter that also is a Business Day) following instruction by the Agent, then
the Agent (at the Borrower’s or the Servicer’s, as the case may be, expense) may
so notify any such Obligors;
 
(ii)          the Agent may request the Servicer to, and upon such request the
Servicer shall: (A) assemble all of the records necessary or desirable to
collect the Receivables and the Related Security, and transfer or license to a
successor Servicer the use of all software necessary or desirable to collect the
Receivables and the Related Security, and make the same available to the Agent
or its designee (for the benefit of the Secured Parties) at a place selected by
the Agent and (B) segregate all cash, checks and other instruments received by
it from time to time constituting Collections in a manner reasonably acceptable
to the Agent and, promptly upon receipt, remit all such cash, checks and
instruments, duly endorsed or with duly executed instruments of transfer, to the
Agent or its designee;
 
89

--------------------------------------------------------------------------------

(iii)          the Agent may (or, at the direction of the Required Lenders
shall) replace the Person then acting as Servicer; and
 
(iv)          the Agent may collect any amounts due from an Originator under the
PSAs or the Limited Guarantor under the Limited Guaranty.
 
(b)          The Borrower hereby authorizes the Agent (on behalf of the Secured
Parties), and irrevocably appoints the Agent as its attorney-in-fact with full
power of substitution and with full authority in the place and stead of the
Borrower, which appointment is coupled with an interest, to take any and all
steps in the name of the Borrower and on behalf of the Borrower necessary or
desirable, in the reasonable determination of the Agent, after the occurrence
and during the continuation of an Event of Default, to collect any and all
amounts or portions thereof due under any and all Collateral, including
endorsing the name of the Borrower on checks and other instruments representing
Collections and enforcing such Collateral.  Notwithstanding anything to the
contrary contained in this subsection, none of the powers conferred upon such
attorney-in-fact pursuant to the preceding sentence shall subject such
attorney-in-fact to any liability if any action taken by it shall prove to be
inadequate or invalid, nor shall they confer any obligations upon such
attorney-in-fact in any manner whatsoever.
 
(c)          The Servicer hereby authorizes the Agent (on behalf of the Secured
Parties), and irrevocably appoints the Agent as its attorney-in-fact with full
power of substitution and with full authority in the place and stead of the
Servicer, which appointment is coupled with an interest, to take any and all
steps in the name of the Servicer and on behalf of the Servicer necessary or
desirable, in the reasonable determination of the Agent, after the occurrence
and during the continuation of an Event of Default, to collect any and all
amounts or portions thereof due under any and all Collateral, including
endorsing the name of the Servicer on checks and other instruments representing
Collections and enforcing such Collateral.  Notwithstanding anything to the
contrary contained in this subsection, none of the powers conferred upon such
attorney-in-fact pursuant to the preceding sentence shall subject such
attorney-in-fact to any liability if any action taken by it shall prove to be
inadequate or invalid, nor shall they confer any obligations upon such
attorney-in-fact in any manner whatsoever.
 
Section 7.05          Servicing Fees.
 
As compensation for its servicing activities and as reimbursement for its
expenses in connection therewith, the Servicer shall be entitled to receive
Servicing Fees in the manner set forth in Sections 6.03 and 6.04, payable
monthly in arrears on each Settlement Date.  The Servicer shall not be entitled
to any payment in connection with this Agreement or any of the transactions
contemplated hereby other than the Servicing Fee.
 
90

--------------------------------------------------------------------------------

Section 7.06          Negative Servicing Covenants of the Servicer.
 
The Servicer shall not, without the prior written consent of the Agent:
 
(a)          sell, assign (by operation of law or otherwise) or otherwise
dispose of (other than in accordance with the Credit and Collection Policies and
Procedures and Section 5.03(l)), or create or suffer to exist any Adverse Claim
(other than Permitted Liens) arising through or under it upon or with respect to
(and any such purported disposition shall be null and void) any Collateral, or
upon or with respect to the Bank Accounts or any other bank account to which any
Collections in respect of Collateral are deposited, or assign any right to
receive income in respect thereof;
 
(b)          extend, amend, waive, or otherwise modify the terms of any
Receivable after the date of acquisition of such Receivable by the Borrower
(other than adjusting, settling or compromising the account or payment of a
Receivable pursuant to Section 7.03 and except for deferments consistent with
the Credit and Collection Policies and Procedures in the ordinary course of
business);
 
(c)          make any material change in the character of its business;
 
(d)          merge with or into, consolidate with or into, or convey, transfer,
lease or otherwise dispose of all or substantially all of its assets (whether
now owned or hereafter acquired) to, or acquire all or substantially all of the
assets or capital stock or other ownership interest of, any Person (whether in
one transaction or in a series of transactions);
 
(e)          make any change to its corporate name or use any trade names,
fictitious names, assumed names or “doing business as” names;
 
(f)          assign, transfer or otherwise dispose of any membership interest of
the Borrower if such would constitute a Change in Control; or
 
(g)          agree or consent to or otherwise permit to occur any amendment,
modification, change, supplement, or rescission of the Credit and Collection
Policies and Procedures in whole or in part in any manner that could have a
material adverse effect upon any Receivable or the other Collateral or interests
of the Secured Parties.
 
Section 7.07          Reporting.
 
During the term of this Agreement, the Servicer shall keep or cause to be kept
in reasonable detail books and records of account of the Servicer’s assets and
business, including, but not limited to, books and records relating to the
transactions contemplated in the Basic Documents, which shall be furnished to
the Agent upon request.  The fiscal year of the Servicer shall end on or about
October 31 of each year or such other date selected by the Servicer.  The
Servicer shall provide written notice to the Agent of any change in its or its
Parent’s fiscal year no later than five (5) Business Days after the election by
the Servicer to change its fiscal year.  The Servicer shall furnish to the
Agent:
 
91

--------------------------------------------------------------------------------

(a)          as soon as available and in any event within one hundred and twenty
(120) days after the end of each fiscal year of the Servicer a copy of the
audited consolidated financial statement of the Servicer and its consolidated
Subsidiaries as of the end of such year;
 
(b)          as soon as available and in any event within sixty (60) days after
the end of the first three fiscal quarter in each fiscal year of the Servicer, a
copy of its consolidated financial statements (including consolidating schedules
with respect to the Borrower and the Servicer), certified by the chief financial
officer, chief accounting officer, or such other officer of the Parent that is
responsible for preparing such information, identifying such documents as being
the documents described in this Section 7.07 and stating that the information
set forth therein fairly presents the financial condition of the Parent and its
consolidated Subsidiaries, as of and for the periods then ended;
 
(c)          as soon as possible and in any event within three (3) Business Days
after the occurrence of a Potential Servicer Event of Default or a Servicer
Event of Default, the statement of a Senior Officer of the Servicer setting
forth complete details of such Potential Servicer Event of Default or Servicer
Event of Default and the action which the Servicer has taken, is taking and
proposes to take with respect thereto;
 
(d)          promptly after the sending or filing thereof, copies of all reports
which the Servicer sends to its security holders and public filings with any
Governmental Authority;
 
(e)          such other periodic, special or other reports or information as the
Agent may reasonably request; and
 
(f)          immediately upon becoming aware of the institution of any steps by
the Servicer or any other Person to terminate any Servicer Pension Plan, or the
failure to make a required contribution to a Servicer Pension Plan if such
failure is sufficient to give rise to a lien under section 302(f) of ERISA, or
the taking of any action with respect to a Servicer Pension Plan which could
result in the requirement that the Servicer or any Servicer ERISA Affiliate
furnish a bond or other security to the PBGC or the Servicer Pension Plan, or
the occurrence of any event with respect to any Servicer Pension Plan which
could result in the Servicer or any Servicer ERISA Affiliate incurring any
material liability, fine or penalty, or any material increase in the contingent
liability of the Servicer or any Servicer ERISA Affiliate with respect to any
post-retirement Welfare Plan benefit (excluding any potential liability under
Section 498B of the Code, Part 6 of Subtitle B of Title I of ERISA or other
applicable law with respect to any Welfare Plan that is maintained by any ERISA
Affiliate of the Borrower and constitutes a “group health plan” under such
provisions and which potential liability is not reasonably expected to be
material to the Borrower), notice thereof and copies of all documentation
relating thereto;
 
provided, that the foregoing subsections (a), (b), (c), (d) and (f) shall not
apply to the Backup Servicer, if and when it is a Servicer.
 
92

--------------------------------------------------------------------------------

Section 7.08          Sub-Servicers.
 
The Servicer may delegate its duties and obligations hereunder, in whole or
part, to one or more sub-servicers (each a “Sub-Servicer”), including for such
purpose the Agent; provided, that, in each such delegation: (i) such
Sub-Servicer shall agree in writing to perform the delegated duties and
obligations of the Servicer pursuant to the terms hereof, (ii) the Servicer
shall remain liable for the performance of the duties and obligations so
delegated, (iii) the Borrower, the Agent, and each of the Secured Parties shall
have the right to look solely to the Servicer for performance, (iv) the terms of
any agreement with any Sub-Servicer shall provide that the Agent may terminate
such agreement upon the termination of the Servicer hereunder by giving notice
of its desire to terminate such agreement to the Servicer (and the Servicer
shall provide appropriate notice to each such Sub-Servicer), (v) any such
Sub-Servicer shall have such licenses and permits as required to perform its
services under such Sub-Servicing Agreement, (vi) the representations and
warranties of the Servicer hereunder shall be true, and the covenants by the
Servicer shall not be breached, taking into account the exercise of the
Servicer’s obligations through any such Sub-Servicer; and (vii) if such
Sub-Servicer is not an Affiliate of the Parent, the Agent and the Required
Lenders shall have consented in writing in advance to such delegation.
 
Section 7.09          Annual Statement as to Compliance.
 
The Servicer shall deliver to the Agent, on or before December 31 of each year,
an Officer’s Certificate stating, as to each signer thereof, that (a) a review
of the activities of the Servicer during the preceding fiscal year and of its
performance under this Agreement has been made under such officer’s supervision,
(b) to the best of such officer’s knowledge, based on such review, the Servicer
has fulfilled all its obligations under this Agreement throughout such year or,
if there has been a default in the fulfillment of any such obligation,
specifying each such default known to such officer and the nature and status
thereof, (c) the Servicer has complied with the covenants set forth in Section
7.06, and (d) the representations and warranties of the Servicer in Section 4.02
are true and correct as if made on the date of such Officer’s Certificate.
 
Section 7.10          Annual Independent Public Accountants’ Servicing and
Compliance Report; Compliance Reviews.
 
(a)          (i) On or before one hundred eighty (180) days following the end of
each fiscal year, the Borrower shall arrange for the Parent at the Borrower’s
expense to cause an accounting firm approved by the Agent to furnish a statement
to the Agent to the effect that such firm has examined the financial statements
of the Parent, the Servicer and the Borrower and such Records relating to the
Receivables as such firm deems necessary as a basis for the report contemplated
by this Section 7.10 and has issued its report therefor and that such
examination was made in accordance with generally accepted auditing standards
and accordingly included such tests of the accounting records and such other
audit procedures as such firm considered necessary in the circumstances;
provided that any requests in excess of once per calendar year shall be at the
expense of the Agent.  (ii) On or before the end of each fiscal year, the
Borrower shall arrange for its regular independent public accountant or
Protiviti Inc. or another accounting or auditing firm agreed upon by the
Borrower and the Agent, to furnish a statement to the Agent which will include a
comparison of the Eligible Receivables Balance as reported in the Monthly Report
for the fiscal year end of the Borrower and two other Monthly Reports selected
by such accountants delivered during such fiscal year with the general ledger of
the Borrower and, that on the basis of such examination and comparison, such
firm is of the opinion that, except as disclosed in the report, the Eligible
Receivables Balance of the Receivables contained in the Monthly Reports were
found to agree with the general ledger of the Borrower except for (i) such
exceptions as such firm shall believe to be immaterial, and (ii) such other
exceptions as shall be set forth in such statement; provided that any requests
in excess of once per calendar year shall be at the expense of the Agent.  Such
reports described in clauses (i) and (ii) will be prepared solely for the
Borrower and the Secured Parties.
 
93

--------------------------------------------------------------------------------

(b)          The Lender or a third-party designee selected by the Lender on its
behalf may, in its sole discretion, perform compliance reviews or conduct
background checks with respect to key personnel hired after the Original Closing
Date that replaced personnel that the Agent had conducted background checks upon
in advance of the Original Closing Date, subject to the limitations set forth in
Sections 5.01(i).
 
Section 7.11          Corporate Existence.
 
The Servicer shall maintain its corporate existence and shall at all times
continue to be duly organized under the laws of the state of its incorporation
duly qualified and duly authorized to do business in such state and shall
conduct its business in accordance with the terms of its organizational
documents.
 
Section 7.12          Cooperation with Requests for Information or Documents.
 
The Servicer will cooperate fully with all reasonable requests of the Borrower,
the Agent regarding the provision of any information or documents, including the
provision of such information or documents necessary or desirable to allow each
of the Borrower, the Agent to carry out its responsibilities under the Basic
Documents.
 
ARTICLE VIII

GRANT OF SECURITY INTERESTS
 
Section 8.01          Borrower Grant of Security Interest.
 
As security for the prompt payment or performance in full when due, whether at
stated maturity, by acceleration or otherwise, of all Obligations, the Borrower
hereby assigns and pledges to the Agent, as agent for the Secured Parties, and
grants to the Agent, as agent for the Secured Parties, a security interest in
and lien upon, all of the Borrower’s right, title and interest in, to and under
all accounts, cash and currency, chattel paper, tangible chattel paper,
electronic chattel paper, equipment, fixtures, contract rights, general
intangibles, instruments, certificates of deposit, certificated securities,
uncertificated securities, financial assets, security entitlements, commercial
tort claims, deposit accounts, documents, inventory, investment property,
letter-of-credit rights, software, supporting obligations, accessions, and other
property of the Borrower, including, without limitation, all right, title and
interest of the Borrower in the following, in each case whether now or hereafter
existing or in which the Borrower now has or hereafter acquires an interest and
wherever the same may be located (collectively, the “Collateral”):
 
(a)          all Receivables, all interest and penalties applicable to
Receivables, and the Borrower’s interest in any Related Security;
 
94

--------------------------------------------------------------------------------

(b)          all other amounts now or hereafter received with respect to the
Receivables, including, without limitation, all interest and penalties
applicable to any of the foregoing;
 
(c)          all assignments, affidavits, certifications, instruments,
documents, agreements and books and Records of the Borrower at any time in the
Borrower’s, the Servicer’s or the Agent’s possession;
 
(d)          the PSAs, the Backup Servicing Agreement, the Administration
Agreement and all documents and other agreements now or hereafter in effect
(excluding the Check Processing Services Agreement) relating to the ownership,
purchase, servicing or processing of Receivables (the “Borrower Assigned
Agreements”), including (i) all rights of the Borrower to receive moneys due and
to become due under or pursuant to the Borrower Assigned Agreements, (ii) all
rights of the Borrower to receive proceeds of any insurance, indemnity, warranty
or guaranty with respect to the Borrower Assigned Agreements, (iii) the
Borrower’s right of foreclosure as lienholder of the Related Security for such
Receivables; (iv) claims of the Borrower for damages arising out of or for
breach of or default under the Borrower Assigned Agreements, and (v) the right
of the Borrower to amend, waive or terminate the Borrower Assigned Agreements,
to perform under the Borrower Assigned Agreements and to compel performance and
otherwise exercise all remedies and rights under the Borrower Assigned
Agreements;
 
(e)          all of the following (the “Borrower Bank Account Collateral”):
 
(i)          the US Lockbox Account, the US Collection Account, the UK Lockbox
Accounts, the UK Collection Account and any other bank account into which
Collections on or in respect of the Collateral or in payment of the Obligations
may from time to time be deposited, all funds held in such Bank Accounts, and,
if any, certificates and instruments, from time to time representing or
evidencing such Bank Accounts or such funds;
 
(ii)          all Permitted Investments from time to time of amounts in the
US Collection Account or any other applicable Bank Account, and all certificates
and instruments, if any, from time to time representing or evidencing such
Permitted Investments;
 
(iii)          all notes, certificates of deposit and other instruments from
time to time delivered to or otherwise possessed by the Agent or its respective
assignees or agents on behalf of the Secured Parties in substitution for or in
addition to any of the then existing Borrower Bank Account Collateral; and
 
(iv)          all interest, dividends, cash, instruments and other property from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any and all of the then existing Borrower Bank Account Collateral;
 
(f)          all additional property that may from time to time hereafter be
granted and pledged by the Borrower or by anyone on its behalf under this
Agreement, including the deposit with any Lender, the Agent of additional moneys
by the Borrower;
 
95

--------------------------------------------------------------------------------

(g)          all rights of the Borrower to and under the insurance policy
described in Section 3.03(m);
 
(h)          all UCC financing statements filed by the Borrower against the
Originators under or in connection with the PSAs; and
 
(i)          all Proceeds, accessions, substitutions and profits of any and all
of the foregoing Collateral (including Proceeds that constitute property of the
types described in Sections 8.01(a) through (h) above) and, to the extent not
otherwise included, all payments under insurance (whether or not the Secured
Party or any assignee or agent on behalf of the Secured Party is the loss payee
thereof) or any indemnity, warranty or guaranty payable by reason of loss or
damage to or otherwise with respect to any of the foregoing Collateral.
 
Section 8.02          Delivery of Collateral.
 
All certificates or instruments representing or evidencing Collateral shall be
delivered to and held by the Agent pursuant to this Agreement, shall be in
suitable form for transfer by delivery or shall be accompanied by duly executed
instruments of transfer or assignment in blank, all in form and substance
satisfactory to the Agent and, to the extent not constituting an assignment,
shall be irrevocable powers of attorney coupled with an interest.   Upon the
occurrence of an Event of Default, the Agent shall have the right, at any time
and without notice to the Borrower or any Secured Party, to transfer to or to
register in the name of the Agent or any of its nominees any or all of the
Collateral.
 
Section 8.03          Borrower Remains Liable.
 
(a)          Notwithstanding anything in this Agreement to the contrary, (a)
each of the Borrower and the Servicer shall remain liable under the Receivables,
Borrower Assigned Agreements and other agreements included in the Collateral to
perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (b) the exercise by the Agent as agent of
the Lenders or by the Agent as agent of the Secured Parties of any of its rights
under this Agreement shall not release the Borrower or the Servicer from any of
their respective duties or obligations under the Receivables, Borrower Assigned
Agreements or other agreements included in the Collateral, (c) the Agent as
agent of the Lenders and the Agent as agent of the Secured Parties shall not
have any obligation or liability under the Receivables, Borrower Assigned
Agreements or other agreements included in the Collateral by reason of this
Agreement, and (d) neither the Agent nor any of the Lenders shall be obligated
to perform any of the obligations or duties of the Borrower or the Servicer
under the Receivables, Borrower Assigned Agreements or other agreements included
in the Collateral or to take any action to collect or enforce any claim for
payment assigned under this Agreement.
 
96

--------------------------------------------------------------------------------

Section 8.04          Covenants of the Borrower and Servicer Regarding the
Collateral.
 
(a)          Records.  The Borrower and the Servicer shall, for not less than
three (3) years or for such longer period as may be required by law, from the
date on which any Receivable was paid in full, maintain the Records with respect
to each Receivable, including records of all payments received and credits
granted.  The Borrower and the Servicer will permit representatives of the Agent
at any time and from time to time during normal business hours, (i) to inspect
and make copies of and abstracts from such records and (ii) to visit the
properties of the Borrower or the Servicer used in connection with the
collection, processing or servicing of the Collateral to examine such Records
and to discuss matters relating to the Receivables or the Borrower’s or the
Servicer’s performance under this Agreement with any officer or employee of the
Borrower or the Servicer having knowledge of such matters.  In connection
therewith, the Agent may institute procedures to permit it to confirm the
Outstanding Balance of any Receivable.  The Borrower and each of the Servicer
agree to render to the Agent such clerical and other assistance as may be
reasonably requested with regard to the foregoing.  If an Event of Default shall
have occurred and be continuing, promptly upon request therefor, the Borrower or
the Servicer shall deliver to the Agent records reflecting activity through the
close of business on the immediately preceding Business Day.  The Agent shall be
entitled to reimbursement in accordance with, and subject to, Sections 5.01(i)
and 5.04(g) for its expenses in connection with any activities pursuant to this
Section 8.04.
 
(b)          Collection of the Collateral.  Except as otherwise provided in this
Section 8.04(b), the Borrower (or the Servicer on its behalf) shall continue to
collect or cause to be collected, at its own expense and in the manner provided
in this Agreement, all amounts due or to become due to the Borrower under the
Receivables, the Borrower Assigned Agreements included in the Collateral and any
other Collateral.  In connection with such collections, the Borrower may take
(and with the consent or at the Agent’s direction after an Event of Default has
occurred and is continuing, shall take) such action as the Borrower, the Agent
may deem necessary or advisable to enforce collection of the Receivables and the
Borrower Assigned Agreements; provided, however, that at any time that an Event
of Default has occurred and is continuing, the Agent may enforce collection of
any such Receivables or the Borrower Assigned Agreements and adjust, settle or
compromise the amount or payment thereof.
 
(c)          Maintain Records of the Collateral.  The Borrower and the Servicer
shall, at their own cost and expense, maintain satisfactory and complete records
of the Collateral, including a record of all payments received and all credits
granted with respect to the Collateral and all other dealings with the
Collateral.  The Borrower and each of the Servicer will mark its records,
computer tapes, computer disks and credit files pertaining to the Collateral,
and its file cabinets or other storage facilities where it maintains information
pertaining to the Collateral, conspicuously with a legend, in form and substance
satisfactory to the Agent, to evidence this Agreement and the assignment and
security interest granted by this Article VIII.  Upon the occurrence and during
the continuation of an Event of Default, the Borrower and the Servicer shall (i)
deliver and turn over to the Agent or to its representatives, or at the option
of the Agent shall provide the Agent or their respective representatives at any
time during ordinary business hours on demand of the Agent, with access to all
of the Borrower’s and the Servicer’s facilities, personnel, books and records
pertaining to the Collateral, including all Records, and (ii) allow the Agent to
occupy the premises of the Borrower where such books, records and Records are
maintained, and use such premises, the equipment thereon and any personnel of
the Borrower that the Agent may wish to employ, to administer, service and
collect the Receivables.
 
97

--------------------------------------------------------------------------------

(d)          Performance of Borrower Assigned Agreements.  The Borrower (or the
Servicer on its behalf) shall (i) perform and observe all the terms and
provisions of the Borrower Assigned Agreements to be performed or observed by
the Borrower, maintain the Borrower Assigned Agreements in full force and
effect, enforce the Borrower Assigned Agreements in accordance with their terms
and take all such action to such end as may be reasonably requested by the Agent
from time to time, and (ii) upon reasonable request of the Agent (or any request
of the Agent in its sole discretion, if an Event of Default shall have occurred
and not been waived), make to any other party to the Borrower Assigned
Agreements such demands and requests for information and reports or for action
as the Borrower is entitled to make under the Borrower Assigned Agreements.
 
(e)          Notice of Adverse Claim.  Promptly (and in any event within one (1)
Business Day) of the Borrower or a Senior Officer of the Servicer obtaining
knowledge thereof, the Borrower and the Servicer shall advise the Agent promptly
and in reasonable detail (i) of any Adverse Claim made or asserted against any
of the Collateral, and (ii) of the occurrence of any event which would have a
material adverse effect on the aggregate value of the Collateral or on the
assignments and security interests granted by the Borrower in this Agreement.
 
(f)          Further Assurances; Financing Statements.
 
(i)          The Borrower and the Servicer each severally agrees that, at any
time and from time to time, it shall at the expense of the Borrower promptly
authorize, execute and deliver, as applicable, all further instruments and
documents and take all further action that may be necessary or desirable or that
the Agent may reasonably request to comply with the Perfection Actions.  Without
limiting the generality of the foregoing, the Borrower shall authorize, execute
and file, as applicable, such financing or continuation statements, or
amendments thereto, and such other instruments or notices as may be necessary or
desirable or that the Agent may request to Perfect the assignments and security
interests granted by this Agreement.  In addition, the Servicer shall prepare,
authorize and record any applicable assignments or certificates necessary to
comply with the Perfection Actions.
 
(ii)          The Borrower and the Lenders hereby severally authorize the Agent
to file one or more financing or continuation statements, and amendments
thereto, relating to all or any part of the Collateral without the signature of
the Borrower or the Secured Parties where permitted by law.  A photographic or
other reproduction of this Agreement or any financing statement covering the
Collateral or any part thereof shall be sufficient as a financing statement
where permitted by law.  The Agent will promptly send to the Borrower any
financing or continuation statements thereto which it files without the
signature of the Borrower.  The Agent will promptly send the Borrower or the
Secured Parties, as the case may be, the filing or recordation information with
respect thereto.
 
(iii)          The Borrower and each of the Servicer shall furnish to the Agent
from time to time such statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral as the Agent may reasonably request, all in reasonable detail.
 
98

--------------------------------------------------------------------------------

(g)          Released Collateral.  The Lenders and the Agent hereby agree that
any Receivable that is not at any time an Eligible Receivable shall be retained
by the Borrower and such Receivable, all Related Security and all Proceeds
thereof shall remain part of the Collateral. Notwithstanding the foregoing, the
Agent may consent to entitled to have such Receivable and any and all items
referenced in Section 8.01 relating thereto (collectively, the “Released
Collateral”) released from the lien of the Agent under this Agreement; provided
that (i) such Receivable and Related Security are simultaneously sold to a
Person other than an Originator, (ii) the proceeds of the transaction involving
the sale of such Receivables is at least $1 million and such sale proceeds are
deposited in a Collection Account and treated as Collections hereunder, (iii)
the related Contract Obligor is directed to make all future payments thereon to
an account other than a Bank Account, and (iv) the Contract Obligor is not also
a Contract Obligor on other Receivables remaining as part of the Collateral, or
such Receivable is otherwise segregated from Receivables remaining as part of
the Collateral, to prevent the Receivables being sold from affecting payments on
Receivables remaining as part of the Collateral; provided, however, that at the
time of, and after giving effect to any such release, no Potential Event of
Default, Event of Default, Amortization Event or Borrowing Base Deficiency shall
have occurred and be continuing.  The Agent shall promptly, but in any event
within five (5) Business Days, execute and deliver such documents of release as
shall be presented thereto in execution form by the Borrower or the Servicer
(subject to the reasonable approval of such documents by the Agent) reasonably
required to effect such release and the transmission to the purchaser thereof of
any receivable files relating to the Released Collateral in question.  Upon the
effectiveness of the release of any Released Collateral pursuant to this
Section 8.04(g), such Released Collateral shall not longer constitute
“Collateral” for purposes of this Agreement or any other Basic Document.
 
ARTICLE IX

EVENTS OF DEFAULT
 
Section 9.01          Events of Default.
 
If any of the following events (each, an “Event of Default”) shall occur:
 
(a)          the Borrower fails to pay all Obligations in full on the Facility
Maturity Date or the Borrower, the Parent or the Servicer fails to make any
payment required to be made under the Basic Documents and such failure shall
continue for a period of two (2) Business Days;
 
(b)          failure to deliver any Monthly Report required to be delivered
hereunder within two (2) Business Days of the due date thereof or any Daily
Borrowing Base Report required to be delivered hereunder within one (1) Business
Day of the due date thereof;
 
(c)          the Borrower fails to duly observe or perform in any material
respect any other term, covenant or agreement of the Borrower set forth in this
Agreement or any other Basic Document, which failure continues unremedied for
more than thirty (30) days after the Borrower has knowledge thereof or after
written notice of such failure shall have been given by the Agent to the
Borrower and the Servicer;
 
99

--------------------------------------------------------------------------------

(d)          any representation or warranty made by or on behalf of the
Borrower, the Parent or the Servicer herein, or in any other Basic Document
shall be untrue or incorrect in any material respect when made and, if capable
of correction, shall not be corrected within thirty (30) days after the Borrower
or any Senior Officer of the Parent or the Servicer has knowledge thereof or
after written notice of such failure shall have been given by the Agent to the
Borrower and the Servicer; provided that, if such breach is incapable of being
cured, such thirty (30) day grace period shall not apply; and provided, further
that any breach of a representation with respect to any Receivable shall be
subject to Section 9.04;
 
(e)          an Event of Bankruptcy shall occur with respect to the Borrower,
any Originator, the Parent or the Servicer;
 
(f)          a Servicer Event of Default shall have occurred and is continuing;
 
(g)          (i) failure of the Borrower to pay when due any amount due under
any agreement to which it is a party and under which any Debt greater than
$25,000 is governed or the default by the Servicer in the performance of any
material term, provision or condition contained in any agreement to which it is
a party and under which any Debt owing by the Borrower greater than $25,000 was
created or is governed, to the extent such default would permit such Debt to be
declared to be due and payable or required to be prepaid (other than by a
regularly scheduled payment) by reason of such breach or default; or (ii)
failure of the Servicer or the Parent to pay when due any amount due under any
agreement to which it is a party and under which any Debt greater than
$1,000,000 is governed or the default by the Servicer or the Parent in the
performance of any material term, provision or condition contained in any
agreement to which it is a party and under which any Debt owing by the Servicer
or the Parent greater than $1,000,000 was created or is governed, to the extent
such default would permit such Debt to be declared to be due and payable or
required to be prepaid (other than by a regularly scheduled payment) by reason
of such breach or default; provided that such failure shall not be deemed to
have occurred if the obligation to pay such amount or perform such obligations
is being disputed in good faith as determined by the Agent in its sole
discretion;
 
(h)          the Secured Parties (through the Agent) shall fail for any reason
to have a valid and Perfected first priority security interest in the
Collateral; provided, however, that the failure for any reason to have a valid
Perfected first priority security interest solely in a non-material portion of
Receivables and the Proceeds thereof shall not constitute an Event of Default;
 
(i)          a final judgment for the payment of money in excess of $10,000, in
the case of the Borrower, or $1,500,000, in the case of the Parent or the
Servicer, shall have been rendered against the Borrower, the Parent or the
Servicer by a court of competent jurisdiction and the Borrower, the Parent or
the Servicer, as the case may be, shall not have either: (i)  discharged or
provided for the discharge of such judgment in accordance with its terms within
30 days from the date of such judgment, or (ii) perfected a timely appeal of
such judgment and caused the execution thereof to be stayed (by supersedes or
otherwise) during the pendency of such appeal within 30 days from the date of
such judgment, unless, in the case of either clause (i) or (ii), enforcement
proceedings shall have been commenced by the applicable creditor of such Person
in respect of such judgment, prior to the expiration of the applicable grace
periods therefor as set forth above;
 
100

--------------------------------------------------------------------------------

(j)          any change in any law, rule or regulation applicable to the
Borrower or the Collateral shall have a material adverse effect on the value of
any Eligible Receivable or on the security interests of the Agent for the
benefit of the Secured Parties, if such change affects ten percent (10.00%) or
more of the Net Eligible Receivables Balance immediately prior to such change or
such change shall result in a Borrowing Base Deficiency;
 
(k)          a merger of the Borrower, the Parent or the Servicer or a Change in
Control shall occur without the consent of the Agent;
 
(l)          a Borrowing Base Deficiency continues unremedied for a period of
two (2) Business Days;
 
(m)          the imposition of any (i) federal or state tax liens against the
Borrower, the Servicer or the Parent, and such condition is not cured within
(30) days or (ii) ERISA liens against the Borrower, the Servicer of the Parent;
 
(n)          the Borrower or the Servicer shall become an “investment company”
or a company “controlled by” an “investment company” within the meaning of the
Investment Company Act of 1940, as amended;
 
(o)          the average of the Default Ratios for any three (3) consecutive
Remittance Periods exceeds 2.50% at any time;
 
(p)          the average of the 90-Day Delinquency Rates for any three (3)
consecutive Remittance Periods exceeds 2.25% (or 3.00% during the first six
Remittance Periods after the Original Closing Date);
 
(q)          the average of the 30-Day Delinquency Rates for any three (3)
consecutive Remittance Periods exceeds 8.0% (or 12.0% during the first six
Remittance Periods after the Original Closing Date);
 
(r)          the Parent’s audited financial statements are qualified in any
manner;
 
(s)          either of Linda Perneau or Paul Tomkins shall, at any time
following the Amendment Effective Date, fail to be an officer of the Servicer or
the Parent, as applicable, with the same level of executive or administrative
authority as existing on the Amendment Effective Date, and a replacement (on
either an interim or permanent basis) to such key employee, as applicable,
reasonably acceptable to the Agent, shall not have been appointed within
one-hundred eighty (180) days of the date of such failure;
 
(t)          Either PSA shall cease to be in full force and effect; or
 
(u)          The Backup Servicer shall have become a Successor Servicer pursuant
to Article XI;
 
then, the Agent may (i) in its sole discretion, or shall at the direction of the
Required Lenders in their discretion, by notice to the Borrower declare the
Amortization Date to have occurred and all Obligations to be immediately due and
payable in full, without demand, protest or further notice of any kind, all of
which are hereby expressly waived by the Borrower; provided, however, that in
the event that an Event of Default described in Section 9.01(e) has occurred
with respect to the Borrower, the Servicer or the Parent, all Obligations shall
be automatically due and payable in full, without demand, protest or any notice
of any kind, all of which are hereby expressly waived by the Borrower and, in
either case, the Lenders shall not make any further Advances to the Borrower and
(ii) take any other remedy referred to in Article X.
 
101

--------------------------------------------------------------------------------

Section 9.02          Servicer Event of Default.
 
If any of the following events (each, a “Servicer Event of Default”) shall
occur:
 
(a)          (i) failure by the Servicer to deposit or transfer into the Lockbox
Accounts any proceeds or payment required to be so deposited or transferred
under the terms of this Agreement on the due date therefor, (ii) any failure to
remit any Monthly Report within two (2) Business Days of the due date therefor,
(iii) any failure to remit any Daily Borrowing Base Report within one (1)
Business Day of the due date therefor or (iv) a failure to comply with Section
7.07 or Section 7.11; or
 
(b)          failure by the Servicer duly to observe or to perform in any
material respect any other covenants or agreements of the Servicer set forth in
this Agreement or to manage and service the Collateral in accordance with the
Credit and Collection Policies and Procedures and such failure continues for
thirty (30) days after the earlier of (i) the date on which written notice of
such failure is given to the Servicer by the Agent and (ii) the date any Senior
Officer of the Servicer has knowledge of such failure; or
 
(c)          the average of the Default Ratios for any three (3) consecutive
Remittance Periods exceeds 2.50%; or
 
(d)          the average of the 90-Day Delinquency Rates for any three (3)
consecutive Remittance Periods exceeds 2.25% (or 3.00% during the first six
Remittance Periods after the Original Closing Date); or
 
(e)          breach of a Financial Covenant; or
 
(f)          The average 30-Day Delinquency Rate for any three (3) consecutive
Remittance Periods exceeds 8.00% (or 12.00% during the first six Remittance
Periods after the Original Closing Date); or
 
(g)          a material delegation of the Servicer’s duties not in compliance
with this Agreement; or
 
(h)          the material breach of any of the representations and warranties
made by the Servicer  herein which shall continue unremedied for a period of
thirty (30) days after the earlier of (x) the date on which written notice of
such breach, requiring the same to be remedied, shall have been given to the
Servicer by the Agent and (y) the date any Senior Officer of the Servicer has
knowledge of such breach; or
 
(i)          an Event of Bankruptcy shall occur with respect to the Servicer; or
 
102

--------------------------------------------------------------------------------

(j)          an Event of Default shall have occurred; or
 
(k)          a Change in Control with respect to the Servicer shall have
occurred; or
 
(l)          the Servicer shall, without having received the prior written
consent of the Agent, make any change to the Credit and Collection Policies and
Procedures which could reasonably be expected to have a material adverse effect
on the collectability of the Receivables; or
 
(m)          a material adverse change shall occur in the condition (financial
or otherwise), business, operations or properties of the Servicer which could
reasonably be expected to materially adversely affect the ability of the
Servicer to perform its obligations under the Servicing Agreement and any other
Basic Documents to which it is a party; or
 
(n)          a final judgment for the payment of money in excess of $1,500,000
shall have been rendered against the Servicer by a court of competent
jurisdiction and such judgment shall not have been discharged or satisfied or
stayed pending appeal within thirty (30) days from the date of such judgment and
such judgment could reasonably be expected to have a material adverse impact on
the Receivables;
 
then, the Agent may, in its sole discretion, or shall at the direction of the
Required Lenders in their discretion, by delivering a Servicer Termination
Notice to the Borrower and the Servicer, terminate the servicing
responsibilities of the Servicer hereunder, without demand, protest or further
notice of any kind, all of which are hereby waived by the Servicer.  Upon any
such declaration, all authority and power of the Servicer under this Agreement
shall pass to and be vested in the Successor Servicer appointed pursuant to
Section 11.02.
 
All reasonable and customary related costs of replacing the Servicer and
transferring the servicing of the Receivables to a Successor Servicer, including
but not limited to all internal and external costs and reimbursable expenses of
the Servicer, shall be borne by the Servicer.
 
Section 9.03          Amortization Events.
 
If any of the following events (each, an “Amortization Event”) shall occur:
 
(a)          the Lender’s activities are terminated by a regulatory authority;
or
 
(b)          an Event of Default shall have occurred, is continuing beyond the
applicable grace period and has not been waived; or
 
(c)          the average of the Dilution Ratios for any three (3) consecutive
Remittance Periods exceeds, and continues to exceed, 2.00% (or 2.50% during the
first six Remittance Periods after the Original Closing Date); or
 
(d)          a material adverse change shall occur in the condition (financial
or otherwise), business, operations or properties of the Borrower, the Servicer
or the Parent which, in the Agent’s reasonable discretion, has or would have,
through the lapse of time, in any manner an adverse effect on the ability to
collect the Receivables; or
 
103

--------------------------------------------------------------------------------

(e)          breach by the Servicer of a Financial Covenant; or
 
(f)          a Servicer Event of Default shall have occurred and is continuing
beyond the applicable grace period; or
 
(g)          the Borrower shall have made payments of amounts in excess of
$500,000 or the Parent or a Servicer shall have made payments of amounts in
excess of $7,500,000 not covered by insurance in settlement of any litigation;
 
then, the Agent may, in its sole discretion, or shall at the direction of the
Required Lenders in their discretion, by notice to the Borrower and the Servicer
declare the Amortization Date to have occurred, whereupon the Amortization Date
shall forthwith occur, without demand, protest or further notice of any kind,
all of which are hereby expressly waived by the Borrower and the Lenders shall
not make any further Advances to the Borrower.
 
Section 9.04          Representations Regarding Receivable.  The parties hereby
agree that, anything contained in this Agreement or any other Basic Document to
the contrary notwithstanding, a breach of any representation or warranty
contained herein or therein with respect to a Receivable will not in and of
itself constitute an Event of Default, a Servicer Event of Default or an
Amortization Event and that the sole remedies available to the Agent and the
Lenders in respect thereof shall be (i) to remove such Receivable from the
Borrowing Base, (ii) to enforce any provisions of this Agreement or any other
Basic Document in respect of indemnities provided by the Parent, the Servicer,
any Originator or the Borrower in respect thereof, and (iii) to enforce the
provisions of the applicable PSA in respect thereof; it being understood,
however, that nothing contained in this Section 9.04 shall prevent the failure
of the Borrowers, the Servicer or the Parent to comply with any of the
provisions referenced in clauses (i), (ii) or (iii) above from constituting an
Event of Default, a Servicer Event of Default or an Amortization Event.
 
ARTICLE X

REMEDIES
 
Section 10.01          Actions Upon an Event of Default.
 
If an Event of Default shall have occurred and be continuing, then  the Agent in
its sole discretion may exercise in respect of the Collateral all of the rights
and remedies of a secured party upon default under the UCC (such rights and
remedies to be cumulative and nonexclusive), in addition to any and all other
rights and remedies otherwise available to it, and, in addition, may take the
following remedial actions:
 
(a)          The Agent may with the consent of, or shall at the direction of,
the Required Lenders in their sole discretion, without notice to the Borrower
except as required by law and at any time or from time to time, charge, set-off
and otherwise apply all or any part of the Obligations against amounts payable
to the Borrower from the Bank Accounts or any part of such Bank Accounts in
accordance with the priorities required by Section 10.03.
 
104

--------------------------------------------------------------------------------

(b)          The Agent may with the consent of, or shall at the direction of,
the Required Lenders in their sole discretion, without notice except as
specified below, solicit and accept bids for and sell the Collateral or any part
of the Collateral in one or more parcels at public or private sale, at any
exchange, broker’s board or at any of the Agent’s offices or elsewhere, for
cash, on credit or for future delivery, and upon such other terms as the Agent
may deem commercially reasonable.  The Borrower agrees that, to the extent
notice of sale shall be required by law, at least twenty (20) days’ notice to
the Borrower of the time and place of any public sale or the time after which
any private sale is to be made shall constitute reasonable notification.  The
Agent shall not be obligated to make any sale of Collateral regardless of notice
of sale having been given.  The Agent may adjourn any public or private sale
from time to time by announcement at the time and place fixed for such sale, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned.  Every such sale shall operate to divest all right, title,
interest, claim and demand whatsoever of the Borrower in and to the Collateral
so sold, and shall be a perpetual bar, both at law and in equity, against the
Borrower, any Person claiming the Collateral sold through the Borrower and its
successors or assigns.
 
(c)          Upon the completion of any sale under Section 10.01(b), the
Borrower will deliver or cause to be delivered all of the Collateral sold to the
purchaser or purchasers at such sale on the date of sale, or within a reasonable
time thereafter if it shall be impractical to make immediate delivery, but in
any event full title and right of possession to such property shall pass to such
purchaser or purchasers forthwith upon the completion of such sale. 
Nevertheless, if so requested by the Agent or by any purchaser, the Borrower
shall confirm any such sale or transfer by executing and delivering to such
purchaser all proper instruments of conveyance and transfer and releases as may
be designated in any such request.
 
(d)          At any sale under Section 10.01(b), the Lenders, the Agent or any
Secured Party may bid for and purchase the property offered for sale and, upon
compliance with the terms of sale, may hold, retain and dispose of such property
without further accountability therefor.
 
(e)          The Agent may exercise at the Borrower’s expense any and all rights
and remedies of the Borrower under or in connection with the Borrower Assigned
Agreements or the other Collateral, including any and all rights of the Borrower
to demand or otherwise require payment of any amount under, or performance of
any provisions of, the Borrower Assigned Agreements.
 
Section 10.02          Receipt of Payments in Trust.
 
All payments received by the Borrower or the Servicer under or in connection
with the Collateral shall be received in trust for the benefit of the Agent,
shall be segregated from other funds of such party and shall be forthwith paid
over to the Agent or deposited in the Lockbox Account applicable thereto in the
same form as so received (with any necessary endorsement).
 
Section 10.03          Application of Proceeds.
 
Upon the occurrence of an Event of Default which has not been waived, any cash
held by or on behalf of the Agent as Collateral, whether from Receivables or
otherwise, and all cash proceeds received by the Agent in respect of any sale
of, collection from or other realization upon all or any part of the Collateral,
shall be applied as set forth in Section 6.04.  The Borrower shall remain liable
for any deficiency if the proceeds of the Collateral are insufficient to repay
the Obligations in full.  Any surplus of such cash or cash proceeds held by or
on behalf of the Agent shall be disposed of in accordance with Section 6.07.
 
105

--------------------------------------------------------------------------------

Section 10.04          Exercise of Remedies.
 
No failure or delay on the part of the Agent or any Lender to exercise any
right, power or privilege under this Agreement and no course of dealing between
the Borrower or the Servicer, on the one hand, and the Agent or the Lenders, on
the other hand, shall operate as a waiver of such right, power or privilege, nor
shall any single or partial exercise of any right, power or privilege under this
Agreement preclude any other or further exercise of such right, power or
privilege or the exercise of any other right, power or privilege.  The rights
and remedies expressly provided in this Agreement are cumulative and not
exclusive of any rights or remedies which the Agent or the Secured Parties would
otherwise have pursuant to law or equity.  No notice to or demand on any party
in any case shall entitle such party to any other or further notice or demand in
similar or other circumstances, or constitute a waiver of the right of the other
party to any other or further action in any circumstance without notice or
demand.
 
Section 10.05          Severability of Remedies.
 
The invalidity of any remedy in any jurisdiction shall not invalidate such
remedy in any other jurisdiction.  The invalidity or unenforceability of the
remedies herein provided in any jurisdiction shall not in any way affect the
right of the enforcement in such jurisdiction or elsewhere of any of the other
remedies herein provided.
 
Section 10.06          Waiver of Agreement.
 
The Borrower agrees, to the full extent that it may lawfully so agree, that
neither it nor anyone claiming through or under it will set-off, claim or seek
to take advantage of any appraisement, valuation, stay, extension or redemption
law now or hereafter in force in any locality where any Collateral may be
situated in order to prevent, hinder or delay the enforcement or foreclosure of
the security interests granted pursuant to this Agreement, or the absolute sale
of any of the Collateral or any part thereof, or the final and absolute putting
into possession thereof, immediately after such sale, of the purchasers thereof,
and the Borrower, for itself and all who may at any time claim through or under
it, hereby waives, to the full extent that it may be lawful so to do, the
benefit of all such laws, and any and all right to have any of the properties or
assets constituting the Collateral marshalled upon any such sale, and agrees
that the Agent or any court having jurisdiction to foreclose the security
interests granted in this Agreement may sell the Collateral as an entirety or in
such parcels as the Agent or such court may determine.
 
106

--------------------------------------------------------------------------------

Section 10.07          Power of Attorney.
 
The Borrower hereby irrevocably appoints the Agent its true and lawful attorney
(with full power of substitution) in its name, place and stead and at its
expense, in connection with the enforcement of the rights and remedies provided
for in this Article X, including with the following powers:  (a) to give any
necessary receipts or acquittance for amounts collected or received hereunder,
(b) to make all necessary transfers of the Collateral in connection with any
sale or other disposition made pursuant hereto, (c) to execute and deliver for
value all necessary or appropriate bills of sale, assignments and other
instruments in connection with any such sale or other disposition, (d) to sign
any agreements, orders or other documents in connection with or pursuant to any
Basic Document, and (e) to take and perform any applicable foreclosure action
(including notifying and communicating with all relevant Obligors) with respect
to any Related Security for any Receivable financed hereunder, the Borrower and
the Servicer hereby ratifying and confirming all that such attorney (or any
substitute) shall lawfully do hereunder and pursuant hereto.  Nevertheless, if
so requested by the Agent or a purchaser of Collateral, the Borrower shall
ratify and confirm any such sale or other disposition by executing and
delivering to the Agent or such purchaser all proper bills of sale, assignments,
releases and other instruments as may be designated in any such request.  The
Borrower shall provide the Agent with a separate power of attorney with respect
to Section 7.04(b) and this Section 10.07, but such power of attorney shall be
used by the Agent only subject to, and in a manner consistent with, such
Sections.
 
Section 10.08          Continuing Security Interest.
 
This Agreement shall create a continuing security interest in the Collateral
until the satisfaction of Section 6.07 of this Agreement.
 
ARTICLE XI

SUCCESSOR SERVICER
 
Section 11.01          Servicer Not to Resign.
 
The Servicer shall not resign from the obligations and duties hereby imposed on
it except upon determination that (a) the performance of its duties hereunder
has become impermissible under applicable law, and (b) there is no reasonable
action which the Servicer could take to make the performance of its duties
hereunder permissible under applicable law.  Any such determination permitting
the resignation of the Servicer shall be evidenced as to clause (a) above by an
opinion of counsel to such effect delivered to the Agent.  No such resignation
shall become effective until a successor servicer shall have assumed the
responsibilities and obligations of the Servicer in accordance with Section
11.02.
 
Section 11.02          Appointment of the Successor Servicer.
 
In connection with the termination of a Servicer’s responsibilities under this
Agreement pursuant to Section 9.02 or 11.01, the Backup Servicer or such other
third-party servicer as the Agent may designate in its sole discretion (such
successor Servicer being referred to as the “Successor Servicer”) shall succeed
to all rights and assume all of the responsibilities, duties and liabilities of
the Servicer under this Agreement; provided, however, that neither the Backup
Servicer nor any other Successor Servicer shall have any responsibility for any
actions of the Servicer prior to the termination of the Servicer or the date of
the termination of the Servicer or its appointment as Successor Servicer, as
applicable; and provided, further, that the duties of the Backup Servicer when
acting as Successor Servicer shall be limited as set forth in the Backup
Servicing Agreement.  The Backup Servicer, when acting as Servicer, may be
replaced in its role as Servicer at any time by the Agent upon the appointment
of another Successor Servicer in accordance with the provisions of the Backup
Servicing Agreement.  In selecting a Successor Servicer, the Agent may obtain
bids from any potential Successor Servicer and may agree to any bid it deems
appropriate.  The Successor Servicer shall accept its appointment by executing,
acknowledging and delivering to the Agent an instrument in form and substance
acceptable to the Agent.
 
107

--------------------------------------------------------------------------------

Section 11.03          Duties of the Servicers.
 
At any time following the appointment of a Successor Servicer, the Servicer
agrees that it will terminate its activities as Servicer hereunder in a manner
acceptable to the Agent so as to facilitate the transfer of servicing to the
Successor Servicer including, without limitation, timely delivery (i) to the
Agent of any funds that were required to be remitted to the Agent for deposit in
the Lockbox Accounts and (ii) to the Successor Servicer, at a place selected by
the Successor Servicer, of all Records and other information with respect to the
Collateral.  The Servicer shall account for all funds and shall execute and
deliver such instruments and do such other things as may reasonably be required
to more fully and definitely vest and confirm in the Successor Servicer all
rights, powers, duties, responsibilities, obligations and liabilities of the
Servicer.
 
Section 11.04          Effect of Termination or Resignation.
 
Any termination or resignation of the Servicer under this Agreement shall not
affect any claims that the Borrower, the Agent, any Lender or any Indemnified
Party may have against the Servicer for events or actions taken or not taken by
the Servicer arising prior to any such termination or resignation.
 
Section 11.05          Services Following Termination.
 
Following any termination or resignation of the Servicer under this Agreement, 
the Agent may nevertheless engage the Servicer to continue to invoice Unbilled
Receivables, and the Servicer agrees that, upon the request of the Agent, it
shall act in good faith to negotiate terms for such engagement for compensation
comparable to the portion of its previous Servicing Fee allocable to such
services, and comparable to what other providers of such services would charge
therefor.
 
ARTICLE XII

INDEMNIFICATION
 
Section 12.01          Indemnities by the Borrower.
 
(a)          Without limiting any other rights that the Agent, the Lenders (or
their respective permitted assigns), any Affected Party, the US Check Processing
Bank, the US Lockbox Account Bank, the UK Lockbox Account Bank, the US
Collection Account Bank or the UK Collection Account Bank, or any director,
officer, employee or agent or incorporator of such party (each, an “Indemnified
Party”) may have hereunder or under applicable law, the Borrower hereby agrees
to indemnify, defend and hold harmless each Indemnified Party on an after-tax
basis from and against any and all claims, losses, liabilities, obligations,
damages, penalties, actions, judgments, suits, and related costs and expenses of
any nature whatsoever, including reasonable attorneys’ fees and disbursements
(all of the foregoing being collectively referred to as “Indemnified Amounts”)
which may be imposed on, incurred by or asserted against an Indemnified Party in
any way arising out of or relating to (i) this Agreement, the other Basic
Documents and the other documents and agreements contemplated hereby or thereby,
the performance by the Borrower of its obligations hereunder and thereunder and
the consummation of the transactions  contemplated hereby and thereby, (ii) any
claim, litigation, investigation or proceeding relating to any of the foregoing
whether or not any Indemnified Party is a party thereto, (iii) any breach of any
representation, warranty or covenant by or on behalf of the Borrower under any
Basic Document to which it is a party, (iv) the financing or the pledge of any
of the Collateral, or (v) any Receivable; excluding, however, Indemnified
Amounts to the extent resulting solely from gross negligence or willful
misconduct on the part of such Indemnified Party.  Without limiting or being
limited by the foregoing, the Borrower shall pay on demand to each Indemnified
Party any and all amounts necessary to indemnify, defend and hold harmless such
Indemnified Party from and against any and all Indemnified Amounts relating to
or resulting from:
 
108

--------------------------------------------------------------------------------

I.          reliance on any representation or warranty made or deemed made by
the Borrower (or any of its officers) under or in connection with any Basic
Document to which it is a party or any report or other information delivered by
or on behalf of the Borrower pursuant thereto which shall have been incorrect in
any respect when made or deemed made or delivered;
 
II.          the failure by the Borrower to comply with any term, provision or
covenant contained in any Basic Document or any agreement executed by it in
connection with this Agreement or with any applicable law, rule or regulation
with respect to any Receivable, or the nonconformity of any Receivable with any
such applicable law, rule or regulation; or
 
III.          the failure to vest and maintain vested in the Borrower legal and
equitable title to and ownership of the Receivables that are, or are purported
to be, Eligible Receivables, together with all Collections in respect thereof,
free and clear of any Adverse Claim (other than Permitted Liens) or Restrictions
on Transferability (except as permitted hereunder) whether existing at the time
of the purchase of such Receivable or at any time thereafter, and to maintain or
transfer to the Agent a first priority, Perfected security interest therein.
 
(b)          Any Indemnified Amounts subject to the indemnification provisions
of this Section 12.01 not paid in accordance with Article VI, to the extent that
funds are available therefor in accordance with the provisions of Article VI,
shall be paid to the Indemnified Party within five (5) Business Days following
demand therefor.
 
109

--------------------------------------------------------------------------------

(c)          The Borrower hereby waives and releases each Indemnified Party from
any and all losses, claims, damages, and liabilities, known or unknown, foreseen
or unforeseen, which exist or which may arise in the future under common
statutory law, except those arising as a result of such Indemnified Party’s
gross negligence or willful misconduct.
 
(d)          The US Check Processing Bank, the US Lockbox Account Bank, the UK
Lockbox Account Bank, the US Collection Account Bank and the UK Collection
Account Bank and each other Indemnified Party affiliated with any of the
foregoing and not a party hereto shall be a third-party beneficiary with respect
to its right to receive Indemnified Amounts pursuant to this Section 12.01; it
being understood that any Indemnified Amounts payable to such Persons under this
Section 12.01 shall be paid solely pursuant to Section 6.03 or 6.04, as the case
may be, and all such rights, and such rights of the Agent, shall survive the
resignation or removal of such Indemnified Party as Agent, the US Check
Processing Bank, the US Lockbox Account Bank, the UK Lockbox Account Bank, the
US Collection Account Bank or the UK Collection Account Bank, as the case may
be.
 
Section 12.02          Indemnities by the Servicer.
 
(a)          Without limiting any other rights that an Indemnified Party may
have hereunder or under applicable law, the Servicer hereby agrees to indemnify
each Indemnified Party from and against any and all Indemnified Amounts that may
be imposed on, incurred by or asserted against an Indemnified Party in any way
arising out of or relating to (i) the performance by the Servicer of its
obligations hereunder and thereunder, (ii) any claim, litigation, investigation
or proceeding relating to the Servicer whether or not any Indemnified Party is a
party thereto or (iii) any breach of any representation, warranty or covenant by
or on behalf of the Servicer under any Basic Document to which it is a party,
excluding, however, Indemnified Amounts to the extent (x) resulting from gross
negligence or willful misconduct on the part of such Indemnified Party or (y)
constituting credit recourse for performance of the Collateral.  Without
limiting or being limited by the foregoing (but subject to the exclusions in the
immediately preceding sentence), the Servicer shall pay on demand to each
Indemnified Party any and all amounts necessary to indemnify such Indemnified
Party from and against any and all Indemnified Amounts relating to or resulting
from:
 
(i)          reliance on any representation or warranty made or deemed made by
the Servicer (or any of its officers) under or in connection with any Basic
Document or any report or other information delivered by the Servicer pursuant
thereto which shall have been incorrect in any respect when made or deemed made
or delivered; or
 
(ii)          the failure by the Servicer to comply with any term, provision or
covenant contained in any Basic Document or any agreement executed by it in
connection with this Agreement or with any applicable law, rule or regulation
with respect to any Receivable, or the imposition of any Adverse Claim (except
as permitted hereunder) with respect to a Receivable as a result of the
Servicer’s actions hereunder.
 
(b)          Any Indemnified Amounts subject to the indemnification provisions
of this Section shall be paid to the Indemnified Party within five (5) Business
Days following demand therefor.
 
110

--------------------------------------------------------------------------------

(c)          The US Check Processing Bank, the US Lockbox Account Bank, the UK
Lockbox Account Bank, the US Collection Account Bank, the UK Collection Account
Bank and each other Indemnified Party affiliated with any of the foregoing and
not a party hereto shall be a third-party beneficiary with respect to its right
to receive Indemnified Amounts pursuant to this Section 12.02, and all such
rights, and such rights of the Agent, shall survive the resignation or removal
of such Indemnified Party as Agent, the US Check Processing Bank, the US Lockbox
Account Bank, the UK Lockbox Account Bank, the US Collection Account Bank or the
UK Collection Account Bank, as the case may be.
 
ARTICLE XIII

THE AGENT
 
Section 13.01          Authorization and Action.
 
Each Lender hereby designates and appoints DZ Bank as Agent hereunder, and
authorizes the Agent to take such actions as agent on its behalf and to exercise
such powers as are delegated to the Agent by the terms of this Agreement
together with such powers as are reasonably incidental thereto.  The Agent shall
not have any duties or responsibilities except those expressly set forth herein
or any fiduciary relationship with any Lender and no implied covenants,
functions, responsibilities, duties, obligations or liabilities on the part of
the Agent shall be read into this Agreement or otherwise exist for the Agent. 
In performing its functions and duties hereunder, the Agent shall act solely as
agent for the Lenders and does not assume nor shall be deemed to have assumed
any obligation or relationship of trust or agency with or for the Borrower or
the Servicer or any of its respective successors or assigns.  The Agent shall
not be required to take any action that exposes the Agent to personal liability
or that is contrary to this Agreement or applicable law.  The appointment and
authority of the Agent hereunder shall terminate at the indefeasible payment in
full of the Obligations.
 
Section 13.02          Delegation of Duties.
 
The Agent may execute any of its duties under this Agreement by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  The Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.
 
Section 13.03          Exculpatory Provisions.
 
Neither the Agent nor any of its directors, officers, agents or employees shall
be (i) liable for any action lawfully taken or omitted to be taken by it or them
under or in connection with this Agreement or any other Basic Document (except
for its, their or such Person’s own gross negligence or willful misconduct), or
(ii) responsible in any manner to any Secured Party for any recitals,
statements, representations or warranties made by the Borrower or the Servicer
contained in this Agreement or any other Basic Document or in any certificate,
report, statement or other document referred to or provided for in, or received
under or in connection with, this Agreement or any other Basic Document or for
the value, validity, effectiveness, genuineness, enforceability or sufficiency
of this Agreement or any other Basic Document or any other document furnished in
connection herewith, or for any failure of the Borrower or the Servicer to
perform its obligations hereunder or thereunder, or for the satisfaction of any
condition specified in Article III.  The Agent shall not be under any obligation
to any Secured Party to ascertain or to inquire as to the observance or
performance of any of the agreements or covenants contained in, or conditions
of, this Agreement or any other Basic Document, or to inspect the properties,
books or records of the Borrower or the Servicer, except as specified herein. 
The Agent shall not be deemed to have knowledge of any Event of Default unless
the Agent has received notice from the Borrower, a Servicer or a Secured Party.
 
111

--------------------------------------------------------------------------------

Section 13.04          Reliance.
 
The Agent shall in all cases be entitled to rely, and shall be fully protected
in relying, upon any document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons
and upon advice and statements of legal counsel (including, without limitation,
counsel to the Borrower or a Servicer), independent accountants and other
experts selected by the Agent.  The Agent shall in all cases be fully justified
in failing or refusing to take any action under this Agreement or any other
document furnished in connection herewith unless it shall first receive such
advice or concurrence of the Agent, the Required Lenders or all of the Lenders,
as applicable, as it deems appropriate or unless it shall first be indemnified
to its satisfaction by the Lenders; provided, however, that unless and until the
Agent shall have received such advice or concurrence, the Agent may take or
refrain from taking any action, as the Agent shall deem advisable and in the
best interests of the Secured Parties.  The Agent shall in all cases be fully
protected in acting, or in refraining from acting, in accordance with a request
of the Required Lenders or all of the Lenders, as applicable, and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Secured Parties.
 
Section 13.05          Non-Reliance on Agent and Other Lenders.
 
Each Lender expressly acknowledges that neither the Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates has made
any representations or warranties to it and that no act by the Agent hereafter
taken, including, without limitation, any review of the affairs of the Borrower
or the Servicer, shall be deemed to constitute any representation or warranty by
the Agent.  Each Lender represents and warrants to the Agent that it has and
will, independently and without reliance upon the Agent or any other Lender and
based on such documents and information as it has deemed appropriate, made its
own appraisal of and investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of the Borrower
and made its own decision to enter into this Agreement.
 
Section 13.06          Reimbursement and Indemnification.
 
The Lenders agree to reimburse and indemnify, defend and hold harmless the Agent
and each of its officers, directors, employees, representatives and agents
ratably (based on their respective Commitments), to the extent not paid or
reimbursed by the Borrower or the Servicer (i) for any amounts for which the
Agent, acting in its capacity as Agent, is entitled to reimbursement by the
Borrower hereunder and (ii) for any other expenses incurred by the Agent, in its
capacity as Agent and acting on behalf of the Lenders, in connection with the
administration and enforcement of this Agreement and the other Basic Documents.
 
112

--------------------------------------------------------------------------------

Section 13.07          Agent in Its Individual Capacity.
 
The Agent and each of its Affiliates may make loans to, accept deposits from and
generally engage in any kind of business with the Borrower or the Servicer or
any Affiliate of the Borrower or the Servicer as though the Agent were not the
Agent hereunder.  With respect to the making of Advances pursuant to this
Agreement, the Agent and each of its respective Affiliates shall have the same
rights and powers under this Agreement as any Lender and may exercise the same
as though it were not the Agent, and the terms “Lender” and “Lenders” shall
include the Agent, in its individual capacity.
 
Section 13.08          Successor Agent.
 
The Agent may, upon thirty (30) Business Days’ prior written notice to the
Borrower and the Servicer, and the Agent will, at the direction of the Required
Lenders, resign as Agent; provided, however, in either case, that a Lender
agrees to become the successor Agent in such capacity hereunder in accordance
with the next sentence with the approval of the Borrower and the Required
Lenders.  If the Agent shall resign under this Agreement, then the Required
Lenders during such period shall, with the consent of the Borrower, appoint from
among the Lenders a successor agent, whereupon such successor agent shall
succeed to the rights, powers and duties of such Agent, and the term “Agent”
shall mean such successor agent, effective upon its acceptance of such
appointment and its delivery of a duly executed counterpart of this Agreement,
and such former Agent’s rights, powers and duties as Agent shall be terminated,
without any other or further act or deed on the part of such former agent or any
of the parties to this Agreement.  After such retiring agent’s resignation
hereunder as Agent, the provisions of Article XII or this Article XIII shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Agent under this Agreement.  Notice of the appointment of a successor
Agent shall be provided by the new Agent to the Borrower and the Servicer.  Such
resigning or removed Agent shall cooperate with the successor Agent in order to
transfer its rights and obligations as Agent hereunder to such successor Agent
(including, in order to transfer, assign and Perfect the security interest of
such Agent for the benefit of the Secured Parties in the Collateral), and hereby
authorizes the filing of all financing statement and/or the recordation of all
certificates, instruments or other records necessary under the laws of any
applicable state.
 
113

--------------------------------------------------------------------------------

ARTICLE XIV

ASSIGNMENTS; PARTICIPATIONS
 
Section 14.01          Assignments and Participations.
 
(a)          Each Lender may, upon written notice to the Agent, and, solely to
the extent required by the commercial paper program of any Issuer, Moody’s, S&P,
Fitch, DBRS and Taiwan Ratings, shall assign to one or more banks or other
entities all or a portion of its rights and obligations under this Agreement;
provided, however, that (i) each such assignment shall be of a constant, and not
a varying, percentage of all of the assigning Lender’s rights and obligations
under this Agreement, (ii) the amount of the Commitment, if applicable with
respect to any Lender, of the assigning Lender being assigned pursuant to each
such assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event be less than the lesser of (A)
$10,000,000 or an integral multiple of $1,000,000 in excess of that amount and
(B) the full amount of the assigning Lender’s Commitment, if applicable with
respect to any Lender, (iii)  the parties to each such assignment shall execute
and deliver to the Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with a processing and recordation fee of
$5,000 or such lesser amount as shall be approved by the Agent (iv) the parties
to each such assignment shall have agreed to reimburse the Agent for all fees,
costs and expenses (including, without limitation, the reasonable fees and
out-of-pocket expenses of counsel for the Agent) incurred by the Agent in
connection with such assignment and (v) unless an Event of Default shall have
occurred and be continuing, or such assignment shall be to an Affiliate of such
Lender, the Borrower shall have consented to such assignment.  Upon such
execution, delivery and acceptance by the Agent and the recording by the Agent,
from and after the effective date specified in each Assignment and Acceptance,
which effective date shall be the date of acceptance thereof by the Agent,
unless a later date is specified therein, (i) the assignee thereunder shall be a
party hereto and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment and Acceptance, have the rights and
obligations of a Lender hereunder and (ii) the Lender assignor thereunder shall,
to the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment and Acceptance, relinquish its rights and be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto).
 
(b)          By executing and delivering an Assignment and Acceptance, the
Lender assignor thereunder and the assignee thereunder confirm to and agree with
each other and the other parties hereto as follows: (i) other than as provided
in such Assignment and Acceptance, such assigning Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Basic Document or any other instrument or
document furnished pursuant hereto or thereto; (ii) such assigning Lender makes
no representation or warranty and assumes no responsibility with respect to the
financial condition of any Issuer, if applicable, with respect to which such
assigning Lender acts as the Lender related thereto, or the performance or
observance by such Issuer of any of its obligations under this Agreement or any
other instrument or document furnished pursuant hereto; (iii) such assignee
confirms that it has received a copy of this Agreement and the other Basic
Documents, together with copies of such financial statements and other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon the Agent, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such assignee appoints and
authorizes each of the Agent to take such action as agent on its behalf and to
exercise such powers under this Agreement as are delegated to such agent by the
terms hereof, together with such powers as are reasonably incidental thereto;
and (vi) such assignee agrees that it will perform in accordance with their
terms all of the obligations which by the terms of this Agreement are required
to be performed by it as an Lender.
 
114

--------------------------------------------------------------------------------

(c)          The Agent, acting solely for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at its address referred to herein a copy of each
Assignment and Acceptance delivered to and accepted by it and a register for the
recordation of the names and addresses of the Lenders and the related Commitment
(if applicable) of, and the principal amount (and stated interest) of, each
Advance by each Lender from time to time (the “Register”).  The entries in the
Register shall be conclusive and binding for all purposes, absent manifest
error, and the Borrower and the Lenders may treat each Person whose name is
recorded in the Register as a Lender hereunder for all purposes of this
Agreement.  The Register shall be available for inspection by any Lender at any
reasonable time and from time to time upon reasonable prior notice.
 
(d)          Subject to the provisions of Section 14.01(a), upon its receipt of
an Assignment and Acceptance executed by an assigning Lender and an assignee,
the Agent shall, if such Assignment and Acceptance has been completed and is in
a form acceptable to the Agent, accept such Assignment and Acceptance, and the
Agent shall then record the information contained therein in the Register.
 
(e)          Each Lender may sell participations to one or more banks or other
entities in or to all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Commitment, if
applicable, and each Advance made by it); provided, however, that (i) such
Lender’s obligations under this Agreement (including, without limitation, its
Commitment, if applicable, hereunder) shall remain unchanged, (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations and (iii) the Agent and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Notwithstanding anything herein to
the contrary, each participant shall have the rights of a Lender (including any
right to receive payment) under Sections 2.09, 2.10 and 2.11; provided, however,
that no participant shall be entitled to receive payment under any such Section
in excess of the amount that would have been payable under such Section by the
Borrower to the Lender granting its participation had such participation not
been granted, except to the extent that such entitlement to receive a greater
payment results from a change in law that occurs after the participant acquired
the applicable participation and no Lender granting a participation shall be
entitled to receive payment under either such Section in an amount which exceeds
the sum of (i) the amount to which such Lender is entitled under such Section
with respect to any portion of any Advance made by such Lender which is not
subject to any participation plus (ii) the aggregate amount to which its
participants are entitled under such Sections with respect to the amounts of
their respective participations.  With respect to any participation described in
this Section 14.01(e), the participant’s rights as set forth in the agreement
between such participant and the applicable Lender to agree to or to restrict
such Lender’s ability to agree to any modification, waiver or release of any of
the terms of this Agreement or any other Basic Document or to exercise or
refrain from exercising any powers or rights which such Lender may have under or
in respect of this Agreement or any other Basic Document shall be limited to the
right to consent to any of the matters set forth in Section 2.01.
 
115

--------------------------------------------------------------------------------

(f)          Each Lender may, in connection with any assignment or participation
or proposed assignment or participation pursuant to this Section 14.01, and with
prior notice to the Borrower, disclose to the assignee or participant or
proposed assignee or participant any information relating to the Borrower or the
Servicer furnished to such Lender by or on behalf of the Borrower, the Parent or
the Servicer; provided, that the party receiving such information shall agree to
be bound by confidentiality provisions comparable to those set forth in Section
16.04.
 
(g)          In the event a Lender makes demand for compensation pursuant to
Section 2.09, Section 2.10 or Section 2.11, the related Issuer may, and, upon
the direction of the Borrower and prior to the occurrence of an Event of
Default, shall attempt to, in any such case, notwithstanding any provision to
the contrary herein, replace such Lender with another Person by giving three (3)
Business Days’ prior written notice to such Lender.  In the event of the
replacement of a Lender, such Lender agrees (i) to assign all of its rights and
obligations hereunder to the assignee selected by the related Issuer upon
payment to such Lender of the amount of such Lender’s Advances together with any
accrued and unpaid Loan Interest thereon, all accrued and unpaid fees owing to
such Lender and all other amounts owing to such Lender hereunder and (ii) to
execute and deliver an Assignment and Acceptance and such other documents
evidencing such assignment as shall be necessary or reasonably requested by the
Agent.
 
(h)          Nothing herein shall prohibit any Lender from pledging or assigning
as collateral any of its rights under this Agreement to any Federal Reserve Bank
in accordance with applicable law and any such pledge or collateral assignment
may be made without compliance with this Section.
 
(i)          Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each participant and the principal
amounts (and stated interest) of each participant’s interest in the Advances or
other obligations under the loan documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations or
proposed Section 1.163-5 of such regulations and any applicable amended or
successor regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Agent (in its capacity as Agent) shall have no
responsibility for maintaining a Participant Register.
 
116

--------------------------------------------------------------------------------

ARTICLE XV

LETTER OF CREDIT
 
Section 15.01          Letter of Credit.
 
(a) Subject to the terms and conditions hereof and the satisfaction of the
applicable conditions set forth in Article III and this Article XV, the LC
Issuer shall issue or cause the issuance of Letters of Credit denominated in
Dollars at the request of the Borrower; provided, however, that the LC Issuer
will not be required to issue or cause to be issued any Letters of Credit to the
extent that (x) the provisions of paragraph (b) of this Section 15.01 are not
satisfied (in any case where a party other than the Borrower is to be named as
applicant on the Letter of Credit), (y) the beneficiary of the Letter of Credit
and the form and substance of the Letter of Credit documentation shall not have
been approved by the LC Issuer in its sole discretion or (z) after giving effect
thereto:
 
(i)          the Advances Outstanding plus the LC Participation Amount would
exceed the Maximum Facility Amount at such time;
 
(ii)          the Advances Outstanding plus the Adjusted LC Participation Amount
would exceed the Borrowing Base at such time;
 
(iii)          the LC Participation Amount would exceed the LC Limit at such
time; or
 
(iv)          the LC Participation Amount would exceed the aggregate of the
Commitments of the LC Participants at such time.
 
(b)          In its LC Request, the Borrower may request that an Originator or
the Parent or one of the Parent’s other Affiliates be authorized by the LC
Issuer to act as the applicant thereof on behalf of the Borrower.  The LC Issuer
may decline to comply with any LC Request in its sole discretion unless the
Agent shall be satisfied that the circumstances regarding the use of the Letter
of Credit are substantially similar to the circumstances described in the
Troutman Sanders LLP true sale and nonconsolidation opinions delivered on the
Original Closing Date pursuant to Section 3.01(i) and the perfection opinion
delivered by Troutman Sanders LLP and the security interest and true sale
opinions delivered by Osborne Clark on the Amendment Effective Date pursuant to
Sections 3.03(h) and 3.03(i).  In cases where an Originator or the Parent or one
of the Parent’s other Affiliates acts as the applicant for a Letter of Credit,
it is acknowledged and agreed that such authority to act as an applicant is for
accommodation purposes, and that Section 15.03 shall apply thereto.
 
(c)          Interest shall accrue on all amounts drawn under Letters of Credit
for each day on and after the applicable Drawing Date so long as such drawn
amounts shall have not been reimbursed to the LC Issuer pursuant to the terms
hereof.
 
Section 15.02          Issuance of Letters of Credit; Participations.
 
(a)          The Borrower may request the LC Issuer, upon two (2) Business Days’
prior written notice submitted on or before 1:00 p.m. (New York City time), to
issue a Letter of Credit by delivering to the Agent, each Lender and the LC
Issuer, the LC Issuer’s form of Letter of Credit Application (the “Letter of
Credit Application”), substantially in the form of Exhibit I attached hereto and
an LC Request, in each case completed to the reasonable satisfaction of the
Agent and the LC Issuer; and such other certificates, documents and other papers
and information as the Agent or the LC Issuer may reasonably request
 
117

--------------------------------------------------------------------------------

(b)          Each Letter of Credit shall, among other things, (i) provide for
the payment of sight drafts or other written demands for payment when presented
for honor thereunder in accordance with the terms thereof and when accompanied
by the documents described therein and (ii) have an expiry date not later than
twelve (12) months after such Letter of Credit’s date of issuance, extension or
renewal, as the case may be, and in no event later than twelve (12) months after
the Facility Maturity Date. The terms of each Letter of Credit may include
customary “evergreen” provisions providing that such Letter of Credit’s expiry
date shall automatically be extended for additional periods not to exceed twelve
(12) months unless, not less than thirty (30) days (or such longer period as may
be specified in such Letter of Credit) (the “Notice Date”) prior to the
applicable expiry date, the LC Issuer delivers written notice to the beneficiary
thereof declining such extension; provided, however, that if (x) any such
extension would cause the expiry date of such Letter of Credit to occur after
the date that is twelve (12) months after the Facility Maturity Date or (y) the
LC Issuer determines that any condition precedent (including, without
limitation, those set forth in Article III) to issuing such Letter of Credit
hereunder are not satisfied (other than any such condition requiring the
Borrower to submit an LC Request or Letter of Credit Application in respect
thereof), then the LC Issuer, in the case of clause (x) above, may (or, at the
written direction of any LC Participant, shall) or, in the case of clause (y)
above, shall, use reasonable efforts in accordance with (and to the extent
permitted by) the terms of such Letter of Credit to prevent the extension of
such expiry date (including notifying the Borrower and the beneficiary of such
Letter of Credit in writing prior to the Notice Date that such expiry date will
not be so extended). Each Letter of Credit shall be subject either to the
Uniform Customs and Practice for Documentary Credits (2007 Revision),
International Chamber of Commerce Publication No. 600, and any amendments or
revisions thereof adhered to by the LC Issuer or the International Standby
Practices (ISP98-International Chamber of Commerce Publication Number 590), and
any amendments or revisions thereof adhered to by the LC Issuer, as determined
by the LC Issuer.
 
(c)          Immediately upon the issuance by the LC Issuer of any Letter of
Credit (or any amendment to a Letter of Credit increasing the amount thereof),
the LC Issuer shall be deemed to have sold and transferred to each LC
Participant, and each LC Participant shall be deemed irrevocably and
unconditionally to have purchased and received from the LC Issuer, without
recourse or warranty, an undivided interest and participation, to the extent of
such LC Participant’s pro rata share thereof, in such Letter of Credit, each
drawing made thereunder and the obligations of the Borrower hereunder with
respect thereto, and any security therefor or guaranty pertaining thereto. Upon
any change in the Commitments or the relative pro rata shares of the LC
Participants pursuant to this Agreement, it is hereby agreed that, with respect
to all outstanding Letters of Credit and unreimbursed drawings thereunder, there
shall be an automatic adjustment to the participations pursuant to this clause
(c) to reflect the new pro rata shares of the assignor and assignee LC
Participant or of all LC Participants with Commitments, as the case may be. In
the event that the LC Issuer makes any payment under any Letter of Credit and
the Borrower shall not have reimbursed such amount in full to the LC Issuer
pursuant to this Agreement, each LC Participant shall be obligated to make
Participation Advances with respect to such Letter of Credit in accordance with
this Agreement.
 
118

--------------------------------------------------------------------------------

Section 15.03          Requirements for Issuance of Letters of Credit.
 
In any case where the Borrower has requested the LC Issuer to authorize someone
other than the Borrower to act as the “applicant” of a Letter of Credit in
accordance with Section 15.01(b), it is understood and agreed that
notwithstanding any such designation, and also notwithstanding anything to the
contrary in the applicable Letter of Credit Application or any ancillary request
documentation, such named applicant shall have no obligation in respect of any
Reimbursement Obligation in respect of such Letter of Credit, which in all cases
shall be the obligation of the Borrower. Notwithstanding the foregoing, it being
understood and agreed that the foregoing shall not relieve, release or otherwise
affect any Originator’s obligations under any Basic Document, including without
limitation, such Originator’s obligations pursuant to its applicable PSA.
 
Section 15.04          Disbursements; Reimbursement.
 
(a)          In the event of any request for a drawing under a Letter of Credit
by the beneficiary or transferee thereof, the LC Issuer will promptly notify the
Agent and the Borrower of such request. The Borrower shall reimburse (such
obligation to reimburse the LC Issuer shall sometimes be referred to as a
“Reimbursement Obligation”) the LC Issuer prior to noon (New York City time), on
each date that an amount is paid by the LC Issuer under any Letter of Credit
(each such date, a “Drawing Date”) in an amount equal to the amount so paid by
the LC Issuer. In the event the Borrower fails to reimburse the LC Issuer for
the full amount of any drawing under any Letter of Credit by noon (New York City
time) on the Drawing Date (including because the conditions precedent to an
Advance requested by the Borrower pursuant to Section 2.01 shall not have been
satisfied), the LC Issuer will promptly notify each LC Participant thereof and
the Borrower shall have been deemed to requested a Loan from each LC Participant
as set forth in clause (b) below. Any notice given by the LC Issuer pursuant to
this Section may be oral if promptly confirmed in writing; provided that the
lack of such a prompt written confirmation shall not affect the conclusiveness
or binding effect of such oral notice.
 
(b)          Each LC Participant shall upon any notice pursuant to clause (a)
above make available to the LC Issuer an amount in immediately available funds
equal to its Pro Rata Share of the amount of the drawing (a “Participation
Advance”), whereupon the LC Participants shall each be deemed to have made a
Loan to the Borrower in that amount. If any LC Participant so notified fails to
make available to the LC Issuer the amount of such LC Participant’s Pro Rata
Share of such amount by 2:00 p.m. (New York City time) on the Drawing Date, then
interest shall accrue on such LC Participant’s obligation to make such payment,
from the Drawing Date to the date on which such LC Participant makes such
payment (i) at a rate per annum equal to the Federal Funds Rate during the first
three days following the Drawing Date and (ii) at a rate per annum equal to the
Base Rate on and after the fourth day following the Drawing Date. The LC Issuer
will promptly give notice to each LC Participant of the occurrence of the
Drawing Date, but failure of the LC Issuer to give any such notice on the
Drawing Date or in sufficient time to enable any LC Participant to effect such
payment on such date shall not relieve such LC Participant from its obligation
under this clause (b). Each LC Participant’s Commitment shall continue until the
last to occur of any of the following events: (A) the LC Issuer ceases to be
obligated to issue or cause to be issued Letters of Credit hereunder, (B) no
Letter of Credit issued hereunder remains outstanding and uncancelled or (C) all
Secured Parties have been fully reimbursed for all payments made under or
relating to Letters of Credit.
 
119

--------------------------------------------------------------------------------

Section 15.05          Repayment of Participation Advances.
 
(a)          Upon (and only upon) receipt by the LC Issuer for its account of
immediately available funds from or for the account of the Borrower (i) in
reimbursement of any payment made by the LC Issuer under a Letter of Credit with
respect to which any LC Participant has made a Participation Advance to the LC
Issuer or (ii) in payment of Interest on the Loans made or deemed to have been
made in connection with any such draw, the LC Issuer will pay to each LC
Participant, ratably (based on the outstanding drawn amounts funded by each such
LC Participant in respect of such Letter of Credit), in the same funds as those
received by the LC Issuer; it being understood, that the LC Issuer shall retain
a ratable amount of such funds that were not the subject of any payment in
respect of such Letter of Credit by any LC Participant.
 
(b)          If the LC Issuer is required at any time to return to the Borrower,
or to a trustee, receiver, liquidator, custodian, or any official in any
Insolvency Proceeding, any portion of the payments made by the Borrower to the
LC Issuer pursuant to this Agreement in reimbursement of a payment made under a
Letter of Credit or interest or fee thereon, each LC Participant shall, on
demand of the LC Issuer, forthwith return to the LC Issuer the amount of its Pro
Rata Share of any amounts so returned by the LC Issuer plus interest at the
Federal Funds Rate, from the date the payment was first made to such LC
Participant through, but not including, the date the payment is returned by such
LC Participant.
 
(c)          If any Letters of Credit are outstanding and undrawn on the
Facility Maturity Date, the LC Collateral Account shall be funded from
Collections (or, in the Borrower’s sole discretion, by other funds available to
the Borrower) in an amount equal to the aggregate undrawn face amount of such
Letters of Credit plus all related fees to accrue through the stated expiration
dates thereof (such fees to accrue, as reasonably estimated by the LC Issuer,
the “LC Fee Expectation”).
 
Section 15.06          Documentation.
 
The Borrower agrees to be bound by the terms of the Letter of Credit Application
and by the LC Issuer’s interpretations of any Letter of Credit issued for the
Borrower and by the LC Issuer’s written regulations and customary practices
relating to letters of credit, though the LC Issuer’s interpretation of such
regulations and practices may be different from the Borrower’s own. In the event
of a conflict between the Letter of Credit Application and this Agreement, this
Agreement shall govern. The LC Issuer shall not be liable for any error,
negligence and/or mistakes, whether of omission or commission, in following the
Borrower’s instructions or those contained in the Letters of Credit or any
modifications, amendments or supplements thereto.
 
120

--------------------------------------------------------------------------------

Section 15.07          Determination to Honor Drawing Request.
 
In determining whether to honor any request for drawing under any Letter of
Credit by the beneficiary thereof, the LC Issuer shall be responsible only to
determine that the documents and certificates required to be delivered under
such Letter of Credit have been delivered and that they comply on their face
with the requirements of such Letter of Credit and that any other drawing
condition appearing on the face of such Letter of Credit has been satisfied in
the manner so set forth.
 
Section 15.08          Nature of Participation and Reimbursement Obligations.
 
Each LC Participant’s obligation in accordance with this Agreement to make
Participation Advances as a result of a drawing under a Letter of Credit, and
the obligations of the Borrower to reimburse the LC Issuer upon a draw under a
Letter of Credit, shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement and under all
circumstances, including the following circumstances:
 
(a)          any set-off, counterclaim, recoupment, defense or other right which
such LC Participant may have against the LC Issuer, the other Secured Parties,
the Borrower, the Servicer, a Sub-Servicer, an Originator, the Limited Guarantor
or any other Person for any reason whatsoever.
 
(b)          the failure of the Borrower or any other Person to comply with the
conditions set forth in this Agreement for the making of a Loan, requests for
Letters of Credit or otherwise, it being acknowledged that such conditions are
not required for the making of Participation Advances hereunder;
 
(c)          any lack of validity or enforceability of any Letter of Credit or
any set-off, counterclaim, recoupment, defense or other right which the
Borrower, the Limited Guarantor, a Sub-Servicer, the Servicer, an Originator or
any Affiliate thereof on behalf of which a Letter of Credit has been issued may
have against the LC Issuer, or any other Secured Party or any other Person for
any reason whatsoever;
 
(d)          any claim of breach of warranty that might be made by the Borrower,
an Originator, a Sub-Servicer, the Servicer or any Affiliate thereof, the LC
Issuer, or any LC Participant against the beneficiary of a Letter of Credit, or
the existence of any claim, set-off, defense or other right which the Borrower,
the LC Issuer or any LC Participant may have at any time against a beneficiary,
any successor beneficiary or any transferee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
the LC Issuer, any other Secured Party or any other Person, whether in
connection with this Agreement, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between the Borrower
or any Affiliates of the Borrower and the beneficiary for which any Letter of
Credit was procured);
 
(e)          the lack of power or authority of any signer of, or lack of
validity, sufficiency, accuracy, enforceability or genuineness of, any draft,
demand, instrument, certificate or other document presented under any Letter of
Credit, or any such draft, demand, instrument, certificate or other document
proving to be forged, fraudulent, invalid, defective or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect, even
if the Agent or the LC Issuer has been notified thereof;
 
121

--------------------------------------------------------------------------------

(f)          payment by the LC Issuer under any Letter of Credit against
presentation of a demand, draft or certificate or other document which does not
comply with the terms of such Letter of Credit;
 
(g)          the solvency of, or any acts or omissions by, any beneficiary of
any Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;
 
(h)          any failure by the LC Issuer or any of the LC Issuer’s Affiliates
to issue any Letter of Credit in the form requested by the Borrower;
 
(i)          any material adverse change in the business of the Borrower or the
Servicer;
 
(j)          any breach of this Agreement or any other Basic Document by any
party thereto;
 
(k)          the occurrence or continuance of an Event of Bankruptcy with
respect to the Borrower, the Limited Guarantor, a Sub-Servicer, any Originator
or any Affiliate thereof;
 
(l)          the fact that an Event of Default or a Potential Event of Default
shall have occurred and be continuing;
 
(m)          the fact that this Agreement or the obligations of the Borrower or
the Servicer hereunder shall have been terminated; and
 
(n)          any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing.
 
Section 15.09          Indemnity.
 
In addition to other amounts payable hereunder, the Borrower hereby agrees to
protect, indemnify, pay and save harmless the Agent, the LC Issuer, each LC
Participant, each other Secured Party and each of the LC Issuer’s Affiliates
that have issued a Letter of Credit from and against any and all claims,
demands, liabilities, damages, taxes, penalties, interest, judgments, losses,
costs, charges and expenses (including Attorney Costs) which the Agent, the LC
Issuer, any LC Participant, any other Secured Party or any of their respective
Affiliates may incur or be subject to as a consequence, direct or indirect, of
the issuance of any Letter of Credit, except to the extent resulting from (a)
the gross negligence or willful misconduct of the party to be indemnified as
determined by a final non-appealable judgment of a court of competent
jurisdiction or (b) the wrongful dishonor by the LC Issuer of a proper demand
for payment made under any Letter of Credit, except if such dishonor resulted
from any act or omission, whether rightful or wrongful, of any present or future
de jure or de facto Governmental Authority (all such acts or omissions herein
called “Governmental Acts”).
 
122

--------------------------------------------------------------------------------

Section 15.10          Liability for Acts or Omissions.
 
(a)          As between the Borrower, on the one hand, and the Agent, the LC
Issuer, the LC Participants, and the other Secured Parties, on the other, the
Borrower assumes all risks of the acts and omissions of, or misuse of any Letter
of Credit by, the respective beneficiaries of such Letter of Credit. In
furtherance and not in limitation of the foregoing, none of the Agent, the LC
Issuer, the LC Participants, or any other Secured Party shall be responsible
for: (i) the form, validity, sufficiency, accuracy, genuineness or legal effect
of any document submitted by any party in connection with the application for an
issuance of any such Letter of Credit, even if it should in fact prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent or forged
(even if the LC Issuer, any LC Participant or any other Secured Party shall have
been notified thereof); (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) the
failure of the beneficiary of any such Letter of Credit, or any other party to
which such Letter of Credit may be transferred, to comply fully with any
conditions required in order to draw upon such Letter of Credit or any other
claim of the Borrower against any beneficiary of such Letter of Credit, or any
such transferee, or any dispute between or among the Borrower and any
beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, electronic mail, cable, telegraph, telex, facsimile or otherwise,
whether or not they be in cipher; (v) errors in interpretation of technical
terms; (vi) any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under any such Letter of Credit or of the
proceeds thereof; (vii) the misapplication by the beneficiary of any such Letter
of Credit of the proceeds of any drawing under such Letter of Credit; or (viii)
any consequences arising from causes beyond the control of the Agent, the LC
Issuer, the LC Participants, and the other Secured Parties, including any
Governmental Acts, and none of the above shall affect or impair, or prevent the
vesting of, any of the LC Issuer’s rights or powers hereunder. In no event shall
the Agent, the LC Issuer, the LC Participants, or the other Secured Parties or
their respective Affiliates, be liable to the Borrower or any other Person for
any indirect, consequential, incidental, punitive, exemplary or special damages
or expenses (including without limitation Attorney Costs), or for any damages
resulting from any change in the value of any property relating to a Letter of
Credit.
 
(b)          Without limiting the generality of the foregoing, the Agent, the LC
Issuer, the LC Participants, and the other Secured Parties and each of their
respective Affiliates (i) may rely on any written communication believed in good
faith by such Person to have been authorized or given by or on behalf of the
applicant for a Letter of Credit; (ii) may honor any presentation if the
documents presented appear on their face to comply with the terms and conditions
of the relevant Letter of Credit; (iii) may honor a previously dishonored
presentation under a Letter of Credit, whether such dishonor was pursuant to a
court order, to settle or compromise any claim of wrongful dishonor, or
otherwise, and shall be entitled to reimbursement to the same extent as if such
presentation had initially been honored, together with any interest paid by the
LC Issuer or its Affiliates; (iv) may honor any drawing that is payable upon
presentation of a statement advising negotiation or payment, upon receipt of
such statement (even if such statement indicates that a draft or other document
is being delivered separately), and shall not be liable for any failure of any
such draft or other document to arrive, or to conform in any way with the
relevant Letter of Credit; (v) may pay any paying or negotiating bank claiming
that it rightfully honored under the laws or practices of the place where such
bank is located; and (vi) may settle or adjust any claim or demand made on the
Agent, the LC Issuer, the LC Participants, or the other Secured Parties or their
respective Affiliates, in any way related to any order issued at the applicant’s
request to an air carrier, a letter of guarantee or of indemnity issued to a
carrier or any similar document (each, an “Order”) and may honor any drawing in
connection with any Letter of Credit that is the subject of such Order,
notwithstanding that any drafts or other documents presented in connection with
such Letter of Credit fail to conform in any way with such Letter of Credit.
 
123

--------------------------------------------------------------------------------

(c)          In furtherance and extension and not in limitation of the specific
provisions set forth above, any action taken or omitted by the LC Issuer under
or in connection with any Letter of Credit issued by it or any documents and
certificates delivered thereunder, if taken or omitted in good faith and without
gross negligence or willful misconduct, as determined by a final non-appealable
judgment of a court of competent jurisdiction, shall not put the LC Issuer under
any resulting liability to the Borrower, any Secured Party or any other Person.
 
Section 15.11          Letter of Credit Assignment Upon Issuance.
 
The obligation of Autobahn, as Initial LC Issuer, to issue any Letter of Credit
pursuant to this Agreement is hereby assigned to, and assumed by, DZ Bank, as
Final LC Issuer, effective as of the date such Letter of Credit is to be
issued.  Accordingly, DZ Bank, as final LC Issuer, will issue all Letters of
Credit hereunder, will be the LC Issuer with respect to any such Letters of
Credit so issued, and will be a Secured Party with respect to any reimbursement
obligations of the Borrower hereunder until such reimbursement obligations are
paid in full or are acquired by Autobahn on or after the date any draw on the
Letter of Credit is made.
 
ARTICLE XVI

MISCELLANEOUS
 
Section 16.01          Notices, etc.
 
All notices and other communications provided for hereunder shall, unless
otherwise stated herein, be in writing (including telex communication,
electronic communication and communication by facsimile copy) and mailed,
telexed, transmitted or delivered, as to each party hereto, at its address set
forth on Schedule 1 hereto or specified in such party’s Assignment and
Acceptance or at such other address as shall be designated by such party in a
written notice to the other parties hereto.  All such notices and communications
shall be effective upon receipt, or in the case of (a) notice by mail, three
Business Days after being deposited in the United States mails, first class
postage prepaid, (b) notice by email, when receipt is confirmed by the
recipient, or (c) notice by facsimile copy, when verbal communication of receipt
is obtained; provided, however, that no notice or communication sent pursuant to
Article II shall be effective until received.
 
Section 16.02          Binding Effect; Assignability.
 
(a)          This Agreement shall be binding upon and inure to the benefit of
the Borrower, the Servicer, the Lenders, the Agent and their respective
permitted successors and assigns.  Neither the Borrower nor a Servicer may
assign any of its rights and obligations hereunder or under any other Basic
Document to which it is a party or assign any interest herein without the prior
written consent of the Agent.  The Lenders and the Agent may, at any time,
without the consent of the Borrower (except as otherwise provided in Section
14.01(a)(v)), assign any or all of their respective rights and obligations
hereunder or interest herein to any Person.  This Agreement shall create and
constitute the continuing obligations of the parties hereto in accordance with
its terms, and shall remain in full force and effect until its termination;
provided, that the rights and remedies with respect to any breach of any
representation and warranty made by the Borrower or the Servicer pursuant to
Article IV and the rights of Indemnified Parties and others under the
indemnification and payment provisions of Article XII, Section 13.06 and Section
16.03 shall be continuing and shall survive any termination of this Agreement.
 
124

--------------------------------------------------------------------------------

(b)          Notwithstanding the foregoing, the Conduit Lender (if the Conduit
Lender is Autobahn) may, in its sole discretion and at any time, assign its
rights, obligations (if any) and interests under this Agreement to DZ Bank and,
at or after such time (and provided that DZ Bank has assumed such assigned
obligations), the Conduit Lender may, in its sole discretion, cease to be a
Conduit Lender and a Lender under this Agreement upon providing notice of such
cessation to the Borrower and the Servicer.
 
Section 16.03          Costs, Expenses and Taxes.
 
(a)          In addition to the rights of Indemnification under Article XII, the
Borrower agrees (subject to any limitations set forth in the Fee Letter) to pay
upon demand all reasonable costs and expenses and taxes (excluding Income Taxes
and Excluded Taxes) incurred by the Lenders, the Agent, the Collection Account
Banks, the Lockbox Account Banks or the US Check Processing Bank (“Other Costs”)
in connection with the administration (including periodic auditing, rating
agency requirements, modification and amendment) of the Basic Documents, and the
other documents to be delivered hereunder, including, without limitation, the
reasonable fees and out-of-pocket expenses of counsel for the Lenders, the
Agent, the US Collection Account Bank, the US Lockbox Account Bank and the US
Check Processing Bank with respect thereto and with respect to advising the
Lenders, the Agent, the US Collection Account Bank, the US Lockbox Account Bank
and the US Check Processing Bank as to its rights and remedies under the Basic
Documents and the other agreements executed pursuant hereto.  The Borrower
further agrees to pay within five (5) Business Days after demand all reasonable
costs, counsel fees and expenses in connection with the collection of the
Obligations or any portion thereof and the enforcement (whether through
negotiation, legal proceedings or otherwise) of the Basic Documents and the
other agreements and documents to be delivered hereunder and the enforcement of
the security interest in and any sale or other disposition of the Collateral or
any portion thereof, including, without limitation, reasonable counsel fees and
expenses in connection with the enforcement of rights under this Section 16.03.
 
(b)          In addition, the Borrower shall timely pay on demand or, at the
option of the Agent, timely reimburse it for the payment of, any and all Other
Taxes, and agrees to indemnify and save each Indemnified Party from and against
any and all liabilities (including interest, penalties and expenses) with
respect to or resulting from any delay in paying or omission to pay such Other
Taxes.
 
125

--------------------------------------------------------------------------------

(c)          If the Borrower fails to perform any agreement or obligation
contained herein or in any other Basic Document to which it is a party, any
Lender, the Agent may (but shall not be required to) itself perform, or cause
performance of, such agreement or obligation, and the expenses of such party
incurred in connection therewith shall be payable by the Borrower.
 
Section 16.04          Confidentiality.
 
Unless required by law or regulation to do so or otherwise expressly permitted
by the Basic Documents, none of the Agent or any Lender, on the one hand, nor
the Borrower or the Servicer, on the other hand, shall publish or otherwise
disclose any information relating to the material terms of the Facility, any of
the Basic Documents or the transactions contemplated hereby or thereby or (in
the case of the Agent and the Lenders), any confidential and proprietary
information concerning the Borrower, the Servicer and their respective
Affiliates and their businesses (collectively, “Confidential Information”) to
any Person.  No party shall publish any press release naming the other party
without the prior written consent of the other (which consent shall not be
unreasonably withheld, conditioned or delayed).  Notwithstanding the foregoing,
but subject to the requirements of any applicable privacy laws, each party may
disclose the Confidential Information (a) to any of their respective Affiliates
and to their and their respective Affiliates’ officers, directors, managers,
administrators, trustees, employees, agents, accountants, legal counsel and
other representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential), (b) to the
extent required by applicable law, regulation, subpoena or other legal process,
(c) to the extent requested by any governmental or regulatory authority
purporting to have jurisdiction over such party (including any self-regulatory
authority), (d) to any other party involved in the Facility, (e) in connection
with the exercise of any remedies hereunder or under any other or the Basic
Documents or any action or proceeding relating to this Agreement or any other
Basic Document or the enforcement of rights hereunder or thereunder, (f) with
the consent of the other parties, (g) to any equity investors or institutional
creditors or potential equity investors or institutional creditors of such party
and/or its Affiliates, or (h) to the extent that such information (i) was or
becomes available to, and readily obtainable by, such party from a source other
than a party hereto, (ii) has been independently acquired or developed by any
such party without violating any of their respective obligations under this
Agreement, or (iii) becomes publicly available and readily obtainable other than
as a result of a breach of this Section 16.04.  This confidentiality agreement
shall apply to any and all information relating to the Facility, any of the
Basic Documents and the transactions contemplated hereby and thereby at any time
on or after January 25, 2018.  As used herein, the term “Confidential
Information” shall include, with respect to the agreements of the Agent, any
Lender under this Section 16.04, any specific information with respect to the
identity of any Obligors with respect to any Receivable, the amount of any
Receivable and any Related Security with respect thereto.  The provisions of
this Section 16.04 shall apply to any Confidential Information received by any
party hereto, including, without limitation, as a consequence of the exercise by
the Agent of any rights thereof under Sections 5.01(i) or 8.04.  Each of the
parties hereto, severally and with respect to itself only, agrees to be
responsible for any breach of this Section by its representatives and advisors
and agrees that its representatives and advisors will be advised by it of the
confidential nature of such information and shall agree to comply with this
Section.
 
126

--------------------------------------------------------------------------------

Section 16.05          No Proceedings.
 
Each of the Borrower, the Agent, the Servicer and the Lenders hereby agrees that
it will not institute against, or join any other Person in instituting against,
any Lender that is an Issuer or the Borrower any proceedings of the type
referred to in the definition of “Event of Bankruptcy” hereunder until one year
and one day shall have elapsed since the last day on which any Commercial Paper
Notes issued by such Issuer remained outstanding or any Obligation hereunder
remained outstanding.  The provisions of this Section 16.05 shall survive the
termination of this Agreement.
 
Section 16.06          Amendments; Waivers; Consents; Entire Agreement.
 
No modification, amendment or waiver of or with respect to any provision of the
Basic Documents or any other agreements, instruments or documents delivered
pursuant thereto nor consent to any departure by the Borrower or the Servicer
from any of the terms or conditions thereof shall be effective unless it shall
be in writing and signed by each of the parties hereto; provided that no
amendment, modification or waiver of Sections 6.03 and 6.04 hereof shall affect
the rights and obligations of a Collection Account Bank, solely in such
capacity, and as a third party beneficiary of the terms of such Sections,
without the written consent of such Collection Account Bank.  Any waiver or
consent shall be effective only in the specific instance and for the purpose for
which given.  No consent to or demand on the Borrower or the Servicer in any
case shall, in itself, entitle it to any other consent or further notice or
demand in similar or other circumstances.  The Basic Documents and the documents
referred to therein embody the entire agreement among the Borrower, the Lenders,
the Agent and the Servicer and supersede all prior agreements and understandings
relating to the subject thereof. Without limiting the foregoing, the terms of
this Agreement and the other Basic Documents hereby supersede the terms and
provisions (including, without limitation, any such terms and conditions
concerning indemnities) contained in any prior term sheets shared between the
parties hereto.  The Agent and the Lenders (to the extent required pursuant to
the terms of the commercial paper program of any Issuer): (i) shall not, without
obtaining a confirmation of the then-current rating of the Commercial Paper
Notes of such Issuer, waive any of the representations set forth in
Section 4.01(dd).
 
Section 16.07          GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY
TRIAL.
 
(a)          THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK (WITHOUT REGARD TO THE CONFLICT OF LAW
PROVISIONS THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).
 
(b)          EACH OF THE PARTIES TO THIS AGREEMENT HEREBY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES DISTRICT COURT LOCATED IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY, AND
EACH WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND CONSENTS THAT
ALL SUCH SERVICE OF PROCESS BE MADE BY REGISTERED MAIL, AND SERVICE SO MADE
SHALL BE DEEMED TO BE COMPLETED FIVE BUSINESS DAYS AFTER THE SAME SHALL HAVE
BEEN DEPOSITED IN THE U.S. MAILS, POSTAGE PREPAID.  EACH OF THE PARTIES TO THIS
AGREEMENT HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS AND ANY
OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER, AND CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY THE
COURT.  NOTHING IN THIS SECTION 16.07(b) SHALL AFFECT THE RIGHT OF ANY PARTY TO
THIS AGREEMENT TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR
AFFECT ANY PARTY’S RIGHT TO BRING ANY ACTION OR PROCEEDING IN THE COURTS OF ANY
OTHER JURISDICTION.
 
127

--------------------------------------------------------------------------------

(c)          EACH OF THE PARTIES TO THIS AGREEMENT HEREBY WAIVES ANY RIGHT TO
HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT,
TORT OR OTHERWISE ARISING OUT OF, CONNECTED WITH, RELATED TO OR IN CONNECTION
WITH THIS AGREEMENT.  INSTEAD, ANY DISPUTE RESOLVED IN COURT WILL BE RESOLVED IN
A BENCH TRIAL WITHOUT A JURY.
 
Section 16.08          Execution in Counterparts; Severability.
 
This Agreement may be executed by the parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same agreement.  If any
provision in or obligation under this Agreement shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations shall not in any way be affected or
impaired thereby in such jurisdiction and the validity, legality and
enforceability of the remaining provisions or obligations or of such provision
or obligation shall not be impaired thereby in any other jurisdiction.
 
Section 16.09          Descriptive Headings.
 
The descriptive headings in this Agreement are inserted for convenience of
reference only and shall not be deemed to affect the meaning or construction of
any of the provisions hereof.
 
Section 16.10          Ratable Payments.
 
If any Lender, whether by setoff or otherwise, has payment made to it with
respect to any portion of the Aggregate Unpaids owing to such Lender (other than
payments received pursuant to Sections 2.09, 2.10, 2.11, 12.01 or 12.02) in a
greater proportion than that received by any other Lender, such Lender agrees,
promptly upon demand, to purchase for cash without recourse or warranty a
portion of the Aggregate Unpaids held by the other Lenders so that after such
purchase each Lender will hold its ratable proportion of the Aggregate Unpaids;
provided that if all or any portion of such excess amount is thereafter
recovered from such Lender, such purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest.
 
128

--------------------------------------------------------------------------------

Section 16.11          Recourse Against Certain Parties.
 
(a)          No recourse under or with respect to any obligation, covenant or
agreement (including, without limitation, the payment of any fees or any other
obligations) of any party hereto as contained in this Agreement or any other
agreement, instrument or document entered into by it pursuant hereto or in
connection herewith shall be had against any administrator of such party or any
incorporator, affiliate, stockholder, officer, employee or director of such
party or of any such administrator, as such, by the enforcement of any
assessment or by any legal or equitable proceeding, by virtue of any statute or
otherwise; it being expressly agreed and understood that the agreements of such
party contained in this Agreement and all of the other agreements, instruments
and documents entered into by it pursuant hereto or in connection herewith are,
in each case, solely the corporate obligations of such party; and that no
personal liability whatsoever shall attach to or be incurred by any
administrator of such party or any incorporator, stockholder, affiliate,
officer, employee or director of such party or of any such administrator, as
such, or any of them, under or by reason of any of the obligations, covenants or
agreements of such party contained in this Agreement or in any other such
instrument, document or agreement, or which are implied therefrom, and that any
and all personal liability of every such administrator of such party and each
incorporator, stockholder, affiliate, officer, employee or director of such
party or of any such administrator, or any of them, for breaches by such party
of any such obligations, covenants or agreements, which liability may arise
either at common law or in equity, by statute or constitution, or otherwise, is
hereby expressly waived as a condition of, and in consideration for, the
execution of this Agreement.
 
(b)          Notwithstanding anything contained in this Agreement, each Lender
that is an Issuer shall have no obligation to pay any amount required to be paid
by it hereunder in excess of any amount available to such Issuer after paying or
making provision for the payment of the Commercial Paper Notes issued by it. 
All payment obligations of such Issuer hereunder are contingent upon the
availability of funds in excess of the amounts necessary to pay the Commercial
Paper Notes issued by it; and each party to this Agreement agrees that they
shall not have a claim under Section 101(5) of the United States Bankruptcy Code
if and to the extent that any such payment obligation exceeds the amount
available to such Issuer to pay such amounts after paying or making provision
for the payment of the Commercial Paper Notes.
 
(c)          The provisions of this Section 16.11 shall survive the termination
of this Agreement.
 
Section 16.12          Rule 17g-5 Information.
 
Notwithstanding anything to the contrary contained herein or in any of the other
Basic Documents, each of the parties hereto acknowledges and agrees that the
Agent may post to a Qualifying Rule 17g-5 Website maintained by the Agent and
required by any nationally recognized rating agency providing a rating or
proposing to provide a rating to the Conduit Lender’s commercial paper in
connection with Rule 17g-5, the following information: (x) (i) to the extent
disclosed to any nationally recognized rating agency providing or proposing to
provide a rating to, or monitoring a credit rating of, the Conduit Lender’s
commercial paper, any confidential proprietary information with respect to any
of the Borrower, the Servicer or the Originators and their Affiliates and each
of their respective businesses obtained by the Lenders or the Agent in
connection with the structuring, negotiation and execution of the transactions
contemplated herein and in the other Basic Documents and (ii) any other
nonpublic information with respect to any of the Borrower, the Servicer or the
Originators received by the Lenders or the Agent, in each case to the extent
such information was provided to such nationally recognized rating agency in
connection with providing or proposing to provide a rating to, or to monitor an
existing rating of, the Conduit Lender’s commercial paper, (y) the Basic
Documents and (z) any other Transaction Information.
 
129

--------------------------------------------------------------------------------

Section 16.13          Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.
 
Notwithstanding anything to the contrary in this agreement or in any other
agreement, arrangement or understanding between the parties hereto, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under this agreement, or under any such other agreement, arrangement or
understanding, to the extent such liability is unsecured, may be subject to the
write-down and conversion powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:
 
(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
 
(b)          the effects of any Bail-in Action on any such liability, including,
if applicable:
 
(i)          a reduction in full or in part or cancellation of any such
liability;
 
(ii)          a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this agreement, or under any such other agreement, arrangement or understanding;
or
 
(iii)          the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.
 
Section 16.14          Amendment and Restatement.
 
(a)          Except as provided in Section 16.14(b), this Amended Agreement
amends and restates the Existing Agreement in its entirety, effective as of the
Amendment Effective Date, but is not intended to constitute a novation of the
obligations thereunder.  Nothing contained herein shall terminate any security
interests, guaranties or subordinations previously granted under the Existing
Agreement and the transactions contemplated thereby; and all such security
interests, guaranties and subordinations shall continue in full force and effect
from and after the Amendment Effective Date except to the extent (if any)
otherwise so provided in this Amended Agreement or in any other Basic Document
executed and delivered concurrently herewith.
 
130

--------------------------------------------------------------------------------

(b)          Notwithstanding anything in this Amended Agreement to the contrary,
the provisions set forth in Section 1 of Amendment No. 4 shall remain in full
force and effect, mutatis mutandis, as though fully set forth herein, but
subject to the terms and conditions with regard thereto as set forth in
Amendment No. 4; and, for the avoidance of doubt, also shall apply to any
Servicer Event of Default or Amortization Event that otherwise would arise
therefrom.
 


 
[Signature pages to follow.]
 


131

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Amended and Restated
Receivables Loan and Security Agreement to be executed by their respective
officers thereunto duty authorized, as of the date first above written.


 

THE SERVICER: VOLT INFORMATION SCIENCES, INC., as Servicer                      
By:   /s/ Kevin Hannon
      Name:  Kevin D. Hannon       Title:  VP & Treasurer
           

 





THE BORROWER: VOLT FUNDING II, LLC, as the Borrower
                     
By:  /s/ Kevin Hannon       Name:  Kevin D. Hannon       Title:  Treasurer      
     

 










Amended and Restated Receivables Loan and Security Agreement




--------------------------------------------------------------------------------



 



THE FINAL LC ISSUER: DZ BANK AG DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK, FRANKFURT
AM MAIN, NEW YORK BRANCH                      
By: 
/s/ Mehul Patel
      Name:
Mehul Patel       Title:
Vice President
                        By:

/s/ Eva Geng
      Name:
Eva Geng
      Title:
Assistant Vice President
                               

 





THE AGENT: DZ BANK AG DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK, FRANKFURT AM MAIN,
NEW YORK BRANCH                      
By: 
/s/ Mehul Patel
      Name: Mehul Patel       Title: 
Vice President
                        By:

/s/ Eva Geng
      Name:
Eva Geng
      Title:
Assistant Vice President
                               

 









Amended and Restated Receivables Loan and Security Agreement





--------------------------------------------------------------------------------





 



THE CONDUIT LENDER:
AUTOBAHN FUNDING COMPANY LLC,
as a Lender

                     
By:  /s/ Mehul Patel       Name:  Mehul Patel       Title:  Vice President      
                  By:
/s/ Eva Geng       Name: Eva Geng       Title: Assistant Vice President        
      Commitment:  $115,000,000  
           

 



THE INITIAL LC ISSUER:
AUTOBAHN FUNDING COMPANY LLC,
as the initial LC Issuer

                     
By:  /s/ Mehul Patel       Name:  Mehul Patel       Title:  Vice President      
                  By:
/s/ Eva Geng       Name: Eva Geng       Title: Assistant Vice President        
                       

 









Amended and Restated Receivables Loan and Security Agreement





--------------------------------------------------------------------------------